Exhibit 10.9

 

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) dated as
of November 22, 2017, is entered into by MARQUETTE BUSINESS CREDIT, LLC, a
Delaware limited liability company (“Lender”), and ITTELLA INTERNATIONAL, INC..,
a California corporation (“Borrower”), with reference to the following facts:

 

RECITALS

 

A.Lender and Borrower are parties to a Loan and Security Agreement dated as of
September 25, 2017 (as has been or may be amended, supplemented, replaced,
restated or otherwise modified, the “Loan Agreement”), pursuant to which Lender
has provided certain credit facilities to Borrower.

 

B.Borrower has requested that Lender provide Borrower with a letter of credit
facility.

 

C.Lender is willing to provide such accommodations to the Borrower on the terms
and conditions set forth below.

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.Defined Terms. Any and all initially capitalized terms used in this Amendment
(including, without limitation, in the Recitals to this Amendment) without
definition shall have the respective meanings assigned thereto in the Loan
Agreement.

 

2.Additional Guarantor. The definition of “Guarantor” in Section 1.1 of the Loan
Agreement is hereby amended to read in full as follows:

 

“Guarantor” and “Guarantors” mean(s) Salvatore Galletti, Deluna Investments,
Inc. and each other Person that guarantees the payment and performance of any of
the Obligations; provided, however, the guaranty of Salvatore Galletti shall be
released by Lender if Borrower delivers a Compliance Certificate for the fiscal
period ending on January 31, 2018 demonstrating as follows: (A) no Default or
Event of Default has occurred, and (B) Borrower’s Fixed Charge Coverage Ratio is
not less than 1.10 to 1.00.

 

3.Facility Limit. The definition of “Revolving Facility Limit” in Section 1.1 of
the Loan Agreement is hereby amended to read in full as follows:

 

“Revolving Facility Limit” means $4,000,000 minus Letter of Credit Exposure.

 

4.New Defined Terms. Section 1.1 of the Loan Agreement is hereby amended to and
supplemented to add the following new defined terms:

 

“Deluna Property” means the real property commonly known as 1622 South Gaffey
Street, San Pedro, California.

 



 -1-[First Amendment to
Loan and Security Agreement]

 

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit application, and any other document, agreement and instrument entered
into by the Lender, the issuing bank and/or the Borrower or in favor of the
issuing bank or Lender and relating to such Letter of Credit.

 

“L/C Fee” has the meaning given to it in Section 2.7.

 

“L/C Maximum Amount” means the lesser of:

 

(A) the greater of:

 

(i) €750,000, or

 

(ii) $900,000; or

 

(B) 50% of the appraised value of the Deluna Property.

 

“L/C Reimbursement Obligations” means all Obligations related to or arising out
of the issuance of any Letters of Credit.

 

“Letters of Credit” has the meaning given to it in Section 2.7.

 

“Letter of Credit Exposure” means, at any time, the sum of (i) the aggregate
undrawn amount of all Letters of Credit outstanding pursuant hereto at such
time, plus (ii) the aggregate amount of all drawings under such Letters of
Credit for which the issuer has not been reimbursed.

 

Letter of Credit Facility. The Loan Agreement is hereby amended and supplemented
to add a new Section 2.7 as follows:

 

Section 2.7 Letters of Credit.

 

(i) Provided no Default or Event of Default has occurred, at the request of
Borrower, Lender may arrange for the issuance of letters of credit for the
account of Borrower and guarantees of payment of such letters of credit, in each
case in form and substance satisfactory to Lender in its sole discretion (each a
“Letter of Credit” and collectively, “Letters of Credit”).

 

(ii) Borrower shall give Lender at least three (3) Business Days prior written
notice requesting the issuance of any Letter of Credit, specifying the date such
Letter of Credit is to be issued, identifying the beneficiary to which such
Letter of Credit relates and describing the nature of the transactions proposed
to be supported thereby.

 



 -2-[First Amendment to
Loan and Security Agreement]

 

 

(iii) The aggregate face amount of all outstanding Letters of Credit from time
to time shall not to exceed the lesser of:

 

(A) The Revolving Facility Limit minus all outstanding Revolving Loans; and

 

(B) the L/C Maximum Amount.

 

(iv) Borrower shall pay all bank charges for the issuance of Letters of Credit,
together with the following fees (collectively, the “L/C Fee”):

 

(A) 1.00% of the face amount of each Letter of Credit on the issuance date of
such Letter of Credit and each anniversary thereof; and

 

(B) a $400 processing fee on the issuance date of each Letter of Credit.

 

The L/C Fee shall be deemed to be fully earned and shall be due and payable in
full upon the issuance of each Letter of Credit. Any advance by Lender under or
in connection with a Letter of Credit shall constitute an Obligation hereunder.

 

(v) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the issuing bank or Lender (upon Lender
becoming aware thereof) shall notify the Borrower thereof. Not later than 12:00
p.m. on the date of any payment by the issuing bank or Lender under or with
respect to a Letter of Credit (each such date, an ‘Honor Date’), the Borrower
shall reimburse the issuer of the Letter of Credit or Lender, as applicable, in
an amount equal to the amount of such drawing. If the Borrower fails to so
reimburse such Person by such time, the Borrower shall be deemed to have
requested a borrowing of Revolving Loans to be disbursed on the Honor Date in an
amount equal to amount of the unreimbursed drawing. Any notice given by the
issuing bank or Lender pursuant to this Section 2.6(v) may be given by telephone
to a Responsible Officer if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

 

(vi) Unless otherwise consented to in writing by Lender, the expiration of any
Letter of Credit shall not be later than the earlier of:

 

(A) one year after the date of issuance of such Letter of Credit; or

 

(B) 30 days prior to the Maturity Date.

 

(vii) Immediately upon the Facility Termination Date, Borrower shall:

 

(A) provide cash collateral to Lender in an amount equal to 105% of the maximum
amount of Lender’s obligations under or in connection with all then-outstanding
Letters of Credit, or

 

(B) cause to be delivered to Lender releases of all of Lender’s obligations
under all then-outstanding Letters of Credit.

 



 -3-[First Amendment to
Loan and Security Agreement]

 

 

(viii) The Lender shall not be under any obligation to arrange the issuance of
any Letter of Credit if:

 

(A) any order, judgment or decree of any governmental authority or arbitrator
shall by its terms purport to enjoin or restrain the issuing bank from issuing
the Letter of Credit, or any law applicable to the issuing bank or any request
or directive (whether or not having the force of law) from any governmental
authority with jurisdiction over the issuing bank shall prohibit, or request
that the issuing bank refrain from, the issuance of letters of credit generally
or the Letter of Credit in particular or shall impose upon the issuing bank with
respect to the Letter of Credit any restriction, reserve or capital requirement
(for which the issuing bank is not otherwise compensated hereunder) not in
effect on the Agreement Date, or shall impose upon the issuing bank any
unreimbursed loss, cost or expense which was not applicable on the Agreement
Date and which the issuing bank in good faith deems material to it;

 

(B) the issuance of the Letter of Credit would violate one or more policies of
the issuing bank applicable to letters of credit generally; or

 

(C) the Letter of Credit is to be denominated in a currency other than Dollars.

 

(ix) Unless otherwise expressly agreed by the issuing bank, Lender and the
Borrower when a Letter of Credit is issued, (i) the rules of the ISP shall apply
to each Letter of Credit. Notwithstanding the foregoing, neither the issuing
bank nor Lender shall be responsible to the Borrower for, and the issuing bank
and Lender’s rights and remedies against the Borrower shall not be impaired by,
any action or inaction of the issuing bank or Lender required or permitted under
any law, order, or practice that is required or permitted to be applied to any
Letter of Credit or this Agreement, including the law or any order of a
jurisdiction where the issuing bank, Lender or the beneficiary is located, the
practice stated in the ISP as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.

 

(x) At Lender’s reasonable discretion, any proceeds of Collateral received by
Lender may be held as the cash collateral required by this Section 2.7.

 

(xi) Borrower hereby agrees to indemnify, save, and hold Lender harmless from
any loss, cost, expense, or liability, including payments made by Lender,
expenses, and attorneys’ fees incurred by Lender arising out of or in connection
with any Letters of Credit. Borrower agrees to be bound by the issuing bank’s
regulations and, reasonable interpretations (from the standpoint of a secured
lender) of any Letters of Credit guaranteed by Lender and opened for Borrower’s
account or by Lender’s interpretations of any Letter of Credit issued by Lender
for Borrower’s account, and Borrower understands and agrees that Lender shall
not be liable for any error, negligence, or mistake, whether of omission or
commission, in following Borrower’s instructions or those contained in the
Letters of Credit or any modifications, amendments, or supplements thereto.
Borrower understands that Lender may indemnify the bank issuing a Letter of
Credit for certain costs or liabilities arising out of claims by Borrower
against such issuing bank. Borrower hereby agrees to indemnify and hold Lender
harmless with respect to any loss, cost, expense, or liability incurred by
Lender (other than a loss, cost, expense or liability caused by Lender’s gross
negligence, bad faith or willful misconduct) under any such indemnification by
Lender to any issuing bank.

 



 -4-[First Amendment to
Loan and Security Agreement]

 

 

(xii) Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the stated amount of such Letter of Credit in effect
at such time; provided, however, that with respect to any Letter of Credit that,
by its terms or the terms of any Issuer Document related thereto, provides for
one or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.”

 

5.Representations and Warranties. Borrower represents and warrants to Lender
that:

 

(a)There exists no Default or Event of Default, or any other condition or
occurrence of events that now constitute or with the passage of time or the
giving of notice or both, would constitute a Default or Event of Default, under
the Loan Agreement or any other Loan Document.

 

(b)Each person executing and delivering this Amendment (other than Lender), has
been duly authorized by all necessary corporate action.

 

(c)All representations and warranties contained in the Loan Documents, except
for those that speak as of a particular date, are and remain true and correct in
all material respects as of the date of this Amendment.

 

6.Conditions Precedent. The effectiveness of this Amendment shall be subject to
the prior satisfaction of each of the following conditions:

 

(a)This Amendment. Lender shall have received this Amendment duly executed by an
authorized officer of Borrower;

 

(b)Guaranty. Lender shall have received a duly executed guaranty of Deluna
Investments, Inc.

 

(c)Deed of Trust. Lender shall have received a duly executed, notarized, and
recorded deed of trust in favor of Lender with respect to the Deluna Property;

 

(d)Title Insurance. Lender shall have received a commitment from a title company
acceptable to Lender to issue a lender’s policy of title insurance with respect
to the foregoing deed of trust, in such amounts, with such endorsements and
subject to such exceptions, as Lender, in each case, may approve in its sole and
absolute discretion;

 

(e)Authority. Lender shall have received such officer’s certificates and other
certificates of Borrower and Deluna Investments, Inc. approving this Amendment
and each of the documents executed in connection herewith, each in form
acceptable to Lender in its sole discretion.

  



 -5-[First Amendment to
Loan and Security Agreement]

 

  

7.Integration. This Amendment, the Loan Documents and the documents referred to
herein constitute the entire agreement of the parties in connection with the
subject matter hereof and cannot be changed or terminated orally. All prior
agreements, understandings, representations, warranties and negotiations
regarding the subject matter hereof, if any, are merged into this Amendment.

 

8.Counterparts. This Amendment may be executed in multiple counterparts, each of
which when so executed and delivered shall be deemed an original, and all of
which, taken together, shall constitute but one and the same agreement.

 

9.Governing Law. This Amendment, the interpretation and construction of this
Amendment and any provision of this Amendment and of any issue relating to the
transactions contemplated by this Amendment shall be governed by the laws of the
State of California, not including conflicts of law rules.

 

10.Further Assurances. Borrower agrees to execute and deliver such other
agreements, documents and instruments and take such other actions as Lender may
reasonably request in connection with the transactions contemplated by this
Amendment.

 

[Signature Page Follows]

 



 -6-[First Amendment to
Loan and Security Agreement]

 

 

IN WITNESS WHEREOF, Borrower and Lender have executed this Amendment by their
respective duly authorized officers as of the date first above written.

 

  MARQUETTE BUSINESS CREDIT, LLC,
a Delaware limited liability company

 

  By: /s/ Xavier Gannon   Name: Xavier Gannon   Title: Senior Vice President

 

  ITTELLA INTERNATIONAL, INC..,
a California corporation

 

  By: /s/ Salvatore Galletti   Name: Salvatore Galletti   Title: President

 

 -7-[First Amendment to
Loan and Security Agreement]

 

 

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) dated as
of December 4, 2017, is entered into by MARQUETTE BUSINESS CREDIT, LLC, a
Delaware limited liability company (“Lender”), and ITTELLA INTERNATIONAL, INC..,
a California corporation (“Borrower”), with reference to the following facts:

 

RECITALS

 

A. Lender and Borrower are parties to a Loan and Security Agreement dated as of
September 25, 2017 (as has been or may be amended, supplemented, replaced,
restated or otherwise modified, the “Loan Agreement”), pursuant to which Lender
has provided certain credit facilities to Borrower.

 

B. Borrower has requested that Lender extend the maturity date of the Loan
Agreement.

 

C. Lender is willing to provide such accommodations to the Borrower on the terms
and conditions set forth below.

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.Defined Terms. Any and all initially capitalized terms used in this Amendment
(including, without limitation, in the Recitals to this Amendment) without
definition shall have the respective meanings assigned thereto in the Loan
Agreement.

 

2.Maturity Date. The definition of “Maturity Date” in Section 1.1 of Loan
Agreement is hereby amended to read in full as follows:

 

“Maturity Date” means May 25, 2021.

 

3.Representations and Warranties. Borrower represents and warrants to Lender
that:

 

(a)There exists no Default or Event of Default, or any other condition or
occurrence of events that now constitute or with the passage of time or the
giving of notice or both, would constitute a Default or Event of Default, under
the Loan Agreement or any other Loan Document.

 

(b)Each person executing and delivering this Amendment (other than Lender), has
been duly authorized by all necessary corporate action.

 

(c)All representations and warranties contained in the Loan Documents, except
for those that speak as of a particular date, are and remain true and correct in
all material respects as of the date of this Amendment.

 

4.Conditions Precedent. The effectiveness of this Amendment shall be subject to
the prior satisfaction of each of the following conditions:

 

(a)This Amendment. Lender shall have received this Amendment duly executed by an
authorized officer of Borrower and each Guarantor;

 



 -1-[Second Amendment to
Loan and Security Agreement]

 

 

(b)Authority. Lender shall have received such officer’s certificates approving
this Amendment and each of the documents executed in connection herewith, each
in form acceptable to Lender in its sole discretion.

 

5.Integration. This Amendment, the Loan Documents and the documents referred to
herein constitute the entire agreement of the parties in connection with the
subject matter hereof and cannot be changed or terminated orally. All prior
agreements, understandings, representations, warranties and negotiations
regarding the subject matter hereof, if any, are merged into this Amendment.

 

6.Counterparts. This Amendment may be executed in multiple counterparts, each of
which when so executed and delivered shall be deemed an original, and all of
which, taken together, shall constitute but one and the same agreement.

 

7.Governing Law. This Amendment, the interpretation and construction of this
Amendment and any provision of this Amendment and of any issue relating to the
transactions contemplated by this Amendment shall be governed by the laws of the
State of California, not including conflicts of law rules.

 

8.Further Assurances. Borrower agrees to execute and deliver such other
agreements, documents and instruments and take such other actions as Lender may
reasonably request in connection with the transactions contemplated by this
Amendment

 

[Signature Page Follows]

 



 -2-[Second Amendment to
Loan and Security Agreement]

 

 

IN WITNESS WHEREOF, Borrower and Lender have executed this Amendment by their
respective duly authorized officers as of the date first above written.

 

  MARQUETTE BUSINESS CREDIT, LLC,   a Delaware limited liability company

 

  By: /s/ Xavier Gannon   Name: Xavier Gannon   Title: Senior Vice President

 

  ITTELLA INTERNATIONAL, INC..,
a California corporation

 

  By: /s/ Salvatore Galletti   Name: Salvatore Galletti   Title: President

 

Each of the undersigned hereby (a) consents to and acknowledges the terms and
conditions of the foregoing Amendment, (b) acknowledges and reaffirms his or its
obligations owing to Lender under its applicable guaranty and each of the other
loan documents executed by him or it in favor of Lender, and (c) agrees that his
or its obligations under such documents are and shall remain in full force and
effect. Although the undersigned is acknowledging and agreeing to the foregoing,
the undersigned understands that Lender has no obligation to inform it of such
matters in the future or to seek his or its acknowledgment or agreement to
future amendments or waivers, and nothing herein shall create such a duty.

 

  /s/ Salvatore Galletti   SALVATORE GALLETTI

 

  DELUNA INVESTMENTS, INC.,
a California corporation

 

  By: /s/ Salvatore Galletti   Name: Salvatore Galletti   Title: President

 

 -3-[Second Amendment to
Loan and Security Agreement]

 

 

OFFICER’S CERTIFICATE

 

The undersigned, a duly authorized officer of ITTELLA INTERNATIONAL, INC.., a
California corporation (“Borrower”), certifies to MARQUETTE BUSINESS CREDIT,
LLC, a Delaware limited liability company, as follows:

 

1. Borrower has requested that Lender enter into the Second Amendment of even
date herewith (the “Agreement”) with respect to the Loan and Security Agreement
dated as of September 25, 2017 (as has been or may be amended, supplemented,
replaced, restated or otherwise modified, the “Loan Agreement”) by and between
Borrower and Lender.

 

2. The following is a true copy of resolutions duly adopted by Board of
Directors at a special meeting held as of December 2017, at which a quorum was
present and which voted thereon:

 

“RESOLVED that the terms of the Second Amendment between this limited liability
company and Marquette Business Credit, LLC (‘Lender’) are hereby approved and
ratified.

 

FURTHER RESOLVED, that any one officer of this limited liability company is
hereby authorized and directed, on behalf of this limited liability company, to
make, execute, and deliver to Lender any and all documents and to do any and all
acts necessary or desirable to effectuate the foregoing resolution.”

 

3. These resolutions are in conformity with the articles of incorporation and
bylaws of Borrower, have never been modified or repealed, and are now in full
force and effect.

 

4. No further approvals or authorizations are necessary for Borrower to execute,
deliver and perform wider the Agreement.

 

5. As of the date set forth below, (a) all of the representations and warranties
in the Loan Agreement are true and correct, and (b) no “Default” or “Event of
Default” (as each such term is defined in the Loan Agreement) has occurred.

 

  Dated: As of December 4, 2017         By: /s/ Salvatore Galletti   Name:
Salvatore Galletti   Title: President

 



 -4-[Second Amendment to
Loan and Security Agreement]

 

 

THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) dated as
of July 31, 2018, is entered into by MARQUETTE BUSINESS CREDIT, LLC, a Delaware
limited liability company (“Lender”), and ITTELLA INTERNATIONAL, INC.., a
California corporation (“Borrower”), with reference to the following facts:

 

RECITALS

 

A. Lender and Borrower are parties to a Loan and Security Agreement dated as of
September 25, 2017 (as has been or may be amended, supplemented, replaced,
restated or otherwise modified, the “Loan Agreement”), pursuant to which Lender
has provided certain credit facilities to Borrower.

 

B. Borrower has requested that Lender provide Borrower with a letter of credit
facility.

 

C. Lender is willing to provide such accommodations to the Borrower on the terms
and conditions set forth below.

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.Defined Terms. Any and all initially capitalized terms used in this Amendment
(including, without limitation, in the Recitals to this Amendment) without
definition shall have the respective meanings assigned thereto in the Loan
Agreement.

 

2.Borrowing Base. The definition of “Borrowing Base” in Section 1.1 of the Loan
Agreement is hereby amended to read in full as follows:

 

“Borrowing Base’ means, as of any date of determination, an amount equal to:

 

(a)ninety percent (90%) (or such lesser percentage as Lender may in its sole and
absolute discretion determine from time to time) of the Net Amount of Eligible
Accounts; plus

 

(b)the least of:

 

(i)the sum of:

 

(A) fifty percent (50%) (or such lesser percentage as Lender may in its sole and
absolute discretion determine from time to time) of the Net Amount of Eligible
Inventory; plus

 

(B) forty-five percent (45%) (or such lesser percentage as Lender may in its
sole and absolute discretion determine from time to time) of the Net Amount of
Eligible In-Transit Inventory;

 

(ii)$3,000,000; or

  

 -1-[Third Amendment to
Loan and Security Agreement]

 

  

(iii)fifty percent (50%) of the aggregate amount of Revolving Loans outstanding,
minus

 

(c)the sum of all Reserves.

 

Without limiting Lender’s discretion to implement other Reserves, Lender shall
institute Reserves with respect to Eligible Accounts in the event that dilution
exceeds 1.00% such that the advance rate shall be reduced by 1.00% for each
percentage of dilution in excess of 1.00% and Lender shall institute Reserves in
the amount of any Producer Payables.”

 

3.Contract Rate. The definition of “Contract Rate” in Section 1.1 of the Loan
Agreement is hereby amended to read in full as follows:

 

“‘Contract Rate’ means for any date a per annum rate equal to: (a) with respect
to Revolving Loans, the sum of the Base Rate in effect from time to time plus
one and one-half percent (1.50%), and (b) with respect to the Term Loan, the sum
of the Base Rate in effect from time to time plus two percent (2.00%).”

 

4.Guarantors. The definition of “Guarantor” in Section 1.1 of the Loan Agreement
is hereby amended to read in full as follows:

 

“’Guarantor’ and ‘Guarantors’ mean(s) Salvatore Galletti, Deluna Investments,
Inc. and each other Person that guarantees the payment and performance of any of
the Obligations.”

 

5.Permitted Affiliate Loan. The definition of “Permitted Affiliate Loan” in
Section 1.1 of the Loan Agreement is hereby amended to read in full as follows:

 

“’Permitted Affiliate Loan’ means a loan from Borrower to an Affiliate of
Borrower to assist in the establishment of an operation in Italy, in a maximum
outstanding amount any time of $1,700,000.”

 

6.Permitted Debt. The definition of “Permitted Debt” in Section 1.1 of the Loan
Agreement is hereby amended to read in full as follows:

 

“’Permitted Debt’ means (a) Debt constituting purchase money indebtedness or
Capital Lease Obligations in aggregate amount outstanding not to exceed $50,000,
(b) the Obligations (including, without limitation, a $3,000,000 loan from UMB
Capital Markets), (c) trade payables and other contractual obligations arising
in the ordinary course of business that are not past due by more than 90 days,
and (d) Debt existing on the Closing Date and described on Schedule 9.3 attached
hereto and made a part hereof.”

 

7.Revolving Facility Limit. The definition of “Revolving Facility Limit” in
Section 1.1 of the Loan Agreement is hereby amended to read in full as follows:

 

“’Revolving Facility Limit’ means $8,000,000.”

 

8.New Defined Terms. Section 1.1 of the Loan Agreement is hereby amended to and
supplemented to add the following new defined terms:

 

“‘Term Loan’ has the meaning ascribed to it in Section 2.8.”

 

 -2-[Third Amendment to
Loan and Security Agreement]

 

  

‘Third Amendment Effective Date’ means the effective date of the Third Amendment
to Loan and Security Agreement, between Borrower and Lender, dated as of July
31, 2018.”

 

9.Term Loans. The Loan Agreement is hereby amended and supplemented to add a new
Section 2.8 as follows:

 

“Section 2.8 Term Loan. Subject to and on the terms and conditions of this
Agreement, on the Third Amendment Effective Date, Lender agrees to make a loan
to Borrower at Borrower’s request, in an aggregate amount of $1,000,000 (the
‘Term Loan’). Borrower unconditionally promises to repay the Term Loan, and all
accrued and unpaid interest thereon, promptly when due as provided by this
Agreement.

 

(a)Request for Term Loan. Borrower hereby authorizes Lender to make the Term
Loan upon a request received from anyone purporting to be a Responsible Officer
and in form and substance satisfactory to Lender, or at Borrower’s option unless
required otherwise by Lender, by telephonic notice from a Responsible Officer,
in lieu of written notice. Such request shall be irrevocable. Lender is
authorized to rely upon any such notice purporting to be received from a
Responsible Officer, and Lender shall have no duty to verify the identity of any
individual representing himself or herself as a Person who is a Responsible
Officer. Such request must be received by Lender prior to 10:00 a.m. (Los
Angeles, California, time) on the requested funding date. The proceeds of the
Term Loan, when funded, shall be disbursed by Lender to an account of Borrower
designated by Borrower.

 

(b)Repayment. Borrower hereby agrees to repay to Lender the Term Loan, as
follows:

 

(1)On the first Business Day of each month in an amount equal to $27,777.78 plus
all accrued but unpaid interest thereon.

 

(2)On the Facility Termination Date, the unpaid balance of the Term Loan,
together with all accrued but unpaid interest thereon.”

 

10.Capital Expenditures. Section 9.l(c) of the Loan Agreement is hereby amended
and to read in full as follows:

 

“(c) Maximum Non-Financed Capital Expenditures. Borrower’s Non-Financed Capital
Expenditures shall not exceed (a) $800,000 in the fiscal year ended December 31,
2018, and (b) $50,000 in any subsequent fiscal year.”

 

11.Controller. Borrower covenants and agrees to hire a controller or senior
accountant on or before December 31, 2018.

 

12.Representations and Warranties. Borrower represents and warrants to Lender
that:

 

(a)There exists no Default or Event of Default, or any other condition or
occurrence of events that now constitute or with the passage of time or the
giving of notice or both, would constitute a Default or Event of Default, under
the Loan Agreement or any other Loan Document.

 

(b)Each person executing and delivering this Amendment (other than Lender), has
been duly authorized by all necessary corporate action.

 



 -3-[Third Amendment to
Loan and Security Agreement]

 

 

(c)All representations and warranties contained in the Loan Documents, except
for those that speak as of a particular date, are and remain true and correct in
all material respects as of the date of this Amendment.

 

13.Conditions Precedent. The effectiveness of this Amendment shall be subject to
the prior satisfaction of each of the following conditions:

 

(a)This Amendment. Lender shall have received this Amendment duly executed by an
authorized officer of Borrower;

 

(b)Guaranty. Lender shall have received a duly executed guaranty of Salvatore
Galletti in the attached form; and

 

(c)Authority. Lender shall have received such officer’s certificates approving
this Amendment in the attached form.

 

14.Integration. This Amendment, the Loan Documents and the documents referred to
herein constitute the entire agreement of the parties in connection with the
subject matter hereof and cannot be changed or terminated orally. All prior
agreements, understandings, representations, warranties and negotiations
regarding the subject matter hereof, if any, are merged into this Amendment.

 

15.Counterparts. This Amendment may be executed in multiple counterparts, each
of which when so executed and delivered shall be deemed an original, and all of
which, taken together, shall constitute but one and the same agreement.

 

16.Governing Law. This Amendment, the interpretation and construction of this
Amendment and any provision of this Amendment and of any issue relating to the
transactions contemplated by this Amendment shall be governed by the laws of the
State of California, not including conflicts of law rules.

 

17.Further Assurances. Borrower agrees to execute and deliver such other
agreements, documents and instruments and take such other actions as Lender may
reasonably request in connection with the transactions contemplated by this
Amendment.

 

[Signature Page Follows]

 



 -4-[Third Amendment to
Loan and Security Agreement]

 

 

IN WITNESS WHEREOF, Borrower and Lender have executed this Amendment by their
respective duly authorized officers as of the date first above written.

 

  MARQUETTE BUSINESS CREDIT, LLC,   a Delaware limited liability company        
By: /s/ Xavier Gannon   Name:  Xavier Gannon   Title: Senior Vice President

 

  ITTELLA INTERNATIONAL, INC.., a California corporation         By: /s/
Salvatore Galletti   Name: Salvatore Galletti   Title: CEO

 

The undersigned hereby (a) consents to and acknowledges the terms and conditions
of the foregoing Amendment, (b) acknowledges and reaffirms its obligations owing
to Lender under its guaranty and each of the other loan documents executed by it
in favor of Lender, and (c) agrees that its obligations under such documents are
and shall remain in full force and effect. Although the undersigned is
acknowledging and agreeing to the foregoing, the undersigned understands that
Lender has no obligation to inform it of such matters in the future or to seek
its acknowledgment or agreement to future amendments or waivers, and nothing
herein shall create such a duty.

 

  DELUNA INVESTMENTS, INC., a California corporation         By: /s/ Salvatore
Galletti   Name: Salvatore Galletti   Title: CEO

 



 -5-[Third Amendment to
Loan and Security Agreement]

 

 

OFFICER’S CERTIFICATE

 

The undersigned, a duly authorized officer of ITTELLA INTERNATIONAL, INC.., a
California corporation (“Borrower”), certifies to MARQUETTE BUSINESS CREDIT,
LLC, a Delaware limited liability company, as follows:

 

1. Borrower has requested that Lender enter into the Third Amendment of even
date herewith (the “Agreement”) with respect to the Loan and Security Agreement
dated as of September 25, 2017 (as has been or may be amended, supplemented,
replaced, restated or otherwise modified, the “Loan Agreement”) by and between
Borrower and Lender.

 

2. The following is a true copy of resolutions duly adopted by Board of
Directors at a special meeting held as of July 31, 2018, at which a quorum was
present and which voted thereon:

 

“RESOLVED that the terms of the Third Amendment between this limited liability
company and Marquette Business Credit, LLC (‘Lender’) are hereby approved and
ratified.

 

FURTHER RESOLVED, that any one officer of this limited liability company is
hereby authorized and directed, on behalf of this limited liability company, to
make, execute, and deliver to Lender any and all documents and to do any and all
acts necessary or desirable to effectuate the foregoing resolution.”

 

3. These resolutions are in conformity with the articles of incorporation and
bylaws of Borrower, have never been modified or repealed, and are now in full
force and effect.

 

4. No further approvals or authorizations are necessary for Borrower to execute,
deliver and perform under the Agreement.

 

5. As of the date set forth below, (a) all of the representations and warranties
in the Loan Agreement are true and correct, and (b) no “Default” or “Event of
Default” (as each such term is defined in the Loan Agreement) has occurred.

 

  Dated: As of July 31, 2018         By: /s/ Salvatore Galletti   Name: 
Salvatore Galletti   Title: CEO

 



 -6-[Third Amendment to
Loan and Security Agreement]

 

 

CONSENT AND FOURTH AMENDMENT TO
LOAN AND SECURITY AGREEMENT

THIS CONSENT AND FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this
“Amendment”) dated as of April 10, 2019, is entered into by MARQUETTE BUSINESS
CREDIT, LLC, a Delaware limited liability company (“Lender”), and ITTELLA
INTERNATIONAL, INC., a California corporation (“Borrower”) with reference to the
following facts:

 

RECITALS

 

A. Lender and Borrower are parties to a Loan and Security Agreement dated as of
September 25, 2017 (as has been or may be amended, supplemented, replaced,
restated or otherwise modified, the “Loan Agreement”), pursuant to which Lender
has provided certain credit facilities to Borrower.

 

B. Borrower has informed Lender that it desires to reorganize as Ittella
International, LLC, a California limited liability company (the “Reorganized
Borrower”), with 1,000 shares of common stock in Borrower, representing 100% of
the Equity Interests of Borrower, to be contributed by Controlling Equity Holder
to Myjojo, Inc., a California corporation (“Myjojo”) in exchange for 1,000
shares of common stock in Myjojo and the designation of Controlling Equity
Holder as the sole director of Myjojo, which in turn will be the sole member and
initial manager of Reorganized Borrower (the “Restructuring Transaction”).

 

C. Borrower has requested that Lender consent to the Restructuring Transaction
and make certain modifications of the Loan Agreement as set forth herein.

 

D. Lender is willing to provide such accommodations to the Borrower on the terms
and conditions set forth below.

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.Defined Terms. Any and all initially capitalized terms used in this Amendment
(including, without limitation, in the Recitals to this Amendment) without
definition shall have the respective meanings assigned thereto in the Loan
Agreement.

 

2.Borrower. Effective upon the consummation of the Restructuring Transaction,
the definition of “Borrower” in Section 1.1 of the Loan Agreement is hereby
amended to read in full as follows:

 

“‘Borrower’ means Ittella International, LLC, a California limited liability
company.

  

 

 

 

3.Change of Control. Effective upon the consummation of the Restructuring
Transaction, the definition of “Change of Control” in Section 1.1 of the Loan
Agreement is hereby amended to read in full as follows:

 

“‘Change of Control’ means, at any time, (a) the Controlling Equity Holder shall
cease to beneficially own and control at least one hundred percent (100%) on a
fully diluted basis of the economic and voting interests in the Equity Interests
of Parent, (b) Parent shall cease to beneficially own and control at least
eighty percent (80%) on a fully diluted basis of the economic and voting
interests in the Equity Interests of Borrower, (c) any Person or “group” (within
the meaning of Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
as amended) other than the Controlling Equity Holder (i) shall have acquired
beneficial ownership of twenty percent (20%) or more on a fully diluted basis of
the voting and/or economic interest in the Equity Interests of Borrower or (ii)
shall have obtained the power (whether or not exercised) to elect a majority of
the members of the Board of Directors (or similar governing body) of Borrower,
(d) Borrower shall cease to beneficially own and control 100% on a fully diluted
basis of the economic and voting interest in the Equity Interests in each of its
Subsidiaries (if any), or (e) any “change of control” or similar event under any
Subordinated Debt shall occur.”

 

4.Parent. Effective upon the consummation of the Restructuring Transaction,
Section 1.1 of the Loan Agreement is hereby amended and supplemented to add the
following new defined term:

 

“‘Parent’ means Myjojo, Inc., a California corporation, or any successor or
assign thereof approved by Lender in its sole and absolute discretion.”

 

5.Schedule 5.1(a). Effective upon the consummation of the Restructuring
Transaction, Schedule 5.1(a) to the Loan Agreement is hereby restated in its
entirety by Schedule 5.1(a) attached hereto.

 

6.Consent to Restructuring Transaction. Lender hereby consents to the
Restructuring Transaction on the terms and conditions set forth herein.
Effective upon the consummation of the Restructuring Transaction, Reorganized
Borrower hereby becomes the “Borrower” under the Loan Agreement and the other
Loan Documents. Reorganized Borrower will be bound by all covenants, terms,
conditions, and duties applicable to the Borrower and hereby grants and regrants
a security interest in all Collateral to secure the Obligations.

 

7.Enforceability of Indebtedness, Collateral and Loan Documents. Borrower and
each Guarantor acknowledges and agrees that:

 

(a)Lender has a valid, perfected and first priority security interest and lien
upon all of the Collateral to secure the Obligations.

 

(b)Each of the Loan Documents is in full force and effect, and is enforceable
against Borrower and the Collateral in accordance with its respective terms.

 

(c)Borrower has no defenses, offsets, recoupments or counterclaims to: (i) its
obligation to pay all amounts from time to time owing and to perform all
obligations required to be performed under the Loan Documents, (ii) enforcement
of Lender’s rights in and to the Collateral, or (iii) enforcement of any other
of Lender’s rights or remedies.

 

8.Representations and Warranties. Borrower represents and warrants to Lender
that:

 

(a)Other than the Restructuring Transaction consented to hereby, there exists no
Default or Event of Default, or any other condition or occurrence of events that
now constitute or with the passage of time or the giving of notice or both,
would constitute a Default or Event of Default, under the Loan Agreement or any
other Loan Document.

 

(b)Each person executing and delivering this Amendment (other than Lender), has
been duly authorized by all necessary corporate action.

 

(c)All representations and warranties contained in the Loan Documents, except
for those that speak as of a particular date, are and remain true and correct in
all material respects as of the date of this Amendment.

 

2

 

  

9.Conditions Precedent. The effectiveness of this Amendment shall be subject to
the prior satisfaction of each of the following conditions:

 

(a)This Amendment. Lender shall have received this Amendment duly executed by an
authorized officer of Borrower;

 

(b)Restructuring Transaction Documents. Lender shall have received duly executed
copies of the following, in form and substance approved by Lender in its sole
and absolute discretion:

 

i.That certain Contribution Agreement and Plan of Reorganization by and among
Borrower, Salvatore Galletti and Myjojo;

 

ii.That certain Joint Action by Written Consent of the Board of Directors and
Shareholders of Borrower, approving the Restructuring Transaction;

 

iii.A member’s certificate of Reorganized Borrower in the attached form, to
which is attached the duly executed Operating Agreement and pro forma Form
LLC-1A of Reorganized Borrower.

 

(c)Authority. Lender shall have received an officer’s certificate of Borrower
approving this Amendment in the attached form.

 

10.Post-Closing Covenant--Formation and Good Standing of Reorganized Borrower.
No later than five (5) Business Days after the date of this Amendment, Borrower
shall deliver to Lender (i) a certified copy of Form LLC-1A filed with the
California Secretary of State with respect to the conversion of Borrower to
Reorganized Borrower and (ii) good standing certificate with respect to
Reorganized Borrower from the California Secretary of State of the State. Upon
the delivery of such documents to Lender, Reorganized Borrower hereby authorizes
Lender to file all necessary amendments to its financing statements,
intellectual property assignments and/or other documents filed or recorded in
any public office to identify Reorganized Borrower as debtor. Furthermore, to
the extent that Reorganized Borrower makes any further modifications to its
Operating Agreement, it will, within five (5) Business Days thereafter, deliver
to Lender an updated member’s (or manager’s certificate) in form acceptable to
Lender.

 

11.Integration. This Amendment, the Loan Documents and the documents referred to
herein constitute the entire agreement of the parties in connection with the
subject matter hereof and cannot be changed or terminated orally. All prior
agreements, understandings, representations, warranties and negotiations
regarding the subject matter hereof, if any, are merged into this Amendment.

 

12.Counterparts. This Amendment may be executed in multiple counterparts, each
of which when so executed and delivered shall be deemed an original, and all of
which, taken together, shall constitute but one and the same agreement.

 

13.Consent and Reaffirmation of Guarantors. Guarantors hereby acknowledge and
agree to the terms and conditions of this Amendment, acknowledge and reaffirm
their respective obligations owing to Lender under each respective Guaranty and
any other Loan Document to which such Guarantor is a party, and agree that each
Guaranty and other Loan Documents are and shall remain in full force and effect.
Although Guarantors have been informed of the matters set forth herein and have
acknowledged and agreed to the same, Guarantors understand Lender has no
obligation to inform Guarantors of such matters in the future or to seek any
Guarantor’s acknowledgement or agreement to future amendments, and nothing
herein shall create such a duty.

  

14.Governing Law. This Amendment, the interpretation and construction of this
Amendment and any provision of this Amendment and of any issue relating to the
transactions contemplated by this Amendment shall be governed by the laws of the
State of California, not including conflicts of law rules.

 

15.Further Assurances. Borrower agrees to execute and deliver such other
agreements, documents and instruments and take such other actions as Lender may
reasonably request in connection with the transactions contemplated by this
Amendment.

 

[Signature Page Follows]

 

3

 

  

IN WITNESS WHEREOF, Borrower and Lender have executed this Amendment by their
respective duly authorized officers as of the date first above written.

 

 

MARQUETTE BUSINESS CREDIT, LLC,

a Delaware limited liability company

      By: /s/ Xavier Gannon   Name:  Xavier Gannon   Title: Senior Vice
President

 

  ITTELLA INTERNATIONAL, INC., a California corporation         By: /s/
Salvatore Galletti   Name: Salvatore Galletti   Title: President and CEO

 

Each of the undersigned hereby (a) consents to and acknowledges the terms and
conditions of the foregoing Amendment, (b) acknowledges and reaffirms its
obligations owing to Lender under its guaranty and each of the other loan
documents executed by it in favor of Lender, and (c) agrees that its obligations
under such documents are and shall remain in full force and effect. Although the
undersigned is acknowledging and agreeing to the foregoing, the undersigned
understands that Lender has no obligation to inform it of such matters in the
future or to seek its acknowledgment or agreement to future amendments or
waivers, and nothing herein shall create such a duty.

 

  DELUNA INVESTMENTS, INC., a California corporation         By: /s/ Salvatore
Galletti   Name: Salvatore Galletti   Title: CEO

 

  /s/ SALVATORE GALLETTI   SALVATORE GALLETTI, an individual

 

  S-1 [Signature Page to Consent and Fourth     Amendment to Loan and Security
Agreement]



 

 

 

OFFICER’S CERTIFICATE

 

(ITTELLA INTERNATIONAL, INC.)

 

The undersigned, a duly authorized officer of ITTELLA INTERNATIONAL, INC., a
California corporation (“Borrower”), certifies to MARQUETTE BUSINESS CREDIT,
LLC, a Delaware limited liability company, as follows:

 

1. Borrower has requested that Lender enter into the Consent and Fourth
Amendment of even date herewith (the “Agreement”) with respect to the Loan and
Security Agreement dated as of September 25, 2017 (as has been or may be
amended, supplemented, replaced, restated or otherwise modified, the “Loan
Agreement”) by and between Borrower and Lender.

 

2. The following is a true copy of resolutions duly adopted by the Board of
Directors at a special meeting held as of April 10, 2019, at which a quorum was
present and which voted thereon:

 

“RESOLVED that the terms of the Fourth Amendment between the Company and
Marquette Business Credit, LLC (‘Lender’) are hereby approved and ratified.

 

FURTHER RESOLVED, that any one officer of the company is hereby authorized and
directed, on behalf of this limited liability company, to make, execute, and
deliver to Lender any and all documents and to do any and all acts necessary or
desirable to effectuate the foregoing resolution.”

 

3. These resolutions are in conformity with the articles of incorporation and
bylaws of Borrower, have never been modified or repealed, and are now in full
force and effect.

 

4. No further approvals or authorizations are necessary for Borrower to execute,
deliver and perform under the Agreement.

 

5. As of the date set forth below, (a) all of the representations and warranties
in the Loan Agreement are true and correct, and (b) no “Default” or “Event of
Default” (as each such term is defined in the Loan Agreement) has occurred.

 

  Dated As of April 10, 2019         /s/ Salvatore Galletti   Name: Salvatore
Galletti   Title: President and CEO

 

[Officer’s Certificate re: Consent and Fourth

Amendment to Loan and Security Agreement]



 

 

 

MEMBER’S CERTIFICATE

 

(ITTELLA INTERNATIONAL, LLC)

 

The undersigned, the sole member of ITTELLA INTERNATIONAL, LLC, a California
limited liability company (“Reorganized Borrower”), certifies to MARQUETTE
BUSINESS CREDIT, LLC, a Delaware limited liability company, as follows:

 

1. Each of the following named Persons holds the office set forth opposite his
or her respective name; and the signature appearing opposite each such person’s
respective name is his or her genuine signature:

 

NAME   TITLE   SIGNATURE           MYJOJO, INC, a California corporation  
Manager   Salvatore Galletti, its President                   /s/ Salvatore
Galletti                    

 

2. Attached hereto as Exhibit “A” is a true, current and complete copy of the
Operating Agreement of the Reorganized Borrower.

 

3. Attached hereto as Exhibit “B” is a true, current and complete copy of the
pro forma Form LLC-IA of the Reorganized Borrower that will be filed with the
California Secretary of State.

 

  Dated: As of April 10, 2019         MEMBER:   MYJOJO, INC.         By: /s/
Salvatore Galletti   Name:  Salvatore Galletti   Title: President

 

[Member's Certificate re: Consent and Fourth

Amendment to Loan and Security Agreement] 

 

 

 

Exhibit “A” to Member’s Certificate



Operating Agreement of Reorganized Borrower



(see attached)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Member’s Certificate re: Consent and Fourth

Amendment to Loan and Security Agreement] 

 

 

 

OPERATING AGREEMENT
OF
ITTELLA INTERNATIONAL, LLC,
a California Limited Liability Company

 

Effective Date: April 10, 2019

 

This Operating Agreement (this “Agreement”) of ITTELLA INTERNATIONAL, LLC, a
California limited liability company (the “Company”), is entered into by the
undersigned Member and the Board of Managers, as defined herein, who desire to
form and operate a limited liability company pursuant to and in accordance with
the California Revised Uniform Limited Liability Company Act as amended from
time to time (the “Act”), under the following terms and conditions:

 

1. Name. The name of the limited liability company is ITTELLA INTERNATIONAL,
LLC. The business of the Company may be conducted under that name, or such other
name or names as the Board deems appropriate. The Board is authorized to make
all appropriate filings on behalf of the Company to enable the Company to
conduct business under an assumed or different name, and to secure the Company’s
proprietary rights to such a name.

 

2. Conversion and Term. On April 10, 2019, the Company was converted into a
California limited liability company from a California corporation by the filing
of Articles of Organization – Conversion (the “Articles”) with the Secretary of
State of the State of California. The Company’s term shall be perpetual, until
terminated as provided in this Agreement or the Act.

 

3. Principal Place of Business. The principal office of the Company is 6305
Alondra Blvd, Paramount, CA 90723. The Company may locate its place of business
at any other place or places as the Board may from time to time deem advisable;
provided, however, that the Company shall at all times maintain within the State
of California a registered agent. The initial registered agent for service of
process in California is stated in the Articles of Organization.

 

4. Appointment of the Board; Authority and Duties. In accordance with the
relevant provisions of the Act, the operations of the Company shall be conducted
by a board of managers (the “Board of Managers” and “Board”) who shall be
appointed by the Member and may be removed by the Member at any time for any
reason. In the event no managers are appointed and serving at any particular
time, the Board shall consist solely of the Member. The Board shall have the
responsibility and authority to manage the business, property and affairs of the
Company in all respects, to execute and deliver on behalf of the Company such
documents and instruments as it shall deem reasonably required in connection
therewith and to enter into such contracts and to take such actions as it deems
from time to time to be in the best interests of the Company; provided, that
without the prior written consent of the Member, the Board shall not (i) convey
or hypothecate any real property of the Company, (ii) take any action which
might cause the Company to dissolve, or (iii) initiate or consent to the filing
of a petition in bankruptcy of the Company or admit the allegations of such a
petition. There shall be two (2) managers on the Board, which initially consists
of MYJOJO, INC, a California corporation, and one initial vacancy.

 

 

 

  

5. Purpose. The Company is formed for the object and purpose of, and the nature
of the business to be conducted and promoted by the Company is, engaging in any
lawful act or activity for which limited liability companies may be formed under
the Act, and engaging in any and all activities necessary or incidental to the
foregoing.

 

6. Ownership of Company Assets. All assets owned by the Company shall be owned
by the Company as an entity, and held in the name of the Company. Neither the
Member nor the Board shall have any ownership interest in any Company property
in the Member’s own name or right, and the Member’s interest in the Company is
personal property for all purposes.

 

7. Limited Liability. Except as otherwise provided by the Act, the debts,
obligations and liabilities of the Company, whether arising in contract, tort or
otherwise, are solely the debts, obligations and liabilities of the Company, and
neither the Member nor any member of the Board is personally obligated for any
such debt, obligation or liability of the Company solely by reason of being a
manager or member of the Company.

 

8. Capital Contributions. The Member will contribute to the Company, as its
initial capital contribution, the amount set forth on the books and records of
the Company. The Member is not required to make any additional capital
contributions to the Company. A Member may make additional capital contributions
to the Company in the Member’s sole and absolute discretion. The Board is
neither required nor permitted to make capital contributions to the Company.

 

9. Allocation of Profits and Losses. The Company’s profits and losses shall be
allocated to the Member.

 

10. Distributions. Distributions shall be made to the Member at the times and in
the amounts determined by the Member. Notwithstanding any provision to the
contrary in this Agreement, the Company shall not make a distribution to the
Member on account of its interest in the Company if such distribution would
violate the relevant provisions of the Act or any other similar applicable law.

 

11. Officers. The Board may, from time to time as the Board deems advisable,
appoint officers of the Company (the “Officers”) and assign in writing titles
(including, without limitation, President, Vice President, Secretary, and
Treasurer) to any such person. Unless the Board decides otherwise, if the title
is one commonly used for officers of a business corporation formed under the
California General Corporation Law, the assignment of such title constitutes the
delegation to such person of the authorities and duties that are normally
associated with that office, including, without limitation, the execution of
documents, instruments and agreements in the name of and on behalf of the
Company. Any delegation pursuant to this Section may be revoked at any time by
the Board in writing. As of the date of this Agreement, the Company has no
Officers.

 

12. Other Business. The Board or the Member may engage in or possess an interest
in other business ventures (unconnected with the Company) of every kind and
description, independently or with others. The Company has no rights in or to
such independent ventures or the income or profits therefrom.

 

-2-

 

  

13. Exculpation and Indemnification.

 

(a) No member, manager, officer, director, shareholder or other holder of an
equity interest in the Company, the Board or the Member, shall be personally
liable for the performance of the obligations of the Company, but the foregoing
shall not relieve any such member, manager, officer, director or employee of the
Company, the Board or the Member, of its obligations to the Company, the Board
or the Member.

 

(b) To the fullest extent permitted by applicable law, a Member, manager,
Officer or employee of the Company, and the officers, directors and employees of
the managers and Member (each of the foregoing a “Person” and collectively the
“Persons”) shall be indemnified, defended and held harmless by the Company from
and against any and all claims, demands, liabilities, costs, damages, expenses
and causes of action of any nature whatsoever arising out of or incidental to
any act performed or omitted to be performed by any one or more of such
indemnified Persons in connection with the business of the Company; provided,
however, the indemnity under this Section shall be paid solely out of and to the
extent of the assets owned by the Company and shall not be a personal obligation
of the Member. All judgments against the Company, the Board, a manager, a
Member, such other Persons or any one or more thereof, wherein such manager or
Member is entitled to indemnification, must be satisfied from the assets owned
by of the Company.

 

14. Assignments. A Member may assign in whole or in part its limited liability
company interest. If a Member transfers its interest in the Company, the
transferee shall be admitted to the Company upon its execution of an instrument
signifying its agreement to be bound by the terms and conditions of this
Agreement; and if a Member transfers its entire membership interest in the
Company and there are no other Members of the Company, the admission of the
transferee as a Member of the Company shall be deemed effective concurrent with
the termination of the transferor as a Member of the Company. The Board may not
transfer its rights or obligations under this Agreement in whole or in part.

 

15. Withdrawal. A Member may withdraw from the Company. If a Member withdraws
from the Company and there are no other Members of the Company at the time, a
new Member shall be admitted to the Company, subject to Section 17 below, upon
its execution of an instrument signifying its agreement to be bound by the terms
and conditions of this Agreement. The admission of the new Member shall be
deemed effective concurrent with the termination of the withdrawing Member.

 

16. Admission of Additional Members. One (1) or more additional members of the
Company may be admitted to the Company with the written consent of the Member.
If the Company subsequently has more than one Member, then all references in
this Agreement to the singular “Member” will refer to all of the Members of the
Company, and any matter requiring the consent of the “Member” under this
Agreement will require the consent of a majority in interest of the Members.

 

17. Dissolution.

 

(a) The Company shall dissolve, and its affairs shall be wound up upon the first
to occur of the following: (i) the occurrence of any dissolution event set forth
in the Articles of Organization, as the same may be amended from time to time,
(ii) the written consent of the Member, (iii) the withdrawal or dissolution of
the Member or the occurrence of any other event which terminates the continued
membership of the Member in the Company unless the business of the Company is
continued in a manner permitted by the Act, or (iv) the entry of a decree of
judicial dissolution under the relevant provisions of the Act.

 

-3-

 

  

(b) The bankruptcy of the Member will not cause the Member to cease to be a
member of the Company, and upon the occurrence of such an event, the business of
the Company shall continue without dissolution.

 

(c) In the event of dissolution, the Board shall conduct only such activities as
are necessary to wind up the affairs of the Company (including the sale of the
assets of the Company in an orderly manner), and the assets of the Company shall
be applied in the manner, and in the order of priority, set forth in the
relevant provisions of the Act.

 

18. Separability of Provisions. Each provision of this Agreement is separable
and if for any reason any provision or provisions herein are determined to be
invalid, unenforceable or illegal under any existing or future law, such
invalidity, unenforceability or illegality does not impair the operation of or
affect those portions of this Agreement which are valid, enforceable and legal.

 

19. Entire Agreement. This Agreement and the exhibits to this Agreement
constitute the entire agreement of the Member with respect to the subject matter
hereof. The exhibits to this Agreement are incorporated into and made a part of
this Agreement by reference. This Agreement is intended to be a legally binding
document.

 

20. Governing Law. This Agreement shall be governed by, and construed under, the
internal laws of the State of California, all rights and remedies being governed
by California law.

 

21. Amendments. This Agreement may not be modified, altered, supplemented or
amended except pursuant to a writing executed and delivered by the Member.

 

-4-

 

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Agreement effective as of the Effective Date first written
above.

 

  MANAGER:         MYJOJO, INC.         By: /s/ Salvatore Galletti   Name: 
Salvatore Galletti   Title: President

 

  MEMBER:         MYJOJO, INC.         By: /s/ Salvatore Galletti   Name: 
Salvatore Galletti   Title: President

  

 

 

 

Exhibit “B” to Member’s Certificate

 

Pro Forma Form LLC-1A of Reorganized Borrower


(see attached)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Member’s Certificate re: Consent and Fourth

Amendment to Loan and Security Agreement]

 

 

[locfourth_001.jpg]



 

 

[locfourth_002.jpg]



 

 

 

SCHEDULE 5.1(a)

 

ORGANIZATION; POWER; QUALIFICATION



(see attached)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Schedule 5.1(a)-- Consent and Fourth

Amendment to Loan and Security Agreement]



 

 

 

FIFTH AMENDMENT TO

LOAN AND SECURITY AGREEMENT

 

THIS FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) dated as
of June l4, 2019, is entered into by MARQUETTE BUSINESS CREDIT, LLC, a Delaware
limited liability company (“Lender”), and ITTELLA INTERNATIONAL, LLC, a
California limited liability company, successor in interest to ITTELLA
INTERNATIONAL, INC., a California corporation (“Borrower”) with reference to the
following facts:

 

RECITALS

 

A. Lender and Borrower are parties to a Loan and Security Agreement dated as of
September 25, 2017 (as has been or may be amended, supplemented, replaced,
restated or otherwise modified, the “Loan Agreement”), pursuant to which Lender
has provided certain credit facilities to Borrower.

 

B. Borrower has requested that Lender make certain modifications of the Loan
Agreement as set forth herein.

 

C. Lender is willing to provide such accommodations to the Borrower on the terms
and conditions set forth below.

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.Defined Terms. Any and all initially capitalized terms used in this Amendment
(including, without limitation, in the Recitals to this Amendment) without
definition shall have the respective meanings assigned thereto in the Loan
Agreement.

 

1.Borrowing Base. The definition of “Borrowing Base” in Section 1.1 of the Loan
Agreement is hereby amended to read in full as follows:

 

“‘Borrowing Base’ means, as of any date of determination, an amount equal to:

 

(a)ninety percent (90%) (or such lesser percentage as Lender may in its sole and
absolute discretion determine from time to time) of the Net Amount of Eligible
Accounts; plus

 

(b)the least of:

 

(i)the sum of:

 

(A) fifty percent (50%) (or such lesser percentage as Lender may in its sole and
absolute discretion determine from time to time) of the Net Amount of Eligible
Inventory: plus

 

(B) forty-five percent (45%) (or such lesser percentage as Lender may in its
sole and absolute discretion determine from time to time) of the Net Amount of
Eligible In-Transit Inventory;

 

(ii)$4,000,000; or

 

(iii)fifty percent (50%) of the aggregate amount of Revolving Loans outstanding,
minus

 



 

 

 

(c)the sum of all Reserves.

 

Without limiting Lender’s discretion to implement other Reserves, Lender shall
institute Reserves with respect to Eligible Accounts in the event that dilution
exceeds 1.00% such that the advance rate shall be reduced by 1.00% for each
percentage of dilution in excess of 1.00% and Lender shall institute Reserves in
the amount of any Producer Payables.”

 

2.Revolving Facility Limit. The definition of “Revolving Facility Limit” in
Section 1.1 of the Loan Agreement is hereby amended to read in full as follows:

 

“Revolving Facility Limit” means $10,000,000 minus Letter of Credit Exposure.”

 

3.Capital Expenditures. Section 9.1(c) of the Loan Agreement is hereby amended
and to read in full as follows:

 

“(c) Maximum Non-Financed Capital Expenditures. Borrower’s Non-Financed Capital
Expenditures shall not exceed (a) $1,500,000 in the fiscal year ended December
31, 2019, and (b) $50,000 in any subsequent fiscal year.”

 

2.Enforceability of Indebtedness, Collateral and Loan Documents. Borrower and
each Guarantor acknowledges and agrees that:

 

(a)Lender has a valid, perfected and first priority security interest and lien
upon all of the Collateral to secure the Obligations.

 

(b)Each of the Loan Documents is in full force and effect, and is enforceable
against Borrower and the Collateral in accordance with its respective terms.

 

(c)Borrower has no defenses, offsets, recoupments or counterclaims to: (i) its
obligation to pay all amounts from time to time owing and to perform all
obligations required to be performed under the Loan Documents, (ii) enforcement
of Lender’s rights in and to the Collateral, or (iii) enforcement of any other
of Lender’s rights or remedies.

 

3.Representations and Warranties. Borrower represents and warrants to Lender
that:

 

(a)There exists no Default or Event of Default, or any other condition or
occurrence of events that now constitute or with the passage of time or the
giving of notice or both, would constitute a Default or Event of Default, under
the Loan Agreement or any other Loan Document.

 

(b)Each person executing and delivering this Amendment (other than Lender), has
been duly authorized by all necessary corporate action.

 

(c)All representations and warranties contained in the Loan Documents, except
for those that speak as of a particular date, are and remain true and correct in
all material respects as of the date of this Amendment.

 

4.Conditions Precedent. The effectiveness of this Amendment shall be subject to
the prior satisfaction of each of the following conditions:

 



 

 

 

(a)This Amendment. Lender shall have received this Amendment duly executed by an
authorized officer of Borrower;

 

(b)Guaranty Reaffirmation and Amendment. Lender shall have received duly
executed reaffirmation and amendment executed by Salvatore Galletti in form
acceptable to Lender;

 

(c)Guaranty Reaffirmation. Lender shall have received duly executed
reaffirmation and amendment executed by Deluna Investments, Inc. in form
acceptable to Lender; and

 

(d)Manager’s Certificate. Lender shall have received a duly executed Manager’s
Certificate in form acceptable to Lender.

 

5.Integration. This Amendment, the Loan Documents and the documents referred to
herein constitute the entire agreement of the parties in connection with the
subject matter hereof and cannot be changed or terminated orally. All prior
agreements, understandings, representations, warranties and negotiations
regarding the subject matter hereof, if any, are merged into this Amendment.

 

6.Counterparts. This Amendment may be executed in multiple counterparts, each of
which when so executed and delivered shall be deemed an original, and all of
which, taken together, shall constitute but one and the same agreement.

 

7.Governing Law. This Amendment, the interpretation and construction of this
Amendment and any provision of this Amendment and of any issue relating to the
transactions contemplated by this Amendment shall be governed by the laws of the
State of California, not including conflicts of law rules.

 

8.Further Assurances. Borrower agrees to execute and deliver such other
agreements, documents and instruments and take such other actions as Lender may
reasonably request in connection with the transactions contemplated by this
Amendment.

 

[Signature Page Follows]

 



 

 

 

IN WITNESS WHEREOF, Borrower and Lender have executed this Amendment by their
respective duly authorized officers as of the date first above written.

 

  MARQUETTE BUSINESS CREDIT, LLC,   a Delaware limited liability company      
By: /s/ Xavier Gannon   Name: Xavier Gannon   Title: Senior Vice President      
ITTELLA INTERNATIONAL, LLC, a California limited liability company, successor in
interest to ITTELLA INTERNATIONAL, INC., a California corporation       By: /s/
Stephanie Dieckmann   Name: Stephanie Dieckmann   Title: COO

 



 

[Signature Page to Fifth Amendment to Loan

and Security Agreement]

 



S-1

 



 

GUARANTY REAFFIRMATION AND AMENDMENT

 

Reference is made to the Continuing Guaranty, dated as of September 25, 2017
(the “Guaranty”), by the undersigned in favor of Marquette Business Credit, LLC.

 

The undersigned hereby:

 

(a) consents to and acknowledges the terms and conditions of the foregoing
Amendment,

 

(b) acknowledges and reaffirms its obligations owing to Lender under the
Guaranty and each of the other loan documents executed by it in favor of Lender,
and

 

(c) acknowledges that the release condition set forth in Section 3 was not
satisfied and agrees that its obligations under such documents are and shall
remain in full force and effect; and

 

(e) agrees that Section 3 of the Guaranty is hereby amended to read in full as
follows:

 

“3. Release Condition. After payment in full of the Term Loan, Guarantor’s
guaranty of the Obligations shall be released by Lender.”

 

 

      SALVATORE GALLETTI, an individual       ACCEPTED AND AGREED:      

MARQUETTE BUSINESS CREDIT, LLC,

a Delaware limited liability company



 

[Guaranty Reaffirmation and Amendment -

Fifth Amendment to Loan and Security

Agreement]

 



 

 



 

GUARANTY REAFFIRMATION AND AMENDMENT

 

Reference is made to the Continuing Guaranty, dated as of September 25, 2017
(the “Guaranty”), by the undersigned in favor of Marquette Business Credit, LLC.

 

The undersigned hereby:

 

(a) consents to and acknowledges the terms and conditions of the foregoing
Amendment,

 

(b) acknowledges and reaffirms its obligations owing to Lender under the
Guaranty and each of the other loan documents executed by it in favor of Lender,
and

 

(c) acknowledges that the release condition set forth in Section 3 was not
satisfied and agrees that its obligations under such documents are and shall
remain in full force and effect; and

 

(e) agrees that Section 3 of the Guaranty is hereby amended to read in full as
follows:

 

“3. Release Condition. After payment in full of the Term Loan, Guarantor’s
guaranty of the Obligations shall be released by Lender.”

 

                         SALVATORE GALLETTI, an individual       ACCEPTED AND
AGREED:       MARQUETTE BUSINESS CREDIT, LLC, a Delaware limited liability
company         By: /s/ Xavier Gannon   Name:  Xavier Gannon   Title: Senior
Vice President

 

[Guaranty Reaffirmation and Amendment -

Fifth Amendment to Loan and Security

Agreement]

 



 

 

 

GUARANTY REAFFIRMATION

 

The undersigned hereby (a) consents to and acknowledges the terms and conditions
of the foregoing Amendment, (b) acknowledges and reaffirms its obligations owing
to Lender under the Continuing Guaranty dated as of November 22, 2017, the Deed
of Trust, Assignment of Rents and Fixture Filing and each of the other loan
documents executed by it in favor of Lender, and (c) agrees that its obligations
under such documents are and shall remain in full force and effect. Although the
undersigned is acknowledging and agreeing to the foregoing, the undersigned
understands that Lender has no obligation to inform it of such matters in the
future or to seek its acknowledgment or agreement to future amendments or
waivers, and nothing herein shall create such a duty.

 

 

DELUNA INVESTMENTS, INC., a California corporation

      By: /s/ S Galletti   Name: S Galletti   Title: CEO

 

 

[Guaranty Reaffirmation - Fifth Amendment to

Loan and Security Agreement]

 



 

 

 

MEMBER’S CERTIFICATE

 



(ITTELLA INTERNATIONAL, LLC)

 

The undersigned, a duly authorized officer of ITTELLA INTERNATIONAL, LLC, a
California limited liability company (“Borrower”), certifies to MARQUETTE
BUSINESS CREDIT, LLC, a Delaware limited liability company, as follows:

 

1. Borrower has requested that Lender enter into the Fifth Amendment of even
date herewith (the “Agreement”) with respect to the Loan and Security Agreement
dated as of September 25, 2017 (as has been or may be amended, supplemented,
replaced, restated or otherwise modified, the “Loan Agreement”) by and between
Borrower and Lender.

 

2. The following is a true copy of resolutions duly adopted by the members by
unanimous written consent:

 

“RESOLVED that the terms of the Fifth Amendment between the Company and
Marquette Business Credit, LLC (‘Lender’) are hereby approved and ratified.

 

FURTHER RESOLVED, that any one manager of the company is hereby authorized and
directed, on behalf of this limited liability company, to make, execute, and
deliver to Lender any and all documents and to do any and all acts necessary or
desirable to effectuate the foregoing resolution.”

 

3. These resolutions are in conformity with the articles of formation and
operating company of Borrower, have never been modified or repealed, and are now
in full force and effect.

 

4. No further approvals or authorizations are necessary for Borrower to execute,
deliver and perform under the Agreement.

 

5. As of the date set forth below, (a) all of the representations and warranties
in the Loan Agreement are true and correct, and (b) no “Default” or “Event of
Default” (as each such term is defined in the Loan Agreement) has occurred.

 



  Dated: As of June 14, 2019       /s/ Stephanie Dieckmann   Name: Stephanie
Dieckmann   Title: COO

 

 

[Manager’s Certificate -- Fifth Amendment to

Loan and Security Agreement]

 



 

 

 

SIXTH AMENDMENT TO
LOAN AND SECURITY AGREEMENT

 

THIS SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) dated as
of December 16, 2019, is entered into by MARQUETTE BUSINESS CREDIT, LLC, a
Delaware limited liability company (“Lender”), and ITTELLA INTERNATIONAL, LLC, a
California limited liability company, successor in interest to ITTELLA
INTERNATIONAL, INC., a California corporation (“Borrower”) with reference to the
following facts:

 

RECITALS

 

A. Lender and Borrower are parties to a Loan and Security Agreement dated as of
September 25, 2017 (as has been or may be amended, supplemented, replaced,
restated or otherwise modified, the “Loan Agreement”), pursuant to which Lender
has provided certain credit facilities to Borrower.

 

B. Borrower has requested that Lender make certain modifications of the Loan
Agreement as set forth herein.

 

C. Lender is willing to provide such accommodations to the Borrower on the terms
and conditions set forth below.

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.Defined Terms. Any and all initially capitalized terms used in this Amendment
(including, without limitation, in the Recitals to this Amendment) without
definition shall have the respective meanings assigned thereto in the Loan
Agreement.

 

1.Borrowing Base. The definition of “Borrowing Base” in Section 1.1 of the Loan
Agreement is hereby amended to read in full as follows:

 

“‘Borrowing Base’ means, as of any date of determination, an amount equal to:

 

(a) ninety percent (90%) (or such lesser percentage as Lender may in its sole
and absolute discretion determine from time to time) of the Net Amount of
Eligible Accounts; plus

 

(b) the least of:

 

(i) the sum of:

 

(A) fifty percent (50%) (or such lesser percentage as Lender may in its sole and
absolute discretion determine from time to time) of the Net Amount of Eligible
Inventory; plus

 

(B) forty-five percent (45%) (or such lesser percentage as Lender may in its
sole and absolute discretion determine from time to time) of the Net Amount of
Eligible In-Transit Inventory;

 

(ii) $5,000,000; or

 

(iii) fifty percent (50%) of the aggregate amount of Revolving Loans
outstanding, minus

 



 

 

(c) the sum of all Reserves.

 

Without limiting Lender’s discretion to implement other Reserves, Lender shall
institute Reserves with respect to Eligible Accounts in the event that dilution
exceeds 1.00% such that the advance rate shall be reduced by 1.00% for each
percentage of dilution in excess of 1.00% and Lender shall institute Reserves in
the amount of any Producer Payables.”

 

2.Capex Facility Limit. The definition of “Capex Facility Limit” in Section 1.1
of the Loan Agreement is hereby amended to read in full as follows:

 

“‘Capex Facility Limit’ means $1,886,000; provided that as of December 16, 2019,
$1,500,000 remains available to be drawn.”

 

3.Contract Rate. The definition of “Contract Rate” in Section 1.1 of the Loan
Agreement is hereby amended to read in full as follows:

 

“‘Contract Rate’ means for any date a per annum rate equal to: (a) with respect
to Revolving Loans and Capex Loans, the sum of the Base Rate in effect from time
to time plus one percent (1.00%), and (b) with respect to the Term Loan, the sum
of the Base Rate in effect from time to time plus one and one half percent
(1.50%).”

 

4.LIBOR Rate. The definition of “LIBOR Rate” in Section 1.1 of the Loan
Agreement is hereby amended to read in full as follows:

 

“‘LIBOR Rate’ means, on any date of determination, the greater of (a) zero and
(b) the rate of interest per annum reported on Reuters Screen LIBOROI (or any
successor page or other commercially available, generally recognized financial
information source providing quotations of the London Interbank Offered Rate
(“LIBOR”), as determined by Lender from time to time) at approximately 11:00
a.m., London time, on such day (or, if such day is not a Business Day, on the
preceding Business Day) for dollar deposits in the amount of $1,000,000 with a
maturity of one month; provided that if Lender determines in good faith for any
reason that (a) it is not reasonably possible to determine the LIBOR Rate, (b)
the LIBOR Rate is no longer available or generally used in commercial loan
transactions, or (c) it is no longer lawful for Lender to make Loans based on
the LIBOR Rate, the Lender may in its reasonable discretion designate a
replacement benchmark index for LIBOR and select a spread adjustment between
LIBOR and such replacement benchmark index rate. The determination of the LIBOR
Rate by Lender shall be conclusive in the absence of manifest error. The LIBOR
Rate shall be determined on the first Business Day of each calendar month.”

 

5.Permitted Affiliate Loan. The definition of “Permitted Affiliate Loan” in
Section 1.1 of the Loan Agreement is hereby amended to read in full as follows:

 

“‘Permitted Affiliate Loan’ means a loan from Borrower to an Affiliate of
Borrower to assist in the establishment of an operation in Italy, in a maximum
outstanding amount any time of $3,500,000.”

 

6.Revolving Facility Limit. The definition of “Revolving Facility Limit” in
Section 1.1 of the Loan Agreement is hereby amended to read in full as follows:

 

“‘Revolving Facility Limit’ means $15,000,000.”

 



 

 

2.Enforceability of Indebtedness, Collateral and Loan Documents. Borrower and
each Guarantor acknowledges and agrees that:

 

(a)Lender has a valid, perfected and first priority security interest and lien
upon all of the Collateral to secure the Obligations.

 

(b)Each of the Loan Documents is in full force and effect, and is enforceable
against Borrower and the Collateral in accordance with its respective terms.

 

(c)Borrower has no defenses, offsets, recoupments or counterclaims to: (i) its
obligation to pay all amounts from time to time owing and to perform all
obligations required to be performed under the Loan Documents, (ii) enforcement
of Lender’s rights in and to the Collateral, or (iii) enforcement of any other
of Lender’s rights or remedies.

 

3.Representations and Warranties. Borrower represents and warrants to Lender
that:

 

(a)There exists no Default or Event of Default, or any other condition or
occurrence of events that now constitute or with the passage of time or the
giving of notice or both, would constitute a Default or Event of Default, under
the Loan Agreement or any other Loan Document.

 

(b)Each person executing and delivering this Amendment (other than Lender), has
been duly authorized by all necessary corporate action.

 

(c)All representations and warranties contained in the Loan Documents, except
for those that speak as of a particular date, are and remain true and correct in
all material respects as of the date of this Amendment.

 

4.Conditions Precedent. The effectiveness of this Amendment shall be subject to
the prior satisfaction of each of the following conditions:

 

(a)This Amendment. Lender shall have received this Amendment duly executed by an
authorized officer of Borrower;

 

(b)Guaranty Reaffirmation. Lender shall have received duly executed
reaffirmations executed by Deluna Investments, Inc. and Salvatore Galletti in
form acceptable to Lender; and

 

(c)Manager’s Certificate. Lender shall have received a duly executed Manager’s
Certificate in form acceptable to Lender.

 

5.Integration. This Amendment, the Loan Documents and the documents referred to
herein constitute the entire agreement of the parties in connection with the
subject matter hereof and cannot be changed or terminated orally. All prior
agreements, understandings, representations, warranties and negotiations
regarding the subject matter hereof, if any, are merged into this Amendment.

 

6.Counterparts. This Amendment may be executed in multiple counterparts, each of
which when so executed and delivered shall be deemed an original, and all of
which, taken together, shall constitute but one and the same agreement.

 



 

 

7.Governing Law. This Amendment, the interpretation and construction of this
Amendment and any provision of this Amendment and of any issue relating to the
transactions contemplated by this Amendment shall be governed by the laws of the
State of California, not including conflicts of law rules.

 

8.Further Assurances. Borrower agrees to execute and deliver such other
agreements, documents and instruments and take such other actions as Lender may
reasonably request in connection with the transactions contemplated by this
Amendment.

 

[Signature Page Follows]

 



 

 

IN WITNESS WHEREOF, Borrower and Lender have executed this Amendment by their
respective duly authorized officers as of the date first above written.

 

  MARQUETTE BUSINESS CREDIT, LLC,
a Delaware limited liability company

 

  By:     Name: Xavier Gannon   Title: SVP Client Manager

 

  ITTELLA INTERNATIONAL, LLC, a California limited liability company, successor
in interest to ITTELLA INTERNATIONAL, INC., a California corporation

 

  By: /s/ Stephanie Dieckmann   Name: Stephanie Dieckmann   Title: COO

 

 S-1[Signature Page to Sixth Amendment to Loan
and Security Agreement]

 

 

GUARANTY REAFFIRMATION

 

Reference is made to the Continuing Guaranty, dated as of September 25, 2017
(the “Guaranty”), by the undersigned in favor of Marquette Business Credit, LLC.
The undersigned hereby: (a) consents to and acknowledges the terms and
conditions of the foregoing Amendment, (b) acknowledges and reaffirms its
obligations owing to Lender under the Guaranty and each of the other loan
documents executed by it in favor of Lender, and (c) agrees that its obligations
under such documents are and shall remain in full force and effect. Although the
undersigned is acknowledging and agreeing to the foregoing, the undersigned
understands that Lender has no obligation to inform it of such matters in the
future or to seek its acknowledgment or agreement to future amendments or
waiver, and nothing herein shall create such a duty.

 

  /s/ Salvatore Galletti   SALVATORE GALLETTI, an individual

 

 [Guaranty Reaffirmation - Sixth Amendment to
Loan and Security Agreement]

 

 

GUARANTY REAFFIRMATION

 

The undersigned hereby (a) consents to and acknowledges the terms and conditions
of the foregoing Amendment, (b) acknowledges and reaffirms its obligations owing
to Lender under the Continuing Guaranty dated as of November 22, 2017, the Deed
of Trust, Assignment of Rents and Fixture Filing and each of the other loan
documents executed by it in favor of Lender, and (c) agrees that its obligations
under such documents are and shall remain in full force and effect. Although the
undersigned is acknowledging and agreeing to the foregoing, the undersigned
understands that Lender has no obligation to inform it of such matters in the
future or to seek its acknowledgment or agreement to future amendments or
waivers, and nothing herein shall create such a duty.

 

  DELUNA INVESTMENTS, INC.,
a California corporation

 

  By: /s/ Salvatore Galletti   Name: Salvatore Galletti   Title: CEO

 

 [Guaranty Reaffirmation - Sixth Amendment to
Loan and Security Agreement]

 

 

MEMBER’S CERTIFICATE

 

(ITTELLA INTERNATIONAL, LLC)

 

The undersigned, a duly authorized officer of ITTELLA INTERNATIONAL, LLC, a
California limited liability company (“Borrower”), certifies to MARQUETTE
BUSINESS CREDIT, LLC, a Delaware limited liability company, as follows:

 

1. Borrower has requested that Lender enter into the Sixth Amendment of even
date herewith (the “Agreement”) with respect to the Loan and Security Agreement
dated as of September 25, 2017 (as has been or may be amended, supplemented,
replaced, restated or otherwise modified, the “Loan Agreement”) by and between
Borrower and Lender.

 

2. The following is a true copy of resolutions duly adopted by the members by
unanimous written consent:

 

“RESOLVED that the terms of the Sixth Amendment between the Company and
Marquette Business Credit, LLC (tender’) are hereby approved and ratified.

 

FURTHER RESOLVED, that any one manager of the company is hereby authorized and
directed, on behalf of this limited liability company, to make, execute, and
deliver to Lender any and all documents and to do any and all acts necessary or
desirable to effectuate the foregoing resolution.”

 

3. These resolutions are in conformity with the articles of formation and
operating company of Borrower, have never been modified or repealed, and are now
in full force and effect.

 

4. No further approvals or authorizations are necessary for Borrower to execute,
deliver and perform under the Agreement.

 

5. As of the date set forth below, (a) all of the representations and warranties
in the Loan Agreement are true and correct, and (b) no “Default” or “Event of
Default” (as each such term is defined in the Loan Agreement) has occurred.

 

  Dated: As of December 16, 2019         By: /s/ Stephanie Dieckmann   Name:
Stephanie Dieckmann   Title: COO

 



 [Merger’s Certificate - Sixth Amendment to
Loan and Security Agreement]

 





 

CREDIT LINE AGREEMENT

 

FIRST AMENDMENT

 

This First Amendment dated July 25, 2018 will serve to extend its termination
date from original Credit Line Agreement dated August 1, 2017 for 1 year. The
effective date is July 1, 2018 and will terminate on August 31, 2019.

 

By Borrower signing this First Amendment to extend its termination date Borrower
also agrees to the same Terms and Conditions to the original Agreement.

 

Borrower:   Lender:       ITTELLA CHEF   Ittella International, Inc.       /s/
Salvatore Galletti   /s/ Salvatore Galletti Salvatore Galletti, Officer  
Salvatore Galletti, CEO       Date: July 25, 2018   Date: July 25, 2018



 



 

 

 

 

 

 

 

 

 

 

 

LOAN AND SECURITY AGREEMENT

 

dated as of September 25, 2017

 

between

 

MARQUETTE BUSINESS CREDIT, LLC,

as Lender

 

 

and

 

 

ITTELLA INTERNATIONAL, INC.

as Borrower

 

 

 

 

 

 

 

 

 

 

 



 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I - DEFINITIONS 1       Section 1.1 Definitions 1      
Section 1.2 UCC Terms 15       Section 1.3 Accounting Terms and Determinations
15       Section 1.4 Interpretative Provisions 15       ARTICLE II - REVOLVING
CREDIT FACILITY 16       Section 2.1 Revolving Loans 16       Section 2.2
Advances 16       Section 2.3 Repayment of the Revolving Loans 16       Section
2.4 Disbursement of Revolving Loans 16       Section 2.5 Deemed Requests for
Revolving Loans to Pay Required Payments 17       Section 2.6 Capex Loans 17    
  ARTICLE III - GENERAL LOAN PROVISIONS; FEES AND EXPENSES 18       Section 3.1
Interest 18       Section 3.2 Fees and Expenses 18       Section 3.3 Manner of
Payment 19       Section 3.4 Termination of Agreement or Facility 19      
Section 3.5 Evidence of Debt 20       Section 3.6 Changes in Capital Adequacy
Regulations 20       Section 3.7 Lender Statements; Survival of Indemnity 20    
  Section 3.8 Maximum Interest; Controlling Limitation 20       ARTICLE IV -
CONDITIONS PRECEDENT 21       Section 4.1 Conditions Precedent 21       Section
4.2 Conditions to Subsequent Advances 23       ARTICLE V - REPRESENTATIONS AND
WARRANTIES OF BORROWER 23       Section 5.1 Representations and Warranties 23  
    Section 5.2 Survival of Representations 27       ARTICLE VI - SECURITY
INTEREST AND COLLATERAL COVENANTS 27       Section 6.1 Security Interest 27    
  Section 6.2 Collection of Accounts 27       Section 6.3 Verification of
Accounts 27       Section 6.4 Disputes, Returns and Adjustments 27

 

-i-

 

 

TABLE OF CONTENTS

(continued)

 

    Page       Section 6.5 Invoices 28       Section 6.6 Ownership; Defense of
Title 28       Section 6.7 Locations; Organizational Information; Inventory 28  
    Section 6.8 Records Relating to Collateral 28       Section 6.9 Inspection
28       Section 6.10 Maintenance 29       Section 6.11 Appraisals 29      
Section 6.12 Preservation of Lender’s Rights 29       Section 6.13 Perfection
and Protection of Lender’s Security Interest 29       Section 6.14 Power of
Attorney 29       ARTICLE VII - AFFIRMATIVE COVENANTS 30       Section 7.1
Preservation of Corporate Existence and Similar Matters 30       Section 7.2
Compliance with Applicable Law 30       Section 7.3 Conduct of Business 30      
Section 7.4 Payment of Taxes and Claims 30       Section 7.5 Accounting Methods
and Financial Records 31       Section 7.6 Use of Proceeds 31       Section 7.7
Hazardous Waste and Substances; Environmental Requirements 31       Section 7.8
Accuracy of Information 31       Section 7.9 Revisions or Updates to Schedules
31       Section 7.10 ERISA 31       Section 7.11 Insurance 31       Section
7.12 Payroll Taxes 32       Section 7.13 Notice of Certain Matters 32      
Section 7.14 Deposit Accounts 32       Section 7.15 Producer Payables 32      
ARTICLE VIII - FINANCIAL AND COLLATERAL REPORTING 32       Section 8.1 Financial
Statements 32       Section 8.2 Compliance Certificate 33       Section 8.3
Collateral Information and Reports 33       ARTICLE IX - NEGATIVE COVENANTS 34  
    Section 9.1 Financial Covenants 34

 

-ii-

 

 

TABLE OF CONTENTS

(continued)

 

    Page       Section 9.2 Prohibited Distributions and Payments, Etc. 34      
Section 9.3 Debt 35       Section 9.4 Liens 35       Section 9.5 Loans 35      
Section 9.6 Merger, Consolidation, Sale of Assets, Acquisitions 35       Section
9.7 Transactions with Affiliates 35       Section 9.8 Contingent Liabilities 35
      Section 9.9 Operating Leases 35       Section 9.10 Benefit Plans 35      
Section 9.11 Sales and Leasebacks 35       Section 9.12 Investments 35      
Section 9.13 Amendments 35       Section 9.14 No Restrictions on Subsidiary
Distributions 35       Section 9.15 Collateral Locations 36       Section 9.16
USA Patriot Act 36       Section 9.17 SANCTIONS 36       ARTICLE X - DEFAULT 36
      Section 10.1 Events of Default 36       Section 10.2 Remedies 37      
Section 10.3 Application of Proceeds 38       Section 10.4 Miscellaneous
Provisions Concerning Remedies 38       Section 10.5 Trademark License 38      
ARTICLE XI - MISCELLANEOUS 39       Section 11.1 Notices 39       Section 11.2
Expenses 39       Section 11.3 Setoff 40       Section 11.4 Venue; Service of
Process 40       Section 11.5 Assignment; Participation 41       Section 11.6
Amendments and Waivers 41       Section 11.7 Performance of Borrower’s Duties 41
      Section 11.8 Indemnification 41       Section 11.9 All Powers Coupled with
Interest 42

 

-iii-

 

 

TABLE OF CONTENTS

(continued)

 

    Page       Section 11.10 Severability of Provisions 42       Section 11.11
GOVERNING LAW 42       Section 11.12 Jury Waiver 42       Section 11.13
Counterparts; Integration 42       Section 11.14 Time is of the Essence 42      
Section 11.15 Waiver of Consumer Rights 42       Section 11.16 Patriot Act
Notice 43       Section 11.17 Press Releases and Related Matters 43

 



-iv-

 

 

LOAN AND SECURITY AGREEMENT

 

This Loan and Security Agreement (this “Agreement”) is executed by and between
MARQUETTE BUSINESS CREDIT, LLC (together with its successors and assigns,
“Lender”) and ITTELLA INTERNATIONAL, INC., a corporation organized under the
laws of the State of California (“Borrower”), as of September 25, 2017. Lender
and Borrower hereby agree as follows:

 

ARTICLE I - DEFINITIONS

 

Section 1.1 Definitions. When used in this Agreement, the capitalized terms set
forth below shall have the definitions assigned to such terms below:

 

“Account Debtor” means a Person who is obligated on an account.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the Equity Interests of any Person, or otherwise causing any Person to become
a Subsidiary, or (c) a merger or consolidation or any other combination with
another Person (other than a Person that is already a Subsidiary).

 

“Affiliate” of a Person means another Person which, directly or indirectly,
controls, is controlled by, or is under common control with, such former Person.
For the purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”), as used
with respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through ownership of voting securities or partnership or other
interests, by contract or otherwise. Without limiting the forgoing, UMB Bank,
n.a., UMB Financial Corporation and all of its direct and indirect subsidiaries
are Affiliates of Lender.

 

“Agreement” has the meaning prescribed for such term in the preamble paragraph
of this Agreement.

 

“Anti-Corruption Laws” means: (a) the U.S. Foreign Corrupt Practices Act of
1977, as amended; (b) the U.K. Bribery Act 2010, as amended; and (c) any other
anti-bribery or anti-corruption laws, regulations or ordinances in any
jurisdiction in which Borrower is located or doing business.

 

“Anti-Money Laundering Laws” means applicable laws or regulations in any
jurisdiction in which Borrower is located or doing business that relates to
money laundering, any predicate crime to money laundering, or any financial
record keeping and reporting requirements related thereto.

 

“Applicable Law” means, as to any Person, any law (statutory or common), treaty,
rule or regulation of a governmental authority or determination of a court or
binding arbitrator, in each case applicable to or binding upon such Person or
any of its property or to which such Person or any of its property is subject.

 

“Availability” means, as of any date, the positive difference between (i) the
Borrowing Base on such date and (ii) the outstanding principal amount of the
Revolving Loans on such date.

 

“Base Rate” means for any day a rate per annum equal to the higher of (a) the
Prime Rate in effect on such day, or (b) the LIBOR Rate plus two percent (2%),
which LIBOR Rate shall be determined by Lender on a daily basis (or, if such day
is not a LIBOR Business Day, on the preceding LIBOR Business Day). Any change in
the Base Rate resulting from a change in either the Prime Rate or the LIBOR Rate
shall become effective on the day such change occurs.

 



-1-

 

 

“Benefit Plan” means a defined benefit plan as defined in Section 3(35) of ERISA
(other than a Multiemployer Plan) in respect of which a Person or any Related
Company is, or within the immediately preceding six (6) years was, an “employer”
as defined in Section 3(5) of ERISA, including such plans as may be established
after the date hereof.

 

“Borrower” has the meaning prescribed for such term in the preamble paragraph of
this Agreement.

 

“Borrowing Base” means, as of any date of determination, an amount equal to:

 

(a) ninety percent (90%) (or such lesser percentage as Lender may in its sole
and absolute discretion determine from time to time) of the Net Amount of
Eligible Accounts; plus

 

(b) the least of:

 

(i) the sum of:

 

(A) fifty percent (50%) (or such lesser percentage as Lender may in its sole and
absolute discretion determine from time to time) of the Net Amount of Eligible
Inventory; plus

 

(B) forty-five percent (45%) (or such lesser percentage as Lender may in its
sole and absolute discretion determine from time to time) of the Net Amount of
Eligible In-Transit Inventory;

 

(ii) $2,250,000; or

 

(iii) fifty percent (50%) of the aggregate amount of Revolving Loans
outstanding, minus

 

(c) the sum of all Reserves.

 

Without limiting Lender’s discretion to implement other Reserves, Lender shall
institute Reserves with respect to Eligible Accounts in the event that dilution
exceeds 1.00% such that the advance rate shall be reduced by 1.00% for each
percentage of dilution in excess of 1.00% and Lender shall institute Reserves in
the amount of any Producer Payables.

 

“Borrowing Base Certificate” means a certificate in the form of Exhibit A
attached hereto or otherwise in a form acceptable to Lender.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which commercial banks in Los Angeles, California, are authorized or required by
law to remain closed, or is a day when Lender is otherwise closed.

 

“Borrowed Debt” means Debt (i) that is represented by notes payable, drafts
accepted, bonds, debentures or similar instruments that represent extensions of
credit, (ii) upon which interest charges are customarily paid (other than trade
Debt), (iii) that was issued or assumed as full or partial payment for property,
(iv) that is evidenced by a guarantee (but only if the obligations guaranteed
would otherwise qualify as Money Borrowed), (v) that constitutes reimbursement
obligations with respect to letters of credit, or (vi) that constitutes a
Capitalized Lease Obligation.

 



-2-

 

 

“Capex Facility Limit” means $500,000.

 

“Capex Loans” means the advances made to Borrower pursuant to Section 2.6.

 

“Capital Expenditures” means, with respect to any Person, all expenditures made
and liabilities incurred for the acquisition of assets which are required to be
capitalized in accordance with GAAP.

 

“Capitalized Lease” means a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.

 

“Capitalized Lease Obligation” means Debt represented by obligations under a
Capitalized Lease, and the amount of such Debt shall be the capitalized amount
of such obligations determined in accordance with GAAP.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
governmental authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
governmental authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means, at any time, (a) the Controlling Equity Holder shall
cease to beneficially own and control at least one hundred percent (100%) on a
fully diluted basis of the economic and voting interests in the Equity Interests
of Borrower, (b) any Person or “group” (within the meaning of Rules 13d-3 and
13d-5 under the Securities Exchange Act of 1934, as amended) other than the
Controlling Equity Holder (i) shall have acquired beneficial ownership of ten
percent (10%) or more on a fully diluted basis of the voting and/or economic
interest in the Equity Interests of Borrower or (ii) shall have obtained the
power (whether or not exercised) to elect a majority of the members of the Board
of Directors (or similar governing body) of Borrower, (c) Borrower shall cease
to beneficially own and control 100% on a fully diluted basis of the economic
and voting interest in the Equity Interests in each of its Subsidiaries (if
any), or (d) any “change of control” or similar event under any Subordinated
Debt shall occur.

 

“Closing Date” means the date on which all such conditions precedent set forth
in Section 4 have been satisfied or waived in writing by Lender.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means and includes all of Borrower’s now owned or hereafter
acquired assets, whether tangible or intangible, including without limitation
all of Borrower’s right, title and interest in and to each of the following,
wherever located and whether now existing or hereafter arising or acquired: (a)
all accounts, (b) all inventory, (c) all equipment and fixtures, (d) all
contract rights, (e) all general intangibles, including without limitation
payment intangibles and software, (f) all Intellectual Property, (g) all
securities accounts, deposit accounts, cash, money, drafts, certificates of
deposit, and general and special deposits, (h) all investment property and
financial assets (other than margin stock within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System), (i) all instruments, (j)
all chattel paper, including without limitation, electronic chattel paper, (k)
all goods and all accessions thereto, (1) all healthcare-insurance receivables,
(m) all leases, (n) all reporting obligations, (o) all documents, (p) all letter
of credit rights, (q) all insurance and certificates of insurance pertaining to
any and all items of Collateral, (r) all books and records, (s) all files,
correspondence, computer programs, tapes, disks and related data processing
software and other media which contain information identifying or pertaining to
any of the Collateral or any Account Debtor or showing the amounts thereof or
payments thereon or otherwise necessary or helpful in the realization thereon or
the collection thereof, (t) all cash deposited with any Affiliate of Lender, (u)
all commercial tort claims, including, without limitation, those described on
Schedule 1.1 hereto, if any, and (v) any and all products and cash and non-cash
proceeds of the foregoing (including, but not limited to, any claims to any
items referred to in this definition and any claims against third parties for
loss of, damage to or destruction of any or all of the Collateral or for
proceeds payable under or unearned premiums with respect to policies of
insurance) in whatever form; provided, however, that “Collateral” shall not
include the Excluded Property.

 



-3-

 

 

“Collection Account” means the special account maintained with UMB Bank, n.a.,
in the name of Lender, for the benefit of Borrower, over which Lender alone has
the power of withdrawal.

 

“Concentration Limit” means twenty percent (20%) of total accounts of Borrower
deemed Eligible Accounts other than with respect to clause (m) of the definition
of “Eligible Accounts”; provided, however, as it relates solely to accounts of
Borrower (a) from Trader Joes, the Concentration Limit means fifty percent
(50%), (b) from Walmart/Sam’s Club, the Concentration Limit means thirty-five
percent (35%), and (c) from Whole Foods, the Concentration Limit means twenty
five percent (25%).

 

“Contingent Liability” means any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof. The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.

 

“Contract Rate” means for any date a per annum rate equal to the sum of the Base
Rate in effect from time to time plus one and one half percent (1.50%).

 

“Controlling Equity Holder” means Salvatore Galletti or any successor or assign
thereof approved by Lender in its sole and absolute discretion.

 

“Cross Aging Percentage” shall mean thirty five percent (35%) of the aggregate
balance of all accounts owing by a particular Account Debtor.

 

“Debt” means, without duplication, (a) all obligations for Borrowed Debt or for
the deferred purchase price of property or services or in respect of
reimbursement obligations under letters of credit, (b) all obligations
represented by bonds, debentures, notes and accepted drafts that represent
extensions of credit, (c) Capitalized Lease Obligations, (d) all obligations
(including, during the noncancellable term of any lease in the nature of a title
retention agreement, all future payment obligations under such lease discounted
to their present value in accordance with GAAP) secured by any Lien to which any
property or asset owned or held by a Person is subject, whether or not the
obligation secured thereby shall have been assumed by such Person, (e) all
Contingent Liabilities of such Person, (f) Disqualified Equity Interests,
including all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interests in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interests, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference, and (g) in the
case of Borrower, the Loans.

 



-4-

 

 

“Debt to be Repaid” means the Debt owed to Community Bank.

 

“Default” means any of the events specified in Section 10.1 that, with the
passage of time or giving of notice or both, would constitute an Event of
Default.

 

“Default Rate” means the Contract Rate plus three (3.00%) per annum.

 

“Disqualified Equity Interest” means any Equity Interest that, by its terms (or
by the terms of any security of other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition, (a) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, on or prior to the date that is six months
after the Maturity Date, (b) is convertible into or exchangeable (unless at the
sole option of the issuer thereof) for (i) debt securities or (ii) any Equity
Interest referred to in clause (a) above, in each case at any time prior to six
months after the Maturity Date, (c) contains any repurchase obligation that may
come into effect prior to payment in full of all Obligations, (d) requires cash
dividend payments prior to six months after the Maturity Date, (e) provides the
holders of such Equity Interest thereof with any rights to receive any cash upon
the occurrence of a change of control prior to six months after the date on
which the Obligations have been irrevocably paid in full, unless the rights to
receive such cash are contingent upon the Obligations being irrevocably paid in
full, or (f) is prohibited by the terms of this Agreement.

 

“Dollar” and “$” means freely transferable United States dollars.

 

“EBITDA” means, for any period, the sum of (a) Net Income (or Net Loss) for such
period, plus (b) the cash interest expense for such period, plus (c) the
provision for income taxes allocable to such period, plus (d) any depreciation
or amortization expenses incurred in determining Net Income (or Net Loss) for
such period.

 

“Eligible Accounts” shall mean all accounts of Borrower which are deemed by
Lender in the exercise of its sole and absolute discretion to be eligible for
inclusion in the calculation of the Borrowing Base. In no event shall Eligible
Accounts include the following:

 

(a) accounts (i) which are due and payable within 30 days and which remain
unpaid more than 90 days past their original invoice dates, (ii) which are due
and payable within 15 days and which remain unpaid more than 45 days past their
original invoice dates, (iii) which are due and payable within 10 days and which
remain unpaid more than 30 days past their original invoice dates;

 

(b) accounts which are not due and payable within 30 days after their original
due dates;

 

(c) accounts owing by a single Account Debtor if more than the Cross Aging
Percentage of such accounts is ineligible pursuant to clauses (a) or (b) above;

 



-5-

 

 

(d) accounts with respect to which the Account Debtor is an Affiliate of
Borrower;

 

(e) accounts with respect to which the obligation of payment by the Account
Debtor is or may be conditional for any reason whatsoever including, without
limitation, accounts arising with respect to goods that were (i) not sold on an
absolute basis, (ii) sold on a bill and hold sale basis, (iii) sold on a
consignment sale basis, (iv) sold on a guaranteed sale basis, (v) sold on a sale
or return basis, or (vi) sold on the basis of any other similar understanding;

 

(f) accounts with respect to which the Account Debtor is not a resident or
citizen of, or otherwise located in, the United States of America or with
respect to which the Account Debtor is not subject to service of process in the
United States of America;

 

(g) accounts with respect to which the Account Debtor is the United States of
America or any other federal governmental body unless such accounts are duly
assigned to Lender in compliance with all applicable governmental requirements
(including, without limitation, the Federal Assignment of Claims Act of 1940, as
amended, if applicable);

 

(h) accounts with respect to which Borrower is or may be liable to the Account
Debtor in any way, or which is subject to any right of setoff or recoupment, or
if the Account Debtor thereon has disputed liability or made any claim with
respect to any other Account due from such Account Debtor;

 

(i) owed by an Account Debtor, to the extent the amount owing thereon, exceeds
the credit limit extended to such Account Debtor by Borrower;

 

(j) which is evidenced by a promissory note or other instrument or by chattel
paper;

 

(k) which arises out of a sale not made in the ordinary course of the Borrower’s
business;

 

(1) with respect to which any of the following events has occurred as to the
Account Debtor on such Account: death or judicial declaration of incompetency,
if the Account Debtor is an individual, the filing of any petition for relief
under the bankruptcy code or similar proceeding, a general assignment for the
benefit of creditors, the appointment of a receiver or trustee, application or
petition for dissolution, the sale or transfer of all or any material part of
the assets or the cessation of the business as a going concern;

 

(m) accounts with respect to which the goods giving rise thereto have not been
shipped and delivered to and accepted as satisfactory by the applicable Account
Debtor or accounts with respect to which the services performed giving rise
thereto have not been completed and accepted as satisfactory by the applicable
Account Debtor;

 

(n) accounts which are not invoiced within 3 days after the shipment and
delivery to and acceptance by said Account Debtor of the goods giving rise
thereto or the performance of the services giving rise thereto by the applicable
Account Debtor;

 

(o) accounts that are not invoiced within the period specified in the contract
giving rise thereto or, with respect to such contract, pursuant to a documented
change request of the applicable Account Debtor;

 

(p) accounts which are not subject to a first priority perfected security
interest in favor of Lender;

 



-6-

 

 

(q) that portion of an account balance owed by a single Account Debtor which
exceeds the Concentration Limit;

 

(r) accounts with respect to which the Account Debtor is located in any state
that requires Borrower to qualify to do business in such state or to file a
business activities report or similar report in order to permit Borrower to seek
judicial enforcement in such state of payment of such account, unless Borrower
is qualified to do business in such state or is in compliance with any such
filing requirements;

 

(s) accounts which represent a progress billing;

 

(t) accounts with respect to which there exists any Lien in favor of any Person
other than Lender, unless such Lien has been fully and unconditionally
subordinated to Lender’s security interest pursuant to a written agreement in
form and substance acceptable to Lender;

 

(u) accounts representing funds paid by vendors of Borrower in connection with
promotion of such vendors’ brands; and

 

(v) accounts that Lender, in its sole and absolute discretion, has determined to
be ineligible.

 

“Eligible In-Transit Inventory” means Inventory that satisfied all of the
requirements to constitute Eligible Inventory other than clause (I) (because
such Inventory is in-transit to the United States), and such Inventory (i) has
been purchased from a foreign supplier, (ii) is in the process of being shipped
directly from a foreign country to a customs broker in the United States (iii)
has not yet been delivered to the Borrower, (iv) is covered by a non-negotiable
document of title, (v) is supported by a letter of credit or covered by marine
transit insurance, in each case in form and substance acceptable to Lender in
its sole and absolute discretion, and (vi) is subject to an imported inventory
agreement, in form and substance acceptable to Lender.

 

“Eligible Inventory” means, as at any date of determination, all inventory owned
by and in the possession of Borrower and located in the United States of America
that Lender, in its sole and absolute discretion, deems to be eligible for
borrowing purposes. Without limiting the generality of the foregoing, unless
otherwise agreed by Lender, the following is not Eligible Inventory:

 

(a) work-in-process;

 

(b) finished goods which do not meet the specifications of the purchase order
for such goods;

 

(c) inventory which Lender determines, in its sole and absolute discretion, to
be unacceptable for borrowing purposes;

 

(d) inventory with respect to which Lender does not have a valid, first priority
and fully perfected Lien;

 

(e) inventory with respect to which there exists any Lien in favor of any Person
other than Lender or which has been consigned to Borrower;

 

(f) packaging and shipping materials, products and labels;

 



-7-

 

 

(g) inventory that is within 6 months (or 30 days with respect to refrigerated
inventory) of its expiration date, slow-moving or obsolete or returned or
repossessed or used goods taken in trade;

 

(h) inventory consisting of sub-assemblies;

 

(i) inventory produced in violation of the Fair Labor Standards Act, in
particular provisions contained in Title 29 U.S.C. 215 (a)(i);

 

(j) customer-supplied inventory;

 

(k) inventory that is subject to any license or other agreement that limits,
conditions, or restricts Borrower’s or Lender’s right to sell or otherwise
dispose of such inventory or is the subject of a claim that Borrower’s use,
marketing, sale, or distribution thereof violates the ownership, patent,
copyright, trademark, or other rights of a Person other than Borrower unless
such inventory can be repackaged and sold by Lender; and

 

(l) inventory that is in transit or located at a location for which Lender does
not have a valid landlord’s or warehouseman’s waiver or subordination on terms
and conditions acceptable to Lender in its sole and absolute discretion and
inventory located at any location other than those listed on Schedule 5.1(p).

 

“Environmental Laws” means all federal, state, local and foreign laws now or
hereafter in effect relating to pollution or protection of the environment,
including laws relating to emissions, discharges, releases or threatened
releases of pollutants, contaminants, chemicals or industrial, toxic or
hazardous substances or wastes or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, removal, transport
or handling of pollutants, contaminants, chemicals or industrial, toxic or
hazardous substances or wastes, and any and all regulations, notices or demand
letters issued, entered, promulgated or approved thereunder.

 

“Equity Interest” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time, and any successor statute, and any rule or regulation issued
thereunder.

 

“Event of Default” means any of the events specified in Section 10.1.

 

“Excluded Property” means (a) any lease, license or contract to which Borrower
is a party, or any license, consent, permit, variance, certification,
authorization or approval of any governmental authority (or any person acting on
behalf of a governmental authority) of which Borrower is the owner or
beneficiary, or any of its rights or interests thereunder, if and for so long as
the grant of a security interest therein shall constitute or result in (i) the
abandonment, invalidation or unenforceability of the right, title or interest of
Borrower therein or (ii) a breach or termination pursuant to the terms of, or a
default under, such lease, license or contract or such license, consent, permit,
variance, certification, authorization or approval (other than, in the case of
clauses (i) and (ii), to the extent that any such term would be rendered
ineffective pursuant to Section 9.406, 9.407, 9.408 or 9.409 of the UCC or any
other Applicable Law or principles of equity); (b) any equipment owned by
Borrower on the date hereof or hereafter acquired that is subject to a purchase
money lien or a Lien securing a Capital Lease Obligation permitted to be
incurred hereunder if the contract or other agreement (or the documentation
providing for such permitted purchase money debt or Capitalized Lease
Obligations) in which such Lien is granted validly prohibits the creation of any
other Lien on such equipment; (c) any intent-to-use trademark application prior
to the filing and acceptance of evidence of the use of such trademark in
interstate commerce to the extent, if any, that and solely during the period, if
any, in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark application under
Applicable Law; provided that (x) no accounts, inventory or other Collateral at
any time included in the Borrowing Base shall be Excluded Property and (y) if
any Excluded Property would otherwise constitute Collateral, then, immediately
upon such property ceasing to constitute Excluded Property for any reason, such
property shall be deemed at all times from and after the date thereof to
constitute Collateral.

 



-8-

 

 

“Facility Limit” means the sum of the Capex Facility Limit and the Revolving
Facility Limit.

 

“Facility Termination Date” means the earliest to occur of (a) the Maturity
Date, (b) the date on which Borrower terminates the loan facility contemplated
hereunder pursuant to Section 3.4, and (c) the date on which Lender’s commitment
to make Loans is terminated pursuant to Section 10.2.

 

“Financial Statements” means, (a) with respect to financial statements dated as
of a date prior to the Closing Date, (i) the balance sheet of Borrower for its
fiscal year ended December 31, 2016, and the related statements of profit and
loss and cash flows for the year ended on such date, reviewed by independent
public accountants, and (ii) its company prepared balance sheet as of June 30,
2017, and the related statements of profit and loss and cash flows for the
monthly period then ended, and (b) with respect to financial statements dated
after the Closing Date, the financial statements delivered to Lender pursuant to
Section 8.1(a) and Section 8.1(b), respectively.

 

“Fixed Charge Coverage Ratio” means the ratio, determined as of the end of each
calendar month for the twelve consecutive months then ending of (a) EBITDA for
such period minus cash taxes paid during such period (including distributions to
shareholders for the payment of taxes), minus Non-Financed Capital Expenditures
made during such period, minus any Restricted Payments, to (b) without
duplication, cash interest expense paid during such period, plus principal
payments on Debt which were made or scheduled to be paid during such period,
plus payments on Capitalized Leases during such period, plus all dividends and
distributions made by Borrower in respect of its Equity Interests during such
period, plus management fees or advisory fees paid during such period, all
calculated for Borrower and its Subsidiaries on a consolidated basis. The
Permitted Affiliate Loan from the calculation of the Fixed Charge Coverage
Ratio.

 

“FX Obligations” means, if any, the obligations of Borrower to UMB Bank, n.a.
under certain foreign exchange facilities. The FX Obligations will be separately
managed by UMB Bank, n.a., will be supported by separate collateral and shall
not be secured by the Collateral.

 

“GAAP” means generally accepted accounting principles and practices consistently
applied.

 

“Guarantor” and “Guarantors” Salvatore Galletti and each other Person that
guarantees the payment and performance of any of the Obligations; provided,
however, the guaranty of Salvatore Galletti shall be released by Lender if
Borrower delivers a Compliance Certificate for the fiscal period ending on
January 31, 2018 demonstrating as follows: (A) no Default or Event of Default
has occurred, and (B) Borrower’s Fixed Charge Coverage Ratio is not less than
1.10 to 1.00.

 

“Intellectual Property” means, as to any Person, all of such Person’s then owned
and existing and future acquired or arising patents, patent rights, copyrights,
works which are the subject of copyrights, trademarks, service marks, trade
names, trade styles, patent, trademark and service mark applications, and all
licenses and rights related to any of the foregoing, and all rights to sue for
past, present and future infringements of any of the foregoing.

 



-9-

 

 

“Investment” means, with respect to any Person, any investment in another
Person, whether by acquisition of any Debt or Equity Interest, by making any
loan or advance, by becoming obligated with respect to a Contingent Liability in
respect of obligations of such other Person (other than travel and similar
advances to employees in the ordinary course of business and consistent with
historical practices) or by making an Acquisition.

 

“Lender” has the meaning prescribed for such term in the preamble paragraph of
this Agreement.

 

“Lender’s Office” means the office of Lender located at 333 South Grand Avenue,
Suite 2200, Los Angeles, California 90071, or such other office as Lender may
designate from time to time.

 

“LIBOR Rate” means, on any date of determination, the rate of interest per annum
reported on Reuters Screen LIBOR01 (or any successor page or other commercially
available, generally recognized financial information source providing
quotations of LIBOR as determined by Lender from time to time) at approximately
11:00 a.m., London time, on such day (or, if such day is not a Business Day, on
the preceding Business Day) for dollar deposits in the amount of $1,000,000 with
a maturity of one month.

 

“LIBOR Business Day” means a day that commercial banks are open with respect to
the transaction of international commercial banking business (including dealings
in Dollar deposits) in London, England.

 

“Lien” means, with respect to any Person, any security interest, chattel
mortgage, charge, mortgage, deed to secure debt, deed of trust, lien, pledge,
Capitalized Lease, conditional sale or other title retention agreement, or other
security interest or encumbrance of any kind in respect of any property of such
Person or upon the income or profits therefrom.

 

“Loans” means, collectively, the Capex Loans and the Revolving Loans.

 

“Loan Documents” means, collectively, this Agreement, each agreement or document
now or hereafter executed and delivered by any Person to evidence or secure the
Obligations and each other instrument, agreement and document now or hereafter
executed and delivered in connection with this Agreement or the Loans.

 

“Material Adverse Change” means any act, omission, event or undertaking which
would, singly or in the aggregate, have a materially adverse effect upon (a) the
business, assets, properties, liabilities, condition (financial or otherwise),
results of operations or business prospects of Borrower or any of its
subsidiaries, (b) the ability of Borrower or any of its subsidiaries to perform
any obligations under this Agreement or any other Loan Document to which it is a
party, or (c) the legality, validity, binding effect, enforceability or
admissibility into evidence of any Loan Document or the ability of Lender to
enforce any rights or remedies under or in connection with any Loan Document.

 

“Maturity Date” means September 25, 2020.

 

“Maximum Rate” means the maximum nonusurious interest rate, if any, that at any
time, or from time to time, may be contracted for, taken, reserved, charged, or
received on the Loans under the laws which are presently in effect of the United
States and the State of California applicable to Lender and such Debt or, to the
extent permitted by law, under Applicable Law of the United States and the State
of California which may hereafter be in effect and which allow a higher maximum
nonusurious interest rate than Applicable Laws now allows.

 



-10-

 

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which Borrower or a Related Company is required to
contribute or has contributed within the immediately preceding 6 years.

 

“Net Amount” means (a) with respect to Eligible Accounts at any time, the gross
amount of Eligible Accounts less sales, excise or similar taxes, and less
returns, discounts, claims, credits and allowances of any nature at any time
issued, owing, granted, outstanding, available or claimed and (b) with respect
to Eligible Inventory at any time, the lesser of cost value or market value
thereof, determined in a manner acceptable to Lender, and excluding any portion
of cost attributable to intercompany profit between Borrower and its Affiliates,
after deducting the amount of any Permitted Liens on such Inventory
warehouseman’s liens.

 

“Net Income” or “Net Loss” means, with respect to any Person, the net income or
net loss of such Person for the period in question (after provision for income
taxes) determined in accordance with GAAP, provided that the impact of any
extraordinary gains, determined in accordance with GAAP, shall be excluded from
the determination of “Net Income” and “Net Loss.”

 

“Net Worth” of any Person means the total shareholders’ or members’ equity
(including Equity Interests, additional paid-in capital and retained earnings,
after deducting treasury stock) which would appear as such on a balance sheet of
such Person prepared in accordance with GAAP.

 

“Non-Financed Capital Expenditures” means Capital Expenditures that are made
with funds other than funds obtained from a seller of the capital assets, by a
lender, lessor or another financial institution, including, without limitation,
Lender, for the specific purpose of making such Capital Expenditure, provided,
however, that Capital Expenditures funded from advances under the Loans shall be
considered Non-Financed Capital Expenditures.

 

“Obligations” means (i) all Loans or other advances made by Lender to Borrower
pursuant to this Agreement or otherwise, (ii) all future advances or other
value, of whatever class or for whatever purpose, at any time hereafter made or
given by Lender to Borrower, whether or not the advances or value are given
pursuant to a commitment and whether or not Borrower is indebted to Lender at
the time of such advance; (iii) any and all other debts, liabilities and
obligations of every kind and character of Borrower to Lender, whether now or
hereafter existing, and regardless of whether such present or future debts,
liabilities or obligations are direct or indirect, primary or secondary, joint,
several, or joint and several, fixed or contingent, and regardless of whether
such present or future debts, liabilities or obligations may, prior to their
acquisition by Lender, be or have been payable to, or be or have been in favor
of, some other Person or have been acquired by. Lender in a transaction with one
other than Borrower (it being contemplated that Lender may make such
acquisitions from others), howsoever such debts, liabilities or obligations
shall arise or be incurred or evidenced; (iv) any and all other debts,
liabilities and obligations of every kind and character of Borrower to any
Affiliate of Lender, whether now or hereafter existing, and regardless of
whether such present or future debts, liabilities or obligations are direct or
indirect, primary or secondary, joint, several, or joint and several, fixed or
contingent, and regardless of whether such present or future debts, liabilities
or obligations may, prior to their acquisition by such Affiliate, be or have
been payable to, or be or have been in favor of, some other Person or have been
acquired by such Affiliate in a transaction with one other than Borrower (it
being contemplated that Affiliates of Lender may make such acquisitions from
others), howsoever such debts, liabilities or obligations shall arise or be
incurred or evidenced; (v) interest on all of the debts, liabilities and
obligations set forth above (including interest accruing after the filing of any
bankruptcy or similar petition); (vi) letter of credit reimbursement
obligations, liabilities in respect of any bank products, credit card
facilities, foreign exchange facilities or hedging agreements, including without
limitation, interest rate swap transaction, basis swap transaction, forward rate
transaction, equity transaction, equity index transaction, foreign exchange
transaction, cap transaction, floor transaction (including any option with
respect to any of these transactions and any combination of any of the
foregoing), (vii) all costs, fees and expenses payable by Borrower to Lender or
any Affiliate of Lender pursuant to any of the Loan Documents; and (viii) any
and all renewals, extensions, modifications and increases of the debts,
liabilities and obligations set forth above, or any part thereof. The term
“Obligations” shall not include any FX Obligations.

 



-11-

 

 

“Obligors” means Borrower, each Guarantor of the Obligations, and all other
Persons obligated to Lender in respect of the Obligations and “Obligor” means
any one of them.

 

“Operating Lease” means any lease (other than a lease constituting a Capitalized
Lease) of real or personal property determined in accordance with GAAP.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

 

“Permitted Affiliate Loan” means a loan from Borrower to an Affiliate of
Borrower to assist in the establishment of an operation in Italy, in a maximum
outstanding amount any time of $1,000,000.

 

“Permitted Debt” means (a) Debt constituting purchase money indebtedness or
Capital Lease Obligations in aggregate amount outstanding not to exceed $50,000,
(b) the Obligations, (c) trade payables and other contractual obligations
arising in the ordinary course of business that are not past due by more than 90
days, and (d) Debt existing on the Closing Date and described on Schedule 9.3
attached hereto and made a part hereof.

 

“Permitted Investments” means Investments of Borrower in (a) negotiable
certificates of deposit issued by any commercial bank having capital and surplus
in excess of $100,000,000, and (b) any direct obligation of the United States of
America or any agency or instrumentality thereof which has a remaining maturity
at the time of repurchase of not more than one year and repurchase agreements
relating to the same.

 

“Permitted Liens” means: (a) Liens which constitute purchase money security
interests or arise in connection with Capital Leases (and attaching only to the
property being purchased or leased) permitted under clause (a) of the definition
of Permitted Debt; provided that any such Lien attaches to such property within
fifteen (15) days of the acquisition thereof and attaches solely to the property
so acquired or leased, (b) Liens in favor of Lender, (c) Producer’s Liens to the
extent disclosed in the manner required by this Agreement and to the extent such
liens do not secure Producer Payables more than 10 days past the applicable
invoice date, (d) Liens securing taxes, assessments and other governmental
charges or levies (excluding any Lien imposed pursuant to any of the provisions
of ERISA) or the claims of materialmen, mechanics, carriers, warehousemen or
landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, but (i) in all cases, only if payment shall not at the time
be past due, and (ii) in the case of warehousemen or landlords controlling
locations where inventory is located, only if such Liens have been waived or
subordinated to the security interest of Lender in a manner satisfactory to
Lender, and (e) the Liens existing on the Closing Date and described on Schedule
9.4 attached hereto and made a part hereof.

 

“Person” means an individual, corporation, limited liability company,
partnership, joint venture, association, trust or unincorporated organization or
a government or any agency or political subdivision thereof.

 

“Prime Rate” means the rate per annum published from time to time by The Wall
Street Journal as the base rate for corporate loans at large commercial banks
(or if more than one such rate is published, the higher or highest of the rates
so published). If such rate is no longer published by The Wall Street Journal,
then Lender shall, in its sole and absolute discretion, substitute the base or
prime rate for corporate loans at a large commercial bank for the base rate
published in The Wall Street Journal. Such rate may not necessarily be the
lowest or best rate actually charged to any customer of such commercial bank.

 



-12-

 

 

“Producer’s Lien” means any agricultural producer’s lien, statutory trust
(including, without limitation, the statutory trust created by the Perishable
Agricultural Commodities Act, as amended) or similar security arrangements that
secure the payment of any amounts owed from time to time by Borrower to any
Person (including, without limitation, producers, suppliers, sellers and their
agents) on account of the purchase price of agricultural products or services.

 

“Producer Payables” means accounts payable with are subject to a Producer’s
Lien.

 

“Related Company” means, as to any Person, any (a) corporation which is a member
of the same controlled group of corporations (within the meaning of Section
414(b) of the Code) as such Person, (b) partnership or other trade or business
(whether or not incorporated) under common control (within the meaning of
Section 414(c) of the Code) with such Person, or (c) member of the same
affiliated service group (within the meaning of Section 414(m) of the Code) as
such Person or any corporation described in clause (a) above or any partnership,
trade or business described in clause (b) above.

 

“Reserve” means, as of any date of determination, an amount from time to time
established by Lender in its sole and absolute discretion as a reserve in
reduction of the Borrowing Base in respect of contingencies or other potential
factors (such as, without limitation, rebates, sales taxes, property taxes,
installation. delivery expenses, warranties and repackaging costs) which could
adversely affect or otherwise reduce the anticipated amount of timely
collections in payment of Eligible Accounts or the value (whether at cost,
market or orderly liquidation value) of Eligible Inventory, which could affect
the enforceability, perfection or priority of Lender’s Lien on the Collateral or
which does or would with notice or passage of time or both, constitute an Event
of Default. The “Reserve,” if any from time to time, does not represent cash
funds.

 

“Restricted Payments” means, with respect to any Person, (a) the retirement,
redemption, purchase, or other acquisition for value of any Equity Interests
issued by such Person, (b) the declaration or payment of any dividend or
distribution on or with respect to any Equity Interests (excluding distributions
made solely in shares of stock of the same class and further excluding
distributions for the payment of taxes in an amount not exceeding the liability
of each such shareholder for income taxes solely attributable to Borrower’s net
income) or any other payment by such Person in respect of Equity Interests, (c)
make any redemption, prepayment (whether mandatory or optional), defeasance,
repurchase or any other payment in respect of any Subordinated Debt, (d) the
payment by any Person of the principal amount of or interest on any Debt (other
than trade debt in the ordinary course) owing to an Affiliate of such Person, or
(e) pay any management fees or similar fees to any Person, including, without
limitation, any holders of its Equity Interests or any Affiliate thereof.

 

“Revolving Facility Limit” means $4,000,000.

 

“Revolving Loans” means the advances made to Borrower pursuant to Section 2.1.

 

“Sanction” or “Sanctions” means individually and collectively, respectively, any
and all economic or financial sanctions, sectoral sanctions, secondary
sanctions, trade embargoes and antiterrorism laws, including but not limited to
those imposed, administered or enforced from time to time by: (a) the United
States of America, including those administered by the OFAC, the U.S. State
Department, the U.S. Department of Commerce, or through any existing or future
Executive Order, (b) the United Nations Security Council, (c) the European
Union, (d) the United Kingdom, or (e) any other governmental authorities with
jurisdiction over Borrower.

 



-13-

 

 

“Sanctioned Person” means any Person that is a target of Sanctions, including
without limitation, a Person that is: (a) listed on OFAC’s Specially Designated
Nationals and Blocked Persons List; (b) listed on OFAC’s Consolidated
Non-Specially Designated Nationals List; (c) a legal entity that is deemed by
OFAC to be a Sanctions target based on the ownership of such legal entity by
Sanctioned Peron(s); or (d) a Person that is a Sanctions target pursuant to any
territorial or country-based Sanctions program.

 

“Schedule of Accounts” means a schedule delivered by Borrower to Lender pursuant
to the provisions of Section 8.3(a).

 

“Schedule of Inventory” means a schedule delivered by Borrower to Lender
pursuant to the provisions of Section 8.3(c).

 

“Solvent” means, when used in connection with any Person, that such Person has
assets of a fair value which exceeds the total liabilities of such Person and
which exceeds the amount required to pay its debts (including contingent,
subordinated, unmatured and unliquidated liabilities) as they become absolute
and matured, and that such Person is able to, and anticipates that it will be
able to, meet its debts as they mature and has adequate capital to conduct the
business in which it is or proposes to be engaged, and when used in connection
with Borrower, that all of the foregoing requirements are true after given
effect to the transactions contemplated hereby, and that Borrower will not be
rendered insolvent by the execution and delivery of the Loan Documents or by
completion of the transactions contemplated hereunder or thereunder.

 

“Subordinated Debt” means Debt of Borrower to a third Person (i) that has been
approved in writing by Lender and (ii) that has been subordinated to the payment
of the Obligations pursuant to a written subordination agreement executed by
Lender and the holder of such Debt containing terms acceptable to Lender in its
sole and absolute discretion.

 

“Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company, or other legal entity in which that Person directly
or indirectly owns or controls the shares of Equity Interests having ordinary
voting power to elect a majority of the board of directors (or appoint a
majority of other comparable managers) of such corporation, partnership, limited
liability company, or other legal entity.

 

“Tangible Net Worth” means (a) the Net Worth of Borrower at the time in
question, less (b) the amount of all intangible items (e.g. goodwill,
noncompetition agreements, patents, copyrights, trademarks, franchises,
organization or research and development costs), amounts due from Affiliates,
employees, officers, managers, directors, members and shareholders, and all
other items which should properly be treated as intangibles in accordance with
GAAP, less (c) deferred tax liabilities of Borrower, plus (d) Subordinated Debt
of Borrower.

 

“Termination Event” means (a) a “Reportable Event” as defined in Section 4043 of
ERISA, but excluding any such event as to which the PBGC has by regulation
waived the requirement of Section 4043(a) of ERISA that it be notified within 30
days of the occurrence of such event, provided however, that a failure to meet
the minimum funding standard of Section 412 of the Code and of Section 302 of
ERISA shall be a Reportable Event regardless of the issuance of any such waiver
of the notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(d) of the Code, (b) the filing of a notice of intent to terminate a
Benefit Plan or the treatment of a Benefit Plan amendment as a termination under
Section 4041 of ERISA, or (c) the institution of proceedings to terminate a
Benefit Plan by the PBGC under Section 4042 of ERISA or the appointment of a
trustee to administer any Benefit Plan.

 



-14-

 

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of California, including without limitation, any amendments thereto which
are effective after the date hereof or, when the laws of any other jurisdiction
govern the perfection or enforcement of any Lien, the Uniform Commercial Code of
such jurisdiction.

 

“Unfunded Vested Liabilities” shall mean the amount (if any) by which (i) the
actuarial present value of accumulated benefits under a Benefit Plan which are
vested exceeds (ii) such Benefit Plan’s net assets available for benefits (all
as determined in connection with the filing of Borrower’s most recent Annual
Report on Form 5500) but only to the extent such excess would, if such Benefit
Plan were to terminate as of such date, represent a liability of Borrower or any
ERISA Affiliate to the PBGC under Title IV of ERISA. In each case the foregoing
determination shall be made as of the most recent date prior to the filing of
said Annual Report as of which such actuarial present value of accumulated Plan
benefits is determined.

 

Section 1.2 UCC Terms. Terms defined in the UCC (such as, but not limited to,
accounts, chattel paper, commercial tort claims, contract rights, deposit
account, documents, electronic chattel paper, equipment, financial assets,
fixtures, general intangibles, goods, instruments, investment property,
inventory, proceeds, security, security certificates and tangible chattel
paper), as and when used (without being capitalized) in this Agreement or the
Loan Documents, shall have the meanings given to such terms in the UCC.

 

Section 1.3 Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to Lender hereunder shall be prepared, in accordance
with GAAP, applied on a basis consistent with the reviewed financial statements
of Borrower referenced in Section 5.1(1).

 

Section 1.4 Interpretative Provisions.

 

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

(b) Section, Schedule and Exhibit references are to this Agreement unless
otherwise specified.

 

(c) The term “including” is not limiting and means “including without
limitation.”

 

(d) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”

 

(e) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement and the other Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
supplements and other modifications thereto, but only to the extent such
amendments, restatements, supplements and other modifications are not prohibited
by the terms of any Loan Document, and (ii) references to any statute or
regulation shall be construed as including all statutory and regulatory
provisions amending, replacing, supplementing or interpreting such statute or
regulation.

 

(f) This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and each shall be
performed in accordance with its terms.

 



-15-

 

 

ARTICLE II - REVOLVING CREDIT FACILITY

 

Section 2.1 Revolving Loans. Subject to the terms and conditions of this
Agreement, prior to the Facility Termination Date Lender shall make revolving
loans and advances to Borrower (each a “Revolving Loan” and collectively the
“Revolving Loans”) in an outstanding aggregate amount not to exceed at any time
the lesser of (a) the Revolving Facility Limit and (b) the Borrowing Base.
Borrower may borrow, repay and reborrow the principal of the Revolving Loans in
accordance with the terms of this Agreement.

 

Section 2.2 Advances. A request for a Revolving Loan shall be made, or shall be
deemed to be made, in the following manner:

 

(a) Borrower may request a Revolving Loan by notifying Lender (a “Notice of
Borrowing”), before 10:00 a.m. Los Angeles, California, time) on the proposed
borrowing date, of Borrower’s intention to borrow and specifying the effective
date and amount of the requested advance. Any Notice of Borrowing may be made by
telephone and confirmed in writing (including email or facsimile) with each
writing being in a form acceptable to Lender; provided that the failure to
provide written confirmation shall not invalidate any telephonic notice and, if
such written confirmation differs in any respect from the action taken by
Lender, the records of Lender shall control absent manifest error.

 

(b) Borrower’s failure to pay any amount required to be paid under any Loan
Document or any Obligation shall be deemed, in Lender’s sole and absolute
discretion, to be a request for a Revolving Loan on the due date in the amount
required to pay such amount, and such request shall be irrevocable. Lender shall
not have any obligation to Borrower to honor any deemed request for an advance
but may do so in its sole and absolute discretion and without regard to the
existence of, and without being deemed to have waived, any Default or Event of
Default.

 

Section 2.3 Repayment of the Revolving Loans. The Revolving Loans shall be
repaid as follows: (a) unless accelerated in accordance with the terms hereof,
the outstanding principal amount of, and all accrued and unpaid interest on, the
Revolving Loans are due and payable, without demand, on the Maturity Date; (b)
if any such payment due date is not a Business Day, then such payment may be
made on the next succeeding Business Day and such extension of time shall be
included in the computation of the amount of interest and fees due hereunder. If
at any time the principal of, and interest upon, any portion of the Revolving
Loans exceed the lesser of (i) the Revolving Facility Limit or (ii) the
Borrowing Base, Borrower shall immediately repay the Revolving Loans in the
amount to eliminate such excess; and (c) Borrower hereby instructs Lender to
repay the Revolving Loans on any day in an amount equal to the amount received
by Lender on such day pursuant to Section 6.2.

 

Section 2.4 Disbursement of Revolving Loans. Borrower hereby irrevocably
authorizes Lender to disburse the proceeds of the Revolving Loans requested, or
deemed to be requested, pursuant to this Article II as follows: (i) each advance
requested under Section 2.2(i) shall be disbursed by Lender in lawful money of
the United States of America in immediately available funds, (a) in the case of
the initial advance under the Revolving Loan, in accordance with the written
instructions from Borrower to Lender, and (b) in the case of each subsequent
advance, to a deposit account owned by Borrower and designated in writing by
Borrower to Lender; and (ii) the proceeds of each advance requested under
Section 2.2(ii) shall be distributed by Lender by way of direct payment of the
relevant Obligation.

 



-16-

 

 

Section 2.5 Deemed Requests for Revolving Loans to Pay Required Payments. All
payments of principal, interest, fees and other amount payable hereunder,
including all reimbursements for expenses pursuant to Section 11.2, may be paid
from the proceeds of Revolving Loans, whether made pursuant to a request by
Borrower or a deemed request as provided herein. Borrower hereby irrevocably
authorizes Lender to make any Revolving Loan for the purpose of paying
principal, interest, fees and other amounts payable under the Loan Documents,
including reimbursing costs or expenses for which Borrower is obligated under
the Loan Documents, whether or not any condition precedent specified by Article
IV has been satisfied, and agrees that all Revolving Loans so made shall be
deemed to have been requested by Borrower pursuant to this Agreement.

 

Section 2.6 Capex Loans. Subject to the terms of this Agreement, including,
without limitation, Article IV, upon the request of Borrower, Lender shall make
advances to Borrower (each a “Capex Loan” and collectively the “Capex Loans”) in
an aggregate principal amount not to exceed $500,000 to purchase new equipment
and Borrower hereby agrees to repay to Lender the Capex Loans, together with
interest thereon, in the manner provided below.

 

(a) Each Capex Loan shall be in an amount of not less than $50,000. Amounts
advanced may not be readvanced hereunder.

 

(b) Each Capex Loan shall not exceed 80% of the net purchase price of the new
equipment deemed acceptable to Lender in its sole and absolute discretion,
excluding charges for taxes, transportation, installation and other similar
“soft costs” as determined by Lender in its sole and absolute discretion.

 

(c) Borrower may request a Capex Loan to reimburse Borrower for the aggregate
amount of new equipment purchased up to 30 days prior to the request for such
Capex Loan as follows:

 

(A) Borrower may, prior to purchasing the new equipment, deliver to Lender a
purchase order (or such other information as Lender may reasonably request) and
the terms of such purchase shall be acceptable to Lender and upon receipt of
such information, Lender will provide Borrower with an estimate of the “hard
cost” of such equipment (i.e. the cost of such equipment net of all “soft
costs”).

 

(B) After purchasing the new equipment, Borrower shall deliver to Lender:

 

(1) a Compliance Certificate covering the most recent completed fiscal period,
demonstrating that no Default or Event of Default has occurred or would result
from the making of such Capex Loan (after giving effect to any interest payments
which will become due and any increase in indebtedness);

 

(2) a copy of the applicable bills of sale (and such other information as Lender
may request) establishing to Lender ‘s reasonable satisfaction that Borrower is
the owner of the equipment free and clear of liens; and

 

(C) After Lender has received the information set forth in clause (c)(B), Lender
will disburse the Capex Loan to Borrower.

 

(d) Borrower shall pay interest on each Capex Loan at the applicable Contract
Rate in accordance with Section 3.1 and shall make monthly payments of principal
based upon a five year straight-line amortization commencing on the first day of
the first month following the funding of each requested Capex Loan, and
continuing on the first day of each month thereafter, provided that any
remaining unpaid principal balance of all Capex Loans and any accrued interest
thereon shall be due and payable on the Facility Termination Date.

 



-17-

 

 

ARTICLE III - GENERAL LOAN PROVISIONS; FEES AND EXPENSES

 

Section 3.1 Interest.

 

(a) Loans. Borrower shall pay interest on the unpaid principal amount of the
outstanding Obligations at a rate per annum equal to the lesser of (i) the
Maximum Rate and (ii) the Contract Rate applicable to such Obligations, and such
interest shall be, payable monthly in arrears on the first day of each calendar
month and on the Facility Termination Date.

 

(b) Default Rate. From and after the occurrence of an Event of Default, the
unpaid principal amount of all Obligations shall, at the option of Lender, bear
interest until paid in full (or, if earlier, until such Event of Default is
cured or waived in writing by Lender) at a rate per annum equal to the lesser of
(i) the Maximum Rate and (ii) the Default Rate, payable on demand.

 

(c) Computation of Interest. The interest rates provided for in Sections 3.1(a)
and (b) shall be computed on the basis of a year of 360 days and the actual
number of days elapsed; provided, however, any calculation of the Maximum Rate
shall be computed on the basis of the actual days elapsed in a year of 365 or
366 days, as appropriate.

 

Section 3.2 Fees and Expenses.

 

(a) Unused Line Fee. Borrower agrees to pay to Lender an unused line fee for the
period from the date hereof through the Facility Termination Date of one half of
one percent (0.50%) per annum on the average daily unborrowed amount of the
Revolving Facility Limit during such period. Such unused line fee shall be
payable monthly in arrears on the first day of the next calendar month until the
Facility Termination Date and on the Facility Termination Date (pro-rated for
any period of less than one calendar month). Such fee shall be computed on the
basis of a 360-day year for the actual number of days elapsed. The parties
hereto agree that such unused line fee constitutes reasonable consideration for
Lender’s taking of appropriate actions to be able to make available to Borrower
the amount of the Revolving Facility Limit for such period.

 

(b) Minimum Usage Fee. Until the Loans have been paid in full and this Agreement
is terminated, Borrower agrees to pay to Lender, on the first day of each
calendar month and on the Termination Date, a minimum usage fee in an amount
equal to the difference between: (i) the calculated monthly interest accruing
for Revolving Loans had the average daily outstanding amount of such Revolving
Loans during the immediately preceding month (or shorter period if calculated on
the Termination Date or first monthly measurement date) been equal to
$2,000,000; and (ii) the sum of the actual monthly interest accrued for
Revolving Loans for the immediately preceding month (or shorter period if
calculated on the Termination Date or first monthly measurement date). Such fee
shall be computed on the basis of a 360-day year for the actual number of days
elapsed. All payments on the Revolving Loans received by Lender shall be deemed
to be credited to such Revolving Loans immediately upon receipt for purposes of
calculating the amount payable hereunder.

 

(c) Annual Fee. In consideration for Lender’s agreement to make the Loan in
accordance with the terms of this Agreement, Borrower shall pay to Lender an
annual fee on the first anniversary of this Agreement and on each anniversary
thereafter in the amount of $10,000.

 



-18-

 

 

(d) Origination Fee. In consideration for Lender’s agreement to make the Loans
in accordance with the terms of this Agreement and in order to compensate Lender
in part for the costs associated with the Loans, Borrower shall pay to Lender on
the date hereof an origination fee in the amount of $45,000. Such origination
fee is in addition to the expenses and other fees that Borrower has agreed to
pay elsewhere in this Agreement. Such origination fee shall in all respects be
limited so that interest on the Obligations is at all times less than interest
calculated at the Maximum Rate.

 

(e) Early Termination Fees. The early termination fee shall be an amount equal
to (i) three percent (3.00%) of the Facility Limit if the termination occurs on
or prior to the first anniversary of the date hereof, (ii) two percent (2.00%)
of the Facility Limit if the termination occurs after the first anniversary of
the date hereof but on or prior the second anniversary of the date hereof; and
(iii) and one percent (1.00%) of the Facility Limit if the termination occurs
any time after the second anniversary of the date other than the Maturity Date.

 

(f) Float Fee. Lender shall be entitled to charge Borrower for one (1) Business
Day of “float” at the Contract Rate, or if Lender so elects after an Event of
Default has occurred, at the Default Rate, on all collections, checks, wire
transfers, or other items of payment that are received by Lender. This
across-the-board float charge on all receipts is acknowledged by the parties to
constitute an integral aspect of the pricing of Lender’s facility to Borrower,
and shall apply irrespective of the level of Borrower’s Obligations to Lender.

 

(g) Expenses. The expenses as set forth in Section 11.2.

 

Section 3.3 Manner of Payment.

 

(a) Timing. Each payment by Borrower on account of the Obligations payable to
Lender by Borrower pursuant to this Agreement or the other Loan Documents shall
be made not later than 1:00 p.m. (Los Angeles, California, time) on the
applicable due date (or if such day is not a Business Day, the next succeeding
Business Day, provided that interest shall continue to accrue until such payment
is made). All payments shall be made to Lender at Lender’s Office, in Dollars,
in immediately available funds and shall be made without any setoff,
counterclaim or deduction whatsoever.

 

(b) Charging Accounts. Borrower hereby irrevocably authorizes Lender and each
Affiliate of Lender to charge any account of Borrower maintained with Lender or
such Affiliate with such amounts as may be necessary from time to time to pay
any Obligations owed by Borrower which are not paid when due.

 

Section 3.4 Termination of Agreement or Facility.

 

(a) Required Payments of Loans. On the Facility Termination Date, Borrower shall
pay to Lender (i) the outstanding principal of, and accrued and unpaid interest
on, the Loans on such date, (ii) all fees accrued and unpaid, (iii) any amounts
payable to Lender pursuant to the other provisions of this Agreement or any
other Loan Document, and (iv) any and all other Obligations then outstanding.

 

(b) Early Termination. If (i) Borrower terminates this Agreement prior to the
Maturity Date for any reason whatsoever or (ii) Lender’s commitment to make
Loans hereunder terminates (whether automatically under Section 10.2(a) or by
action of Lender pursuant to Section 10.2(b), Borrower acknowledges that such
termination would result in the loss to Lender of the benefits of this Agreement
and, as a result thereof, Borrower shall pay to Lender an early termination fee
in the amount provided in Section 3.2(e).

 



-19-

 

 

Section 3.5 Evidence of Debt.

 

(a) At the request of Lender, the Loans shall be further evidenced by one or
more promissory notes.

 

(b) Lender shall maintain accounts in which it will record (i) the amount of
each Loan extended hereunder, (ii) the amount of any principal or interest due
and payable or to become due and payable from Borrower to Lender hereunder, and
(iii) the amount of any payment received by Lender hereunder from Borrower.

 

(c) The entries in the accounts maintained pursuant to subsection (b) above
shall be prima facie evidence of the existence and amounts of the Obligations
therein recorded, provided, however, that the failure of Lender to maintain such
accounts or any error therein shall not in any manner affect the obligation of
Borrower to repay the Obligations in accordance with their terms.

 

Section 3.6 Changes in Capital Adequacy Regulations. If Lender reasonably
determines that the amount of capital required or expected to be maintained by
Lender or any corporation controlling Lender is increased as a result of a
Change in Law, then, within 15 days of demand for payment by Lender to Borrower,
Borrower shall pay Lender the amount necessary to compensate for any shortfall
in the rate of return on the portion of such increased capital which Lender
determines is attributable to this Agreement and any facility hereunder.

 

Section 3.7 Lender Statements; Survival of Indemnity. Lender shall deliver a
written statement to Borrower as to the amount due, if any, under Section 3.6.
Such written statement shall set forth in reasonable detail the calculations
upon which Lender determined such amount and shall be final, conclusive and
binding on Borrower in the absence of manifest error. Unless otherwise provided
herein, the amount specified in the written statement of Lender shall be payable
on demand after receipt by Borrower of such written statement. The obligations
of Borrower under Section 3.6 shall survive payment of the Obligations and
termination of this Agreement.

 

Section 3.8 Maximum Interest; Controlling Limitation.

 

(a) Lender and Borrower each acknowledges, agrees, and declares that it is its
intention to expressly comply with all Applicable Law in respect of limitations
on the amount or rate of interest that can legally be contracted for, charged or
received under or in connection with the Loan Documents. Notwithstanding
anything to the contrary contained in any Loan Document (even if any such
provision expressly declares that it controls all other provisions of the Loan
Documents), in no contingency or event whatsoever shall the amount of interest
(including the aggregate of all charges, fees, benefits, or other compensation
which constitutes interest under any Applicable Law) under the Loan Documents
paid by Borrower, received by Lender or agreed to be paid by Borrower, or
requested or demanded to be paid by Lender exceed the Maximum Rate, and all
provisions of the Loan Documents in respect of the contracting for, charging, or
receiving compensation for the use, forbearance, or detention of money shall be
limited as provided by this Section. To the extent permitted by Applicable Law,
all interest paid, or agreed to be paid, by Borrower, or taken, reserved, or
received by Lender shall be amortized, prorated, spread, and allocated in
respect of the Obligations throughout the full term of this Agreement.
Notwithstanding any provision contained in any of the Loan Documents, or in any
other related documents executed pursuant hereto, Lender shall never be entitled
to charge, receive, take, reserve, collect, or apply as interest any amount
which, together with all other interest under the Loan Documents would result in
a rate of interest under the Loan Documents in excess of the Maximum Rate and,
in the event Lender ever charges, receives, takes, reserves, collects, or
applies any amount in respect of Borrower that otherwise would, together with
all other interest under the Loan Documents, be in excess of the Maximum Rate,
such amount shall automatically be deemed to be applied in reduction of the
unpaid principal balance of the Obligations other than interest and, if the
principal balance thereof is paid in full, any remaining excess shall forthwith
be refunded to Borrower. Subject to the foregoing, Borrower hereby agrees that
the actual effective rate of interest from time to time existing under the Loan
Documents, including all amounts agreed to by Borrower pursuant to and in
accordance with the Loan Documents which may be deemed to be interest under any
Applicable Law, shall be deemed to be a rate which is agreed to and stipulated
by Borrower and Lender in accordance with Applicable Law.

 



-20-

 

 

(b) To the maximum extent permitted under any Applicable Law, Borrower and
Lender shall (i) characterize any non-principal payment as a standby fee,
commitment fee, prepayment charge, delinquency charge, expense, or reimbursement
for a third-party expense rather than as interest and (ii) exclude prepayments,
acceleration, and the effect thereof.

 

(c) Subject to Section 3.8(a), after any period during which the limitations
prescribed by Section 3.8(a) have limited the applicable rate of interest on the
Obligations to the Maximum Rate when, absent such limitations, such applicable
rate would have exceeded the Maximum Rate, then, thereafter, the rate of
interest applicable to the Obligations shall instead be deemed to be, and shall
remain at, the Maximum Rate (notwithstanding any other provision of this
Agreement other than Section 3.8(a)), until such time as the amount of interest
paid hereunder equals the amount of interest that would have been lawfully
contracted, charged or received in the absence of the limitation prescribed by
Section 3.8(a).

 

ARTICLE IV - CONDITIONS PRECEDENT

 

Section 4.1 Conditions Precedent. Lender shall not be obligated to make any Loan
or advance hereunder (including the first) until (i) it shall have received the
following documents and items, each duly executed and delivered in form and
substance satisfactory to Lender, in its sole and absolute discretion, and (ii)
the following requirements have been fulfilled to the satisfaction of Lender, in
its sole and absolute discretion.

 

(a) this Agreement and promissory note evidencing the Loan;

 

(b) a completed collateral questionnaire and authorization to file financing
statements prior to the Closing Date;

 

(c) a certificate executed by the President and the Secretary of Borrower
certifying (i) the names and signatures of the officers of such Person
authorized to execute Loan Documents, (ii) the resolutions duly adopted by the
Board of Directors (or equivalent governing body) of Borrower authorizing the
execution of this Agreement and the other Loan Documents, as appropriate, (iii)
the correctness and completeness of the copy of the bylaws (or equivalent
governing document) of such Person attached thereto and (iv) the correctness and
completeness of the copy of the certificate of incorporation (or equivalent
governing document) of such Person attached thereto;

 

(d) a good standing certificates for Borrower, issued by the Secretary of State
or other appropriate official of Borrower’s jurisdiction of organization and
each jurisdiction where Borrower’s conduct of business or ownership of property
necessitates qualification;

 



-21-

 

 

(e) a payoff letter and lien release with respect to the Debt to be Repaid
(provided, that such payoff letter and lien release shall provide for, among
other things, the (x) total satisfaction of the Debt to be Repaid, (y) the
discharge of all Liens and guarantees securing the Debt to be Repaid and (z) the
release of any and all claims the holder of the Debt to be Repaid may have
against Borrower or any guarantee;

 

(f) a guaranty executed by each Guarantor;

 

(g) an intellectual property security agreement;

 

(h) a judicial reference agreement executed by Borrower, each Guarantor and each
subordinated creditor;

 

(i) endorsements naming Lender as an additional insured and lender loss payee on
all property insurance and all liability insurance policies of Borrower, as
applicable;

 

(j) establishment of a one or more Collection Accounts for receipts of proceeds
of Collateral;

 

(k) pre-funding verifications of accounts;

 

(1) satisfactory background checks with respect to all officers and directors of
the Borrower;

 

(m) a Borrowing Base Certificate executed by Borrower making a request for a
Loan, prepared as of a date acceptable to Lender;

 

(n) evidence satisfactory to Lender that after giving effect to (w) the first
advance of the Loan, (x) the repayment in full of the Debt to be Repaid, (y) the
payment of all fees and expenses incurred by Borrower in connection with the
Loan, and (z) the Reserve established by Lender, Borrower shall have
Availability of at least $1,000,000, plus an amount sufficient so that no trade
payables or taxes are overdue (provided, that for purposes of this clause, trade
payables shall be deemed overdue if payment has not been made by Borrower
thereon within 60 days of invoice date), and plus an amount sufficient to pay
all book overdrafts;

 

(o) a subordination agreement with respect to any Debt proposed by Borrower as
Subordinated Debt and a copy of the instrument evidencing any such debt, in each
case duly executed by the applicable parties, including, without limitation the
Debt of Seaview AGI Partners, LLC, Galletti SMF Holdings, LLC and the lessor of
the Italian operations of Borrower’s Affiliate;

 

(p) completion of a satisfactory field examination of Borrower, its Collateral
and books and records;

 

(q) completion of a satisfactory review of Borrower’s licenses by counsel to
Lender;

 

(r) a valid landlord’s or warehouseman’s waiver with respect to each location
where Collateral and/or books and records of Borrower are located;

 

(s) company prepared consolidated and consolidating balance sheet of Borrower as
of December 31, 2016, and the related statements of profit and loss and cash
flows for the monthly period then ended;

 



-22-

 

 

(t) such other documents, certificates, opinions, and information that Lender
may require; and

 

(u) approval of the transaction contemplated hereby by the credit committee of
Lender.

 

Section 4.2 Conditions to Subsequent Advances. The obligation of Lender to make
any advance subsequent to the initial advance is subject to the following
conditions precedent:

 

(a) Conditions to First Advance. All of the conditions precedent set forth in
Section 4.1 have been satisfied.

 

(b) Borrowing Base Certificate. Lender shall have received from Borrower a
Borrowing Base Certificate executed by Borrower prepared as of a date not more
than 5 Business Days prior to the date of the requested advance.

 

(c) Representations and Warranties. The representations and warranties contained
in each of the Loan Documents shall (i) with respect to representations and
warranties that contain a materiality qualification, be true and correct with
the same force and effect as though made on and as of the date of such advance
(except for representations and warranties that expressly relate to an earlier
date, in which case such representations and warranties shall be true and
correct in all respects as of such earlier date) and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
true in all material respects with the same force and effect as though made on
and as of the date of such advance (except for representations and warranties
that expressly relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date).

 

(d) Defaults and Events of Default. No Default or Event of Default shall have
occurred and be continuing.

 

(e) Adverse Change. No Material Adverse Change (or event or condition that could
reasonably be expected to cause or have a Material Adverse Change) has occurred
since the date of the Financial Statements.

 

(f) Legal Restriction. Such advance or financial accommodation shall not be
prohibited by any law or regulation or any order of any court or governmental
agency or authority.

 

(g) No Repudiation. Neither Borrower nor any Obligor shall have repudiated or
made any anticipatory breach or repudiation of any of its obligations under any
Loan Document.

 

ARTICLE V - REPRESENTATIONS AND WARRANTIES OF BORROWER

 

Section 5.1 Representations and Warranties. As of the Closing Date and the date
of each advance under the Loan, Borrower represents and warrants to Lender as
follows:

 

(a) Organization; Power; Qualification. Borrower is the type of entity
identified on Schedule 5.1(a), duly organized, validly existing and in good
standing under the laws of state identified on Schedule 5.1(a) and is qualified
to do business in each state in which the nature of its properties or its
activities requires such qualification, except to the extent the failure to be
so qualified could reasonably be expected to have a Material Adverse Change. The
jurisdictions in which Borrower is qualified to do business as a foreign entity
are listed on Schedule 5.1(a).

 



-23-

 

 

Borrower’s federal employer identification number and its organizational number
with the Secretary of State of the state of its organization (if issued) are as
set forth on Schedule 5.1(a).

 

(b) Authorization; Enforceability. Borrower has the power and authority to, and
is duly authorized to, execute and deliver the Loan Documents to be executed by
Borrower. Each of the Loan Documents to which Borrower is a party, constitutes
the legal, valid and binding obligations of Borrower, enforceable in accordance
with its terms, except as limited by bankruptcy, insolvency or similar laws of
general application relating to the enforcement of creditors’ rights generally.

 

(c) Subsidiaries, Parents and Affiliates; Ownership. Except as shown on Schedule
5.1(c), Borrower does not have any subsidiaries, parents or other Affiliates.
The outstanding Equity Interests of Borrower has been duly and validly issued
and are fully paid and nonassessable (to the extent applicable), and the number
and owners of such Equity Interests are set forth on Schedule 5.1(c).

 

(d) Conflicts. Neither the execution and delivery of the Loan Documents, nor
consummation of any of the transactions therein contemplated nor compliance with
the terms and provisions thereof, will contravene any provision of law or any
judgment, decree, license, order or permit applicable to Borrower or will
conflict with, or will result in any breach of, any agreement to which Borrower
is a party or by which Borrower may be bound or subject, or violate any
provision of the organizational documents of Borrower.

 

(e) Consents and Governmental Approvals. No governmental approval nor any
consent or approval of any third Person (other than those which have been
obtained prior to the date hereof) is required in connection with the execution,
delivery and performance by Borrower of the Loan Documents. Borrower is in
compliance with all applicable governmental approvals and permits.

 

(f) Loans. Borrower has not made any loans or advances to any Affiliate or other
Person except for advances authorized hereunder for routine expense allowances
in the ordinary course of business and the Permitted Affiliate Loan.

 

(g) Business. Borrower is engaged principally in the business of the manufacture
of frozen food items.

 

(h) Title; Liens. Except for Permitted Liens, all of the properties and assets
of Borrower are free and clear of all Liens, and Borrower has good and
marketable title to such properties and assets. Each Lien granted, or intended
to be granted, to Lender pursuant to the Loan Documents is a valid, enforceable,
perfected, first priority Lien and security interest.

 

(i) Debt and Contingent Liabilities. As of the Closing Date, set forth on
Schedule 5.1(i) is a complete and correct listing of all of Borrower’s (i)
Borrowed Debt, and (ii) Contingent Liabilities.

 

(j) Suits, Actions, Etc. Except as disclosed on Schedule 5.1(j), no litigation,
arbitration, governmental investigation, proceeding or inquiry is pending or, to
the knowledge of Borrower, threatened against Borrower or that could affect any
of the Collateral. No such litigation, arbitration, governmental investigation,
proceeding or inquiry could reasonably be expected to result in a Material
Adverse Change.

 

-24-

 

 

(k) Tax Returns and Payments. All tax returns required to be filed by Borrower
in any jurisdiction have been filed and all taxes (including property taxes)
have been paid prior to the time that such taxes could give rise to a lien
therefor.

 

(1) Financial Condition. Borrower has delivered to Lender copies of the
Financial Statements. The Financial Statements fairly present the financial
condition of Borrower as of their respective dates and have been prepared in
accordance with GAAP (except, with respect to the company prepared statements,
for the presentation of footnotes and for applicable normal year-end
adjustments). There is no Debt of Borrower which is not reflected in the
Financial Statements, and no event or circumstance has occurred since the date
of the Financial Statements which has had or could have or result in a Material
Adverse Change.

 

(m) ERISA. Neither Borrower nor any Related Company maintains or contributes to
any Benefit Plan other than those listed on Schedule 5.1(m). Further, (i) no
Reportable Event (as defined in ERISA) has occurred and is continuing with
respect to any Benefit Plan, and (ii) the PBGC has not instituted proceedings to
terminate any Benefit Plan. Borrower and each Related Company has satisfied the
minimum funding standards under ERISA with respect to its Benefit Plans and is
in compliance in all material respects with the presently applicable provisions
of ERISA and the Code, and has not incurred any liability to the PBGC or a
Benefit Plan under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA.

 

(n) Defaults. No Default or Event of Default has occurred and is continuing.

 

(o) Borrowing Base Reports. All accounts and inventory included in any Borrowing
Base Certificate constitute Eligible Accounts or Eligible Inventory, as
appropriate, except as disclosed in such Borrowing Base Certificate.

 

(p) Locations of Inventory and Equipment. Set forth on Schedule 5.1(p) are (i)
the location and address where all inventory and equipment of Borrower is
located, except for inventory that is in transit to such location, and (ii) if
the facility is leased or is a third party warehouse, processor location, the
name of the landlord or such third party warehouseman or processor.

 

(q) Place of Business. The place of business of Borrower (or if Borrower has
more than one place of business, its chief executive office) is at the address
or addresses set forth on Schedule 5.1(q) and the books and records relating to
the accounts of Borrower are located at the address or addresses set forth on
Schedule 5.1(q).

 

(r) Corporate and Fictitious Names; Trade Names. Except as disclosed on Schedule
5.1(r), Borrower has not, during the preceding five (5) years, (i) been known as
or used any other corporate, fictitious or trade names, (ii) been the surviving
corporation of a merger or consolidation, or (iii) acquired all or substantially
all of the assets of any Person.

 

(s) Intellectual Property. Schedule 5.1(s) lists all Intellectual Property owned
by Borrower. Borrower owns or possesses all Intellectual Property required to
conduct its business as now and presently planned to be conducted without, to
its knowledge, any material conflict with the rights of others.

 

(t) Payroll Taxes. Borrower has made all payroll tax deposits for all of its
employees on or before the date when due.

 

-25-

 

 

(u) Solvency. Borrower is Solvent. No transfer of property is being made by
Borrower and no obligation is being incurred by Borrower in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay or defraud either present or future creditors of
Borrower.

 

(v) Permits and Licenses. Borrower has obtained and maintains all permits and
licenses necessary for Borrower to conduct its business. To the extent such
permits and licenses must be held by individuals, all employees of Borrower
required to obtain and maintain permits and licenses necessary for them to
conduct Borrower’s business have been obtained and are maintained and current.

 

(w) Deposit Accounts. Except as may be designated to Lender by Borrower in
writing after the Closing Date and approved by Lender in writing, each deposit
account of Borrower is listed in Schedule 5.1(w).

 

(x) Compliance with Laws. Borrower and its Subsidiaries each is in compliance,
in all material respects, with Applicable Law.

 

(y) Material Agreements. Schedule 5.1(y) sets forth all material agreements to
which Borrower is a party or is otherwise bound, true, correct and complete
copies of which have been delivered to Lender. Schedule 5.1(y) further
identifies, as of the Closing Date, each such material agreement that requires
consent to the granting of a Lien in favor of Lender on the rights of Borrower
thereunder. Borrower is not in default under or with respect to any such
material agreement that gives rise to a right of termination by the
non-defaulting party and could reasonably be expected to have a Material Adverse
Effect.

 

(z) Non-Regulated Entities. Neither Borrower nor any Affiliate of Borrower is an
“Investment Company” within the meaning of the Investment Company Act of 1940.
Borrower is not subject to regulation under the Federal Power Act, any state
public utilities code or law, or any other federal or state statute or
regulation limiting its ability to incur Debt.

 

(aa) Investment Banking or Finder’s Fees. Borrower has not agreed to pay or is
otherwise obligated to pay or reimburse any Person with respect to any
investment banking or similar or related fee, underwriter’s fee, finder’s fee or
broker’s fee in connection with this Agreement.

 

(bb) Producer Payables. Borrower has no past-due Producer Payables.

 

(cc) Sanctions, Anti-Corruption and Anti-Money Laundering Laws. Borrower is not:
(a) a Sanctioned Person; (b) controlled by or acting on behalf of a Sanctioned
Person; (c) under investigation for an alleged breach of Sanction(s) by a
governmental authority that enforces Sanctions. Borrower: (a) is in compliance
with all Anti-Corruption Laws and Anti-Money Laundering Laws; (b) is not, and
has not been, under administrative, civil or criminal investigation; and (c) has
not received notice from or made a voluntary disclosure to any governmental
entity regarding a possible violation of any Anti-Corruption Laws or Anti-Money
Laundering Laws. The provisions in this Section shall prevail and control over
any contrary provisions in this Agreement or in any related documents.

 

(dd) Full Disclosure. None of the representations or warranties made by Borrower
in the Loan Documents and none of the statements contained in any Schedule or
any report, statement or certificate furnished to Lender by or on behalf of
Borrower in connection with the Loan Documents contains any untrue statement of
a material fact or omits any material fact required to be stated therein or
necessary to make the statements made therein, in light of the circumstances
under which they are made, not misleading as of the time when made or delivered.

 

-26-

 

 

Section 5.2 Survival of Representations. All representations and warranties by
Borrower herein shall be deemed to have been made on the date hereof and the
date of each subsequent advance or Loan.

 

ARTICLE VI - SECURITY INTEREST AND COLLATERAL COVENANTS

 

Section 6.1 Security Interest. To secure the payment and performance of the
Obligations, Borrower hereby mortgages, pledges and assigns to Lender for
itself, and as agent for its Affiliates, all of the Collateral and grants to
Lender for itself, and as agent for its Affiliates, a security interest and Lien
in and upon all of the Collateral. Borrower shall, at Lender’s request, at any
time and from time to time, authenticate, execute and deliver to Lender such
financing statements, documents and other agreements and instruments (and pay
the cost of filing or recording the same in all public offices deemed necessary
or desirable by Lender) and do such other acts and things or cause third parties
to do such other acts and things as Lender may deem necessary or desirable, in
its sole discretion, in order to establish and maintain a valid, attached and
perfected security interest in the Collateral in favor of Lender (free and clear
of all other Liens except for Permitted Liens) to secure payment of the
Obligations, and in order to facilitate the collection of the Collateral.

 

Section 6.2 Collection of Accounts.

 

(a) If Borrower or any Affiliate receives any monies, checks, notes, drafts, and
other payments relating to or constituting proceeds of accounts or of any other
Collateral, Borrower shall immediately (but in any event within 3 Business Days)
deposit such items in kind in the Collection Account fully-endorsed. Borrower
shall advise each Account Debtor that remits amounts payable on the accounts or
any other Person that remits amounts to Borrower in respect of any of the
Collateral by wire transfer or ACH to make such remittances directly to the
Collection Account.

 

(b) Borrower shall establish a Collection Account and shall cause all moneys,
checks, notes, drafts and other payments relating to or constituting proceeds of
accounts, or of any other Collateral, to be deposited in the Collection Account.

 

(c) Any payments which are received by Borrower or any Affiliate (including any
payment evidenced by a promissory note or other instrument) shall be held in
trust for Lender and shall be (i) deposited in the Collection Account, or (ii)
delivered to Lender, as promptly as possible in the exact form received,
together with any necessary endorsements.

 

(d) Borrower shall pay all customary fees, costs and expenses in connection with
opening and maintaining any Collection Account.

 

Section 6.3 Verification of Accounts. Lender shall have the right at any time at
Borrower’s expense and in its own name, Borrower’s name, or an assumed name to
verify the validity, amount or any other matter relating to any accounts.

 

Section 6.4 Disputes, Returns and Adjustments.

 

(a) Borrower shall provide Lender with prompt written notice of amounts in
excess of $50,000 that are in dispute between any Account Debtor and Borrower.

 

-27-

 

 

(b) Borrower shall notify Lender promptly of all returns and credits in respect
of any account, which notice shall specify the accounts affected and be included
in the Borrowing Base Certificate delivered to Lender in accordance with Section
8.3(d). Borrower shall notify Lender promptly of any pending return or credit in
excess of $50,000, and shall specify the account affected, the related Account
Debtor and the goods to be returned.

 

Section 6.5 Invoices. Upon request, Borrower shall deliver to Lender copies of
customers’ invoices or the equivalent, original shipping and delivery receipts
or other proof of delivery, customers’ statements, the original copy of all
documents, including, without limitation, repayment histories and present status
reports, relating to accounts and such other documents and information relating
to the accounts as Lender shall specify.

 

Section 6.6 Ownership; Defense of Title.

 

(a) Borrower shall defend its title in and to the Collateral and shall defend
the security interest of Lender in the Collateral against the claims and demands
of all Persons.

 

(b) Borrower shall (i) protect and preserve all properties material to its
business, including Intellectual Property, and maintain all tangible property in
good and workable condition in all material respects, with reasonable allowance
for wear and tear, and (ii) from time to time make or cause to be made all
needed and appropriate repairs, renewals, replacements, and additions to such
properties necessary for the conduct of its business.

 

Section 6.7 Locations; Organizational Information; Inventory. Borrower shall not
change the location of its place of business (or, if it has more than one place
of business, its chief executive office) or the place where it keeps its books
and records relating to the Collateral or change its name, identity, corporate
structure or jurisdiction of organization without giving Lender at least 30
days’ prior written notice thereof. All inventory, other than inventory in
transit to any such location, shall at all times be kept by Borrower at one or
more of the locations set forth in Schedule 5.1(p). Borrower shall use its best
efforts to ensure that all Inventory that is produced in the United States will
be produced in compliance with the Fair Labor Standards Act, as amended.

 

Section 6.8 Records Relating to Collateral.

 

(a) Borrower shall at all times keep and maintain (i) complete and accurate
records of inventory on a basis consistent with past practices of Borrower,
itemizing and describing the kind, type and quantity of inventory and Borrower’s
cost therefor and a current price list for such inventory, (ii) complete and
accurate records of all other Collateral, (iii) a list of all customers of
Borrower with names, addresses and phone numbers, (iv) a list of all
distributors for each product line included in Borrower’s inventory, (v) a
current customer open order report against current inventory, and (vi) a current
list of all salesmen and employees of Borrower. Databases containing the
foregoing shall at all times be accessible and available to Lender, subject to
the terms of Section 6.9.

 

(b) Borrower will conduct a physical count of all inventory, wherever located,
at least annually and make adjustments to its books and records to reflect the
findings of such count and such adjustments shall be immediately reported to
Lender.

 

-28-

 

 

Section 6.9 Inspection. Lender (by any of its officers, employees, or agents)
shall have the right at any time or times (with reasonable prior notice to
Borrower unless an Event of Default exists) to (a) visit the properties of
Borrower, inspect the Collateral and the other assets of Borrower and inspect
and make extracts from the books and records of Borrower, all during customary
business hours, (b) discuss Borrower’s business, financial condition, results of
operations and business prospects with Borrower’s (i) principal officers, (ii)
independent accountants and other professionals providing services to Borrower,
and (iii) any other Person (except that any such discussion with any third
parties shall be conducted only in accordance with Lender’s standard operating
procedures relating to the maintenance of confidentiality of confidential
information of Borrower), (c) conduct field examinations and otherwise verify
the amount, quantity, value, and condition of, or any other matter relating to,
any of the Collateral and in this connection review, audit and make extracts
from all records and files related to any of the Collateral, and (d) access and
copy the records, lists, reports and data bases referred to in Section 6.8.
Borrower will deliver to Lender upon request any instrument necessary to
authorize an independent accountant or other professional to have discussions of
the type outlined above with Lender or for Lender to obtain records from any
service bureau maintaining records on behalf of Borrower.

 

Section 6.10 Maintenance. Borrower shall maintain all equipment of Borrower in
good and working order and condition, reasonable wear and tear excepted.

 

Section 6.11 Appraisals. At any time when a Default or Event of Default exists,
and also at such other times not more frequently than once a year as Lender
requests, Borrower shall, at its expense, provide Lender with appraisals, or
updates of appraisals, of any Collateral, prepared by an appraiser acceptable to
Lender and on a basis satisfactory to Lender.

 

Section 6.12 Preservation of Lender’s Rights. To the extent allowed by law,
neither Lender nor any of its officers, directors, employees or agents shall be
liable or responsible in any way for the safekeeping of any Collateral or for
any act or failure to act with respect to the Collateral, or for any loss or
damage thereto or any diminution in the value thereof, or for any act by any
other Person. In the case of any instruments and chattel paper included within
the Collateral, Lender shall have no duty or obligation to preserve rights
against prior parties. The Obligations shall not be affected by any failure of
Lender to take any steps to perfect its security interests or to collect or
realize upon the Collateral, nor shall loss of or damage to the Collateral
release Borrower from any of the Obligations.

 

Section 6.13 Perfection and Protection of Lender’s Security Interest. Borrower
shall perform, at its expense, all actions requested by Lender at any time to
perfect, maintain, protect and enforce Lender’s security interest in the
Collateral. Without limiting the foregoing, unless Lender agrees otherwise in
writing, (a) Borrower will deliver to Lender the originals of all instruments,
documents and chattel paper, duly endorsed or assigned to Lender without
restriction, and all certificates of title covering any portion of the
Collateral for which certificates of title have been issued, together with
executed applications for corrected certificates of title and other such
documentation as may be requested by Lender, and (b) Borrower shall deliver to
Lender such executed documentation as Lender may request in order to perfect its
security interest in any letter of credit issued in favor of Borrower. If at any
time any Collateral is located on any leased premises not owned by Borrower,
then Borrower shall, at the request of Lender, obtain written landlord lien
waivers or subordinations with respect to such Collateral, in form and substance
satisfactory to Lender. If any Collateral is at any time in the possession or
control of any warehouseman, bailee, processor or any other Person other than
Borrower, then Borrower shall notify Lender thereof and shall, at the request of
Lender, notify such Person (in form and substance satisfactory to Lender) of
Lender’s security interest in such Collateral and instruct such Person to hold
all such Collateral for Lender’s account subject to Lender’s instructions.

 

-29-

 

 

Section 6.14 Power of Attorney. Borrower hereby irrevocably appoints Lender as
Borrower’s agent and attorney-in-fact to take any action necessary to preserve
and protect the Collateral and Lender’s interests under the Loan Documents or to
sign and file any document necessary to perfect Lender’s security interest in
the Collateral. Without limiting the foregoing:

 

(i) Lender shall have the right at any time to take any of the following action,
in its own name or in the name of Borrower, whether or not an Event of Default
is in existence: (a) make written or verbal requests for verification of the
validity, amount or any other matter relating to any Collateral from any Person,
(b) endorse Borrower’s name on checks, instruments or other evidences of payment
on Collateral, (c) sign and file, in Borrower’s name or in Lender’s name as
secured party, any proof of claim or other document in any bankruptcy
proceedings of any Account Debtor or obligor on Collateral, (d) access, copy or
utilize any information recorded or contained in any computer or data processing
equipment or system maintained by Borrower in respect of the Collateral and (e)
open mail addressed to Borrower and take possession of checks or other proceeds
of Collateral for application in accordance with this Agreement.

 

(ii) Lender shall have the right at any time to take any of the following
action, in its own name or in the name of Borrower, at any time when any Event
of Default is in existence: (a) notify any or all Persons which Lender believes
may be Account Debtors or obligors on Collateral to make payment directly to
Lender, for the account of Borrower, (b) redirect the deposit and disposition of
collections and proceeds of Collateral; provided that such proceeds shall be
applied to the Obligations as provided by this Agreement, (c) settle, adjust,
compromise or discharge Accounts or extend time of payment upon such terms as
Lender may determine, (d) notify post office authorities, in the name of
Borrower or in the name of Lender, as secured party, to change the address for
delivery of Borrower’s mail to an address designated by Lender, (e) sign
Borrower’s name on any invoice, bill of lading, warehouse receipt or other
document of title relating to any Collateral, and (f) clear Inventory through
customs in Borrower’s name, in Lender’s name as secured party or in the name of
Lender’s designee, and to sign and deliver to customs officials powers of
attorney in Borrower’s name for such purpose.

 

The powers granted under this Section are coupled with an interest and are
irrevocable until all Obligations have been paid in full and all commitments of
Lender under this Agreement have been terminated. Costs and expenses incurred by
Lender in connection with any of such actions by Lender, including attorneys’
fees and out-of-pocket expenses, shall be reimbursed to Lender on demand.

 

ARTICLE VII - AFFIRMATIVE COVENANTS

 

So long as this Agreement shall be in effect or any of the Obligations shall be
outstanding, Borrower covenants and agrees as follows:

 

Section 7.1 Preservation of Corporate Existence and Similar Matters. Borrower
shall preserve and maintain its existence and legal form, and qualify and remain
qualified as a foreign entity qualified to do business in each jurisdiction in
which the character of its properties or the nature of its business requires
such qualification, except to the extent the failure to be so qualified could
reasonably be expected to have a Material Adverse Change.

 

Section 7.2 Compliance with Applicable Law. Borrower shall comply with all
applicable laws.

 

Section 7.3 Conduct of Business. Borrower shall engage only in substantially the
same businesses conducted by Borrower on the date hereof.

 

Section 7.4 Payment of Taxes and Claims. Borrower shall pay or discharge when
due (a) all taxes, assessments and governmental charges imposed upon it or its
properties and (b) all lawful claims which, if unpaid, might become a Lien on
any properties of Borrower, except that this Section shall not require the
payment or discharge of any such tax, assessment, charge, levy or claim which is
being contested in good faith by appropriate proceedings and for which adequate
reserves have been established on the appropriate books of Borrower in
accordance with GAAP.

 

-30-

 

 

Section 7.5 Accounting Methods and Financial Records. Borrower shall maintain a
system of accounting, and keep such books, records and accounts (which shall be
true and complete), as may be required or as may be necessary to permit the
preparation of financial statements in accordance with GAAP consistently
applied.

 

Section 7.6 Use of Proceeds. Borrower shall (a) use the proceeds of the Loan for
(i) the repayment of the Debt to be Repaid, (ii) to fund the Permitted Affiliate
Loan, (iii) working capital and general business purposes and (iv) to pay fees
owed to Lender and costs and expenses incurred in connection with the
transactions contemplated hereby, and (b) not use any part of such proceeds to
purchase or carry, or to reduce or retire or refinance any credit incurred to
purchase or carry, any margin stock (within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System) or for any other purpose which
would violate Regulation U or Regulation T or X of such Board of Governors or
for any other purpose prohibited by law or by the terms and conditions of this
Agreement.

 

Section 7.7 Hazardous Waste and Substances; Environmental Requirements. Borrower
shall comply with all occupational health and safety laws and Environmental
Laws.

 

Section 7.8 Accuracy of Information. All written information, reports,
statements and other papers and data furnished to Lender shall be, at the time
the same is so furnished, complete and correct in all material respects.

 

Section 7.9 Revisions or Updates to Schedules. Should any of the information or
disclosures provided on any of the Schedules attached hereto become outdated or
incorrect in any material respect, Borrower shall provide promptly to Lender
such revisions or updates to such Schedule(s) as may be necessary or appropriate
to update or correct and update such Schedule(s). Notwithstanding the foregoing,
the delivery to Lender of a revised or updated schedule shall not constitute a
waiver of, or consent to, any Default or Event of Default arising as a result of
any erroneous or incorrect information provided in any Schedule previously
delivered to Lender.

 

Section 7.10 ERISA. Borrower shall provide to Lender, as soon as possible and in
any event within 30 days after the date that (a) any Termination Event with
respect to a Benefit Plan has occurred or will occur, (b) the aggregate present
value of the Unfunded Vested Liabilities under all Benefit Plans has increased
to an amount in excess of $0, or (c) Borrower is in “default” (as defined in
Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan
required by reason of its complete or partial withdrawal (as described in
Section 4203 or 4205 of ERISA) from such Multiemployer Plan, a certificate of
the president or the chief financial officer of Borrower setting forth the
details of such of the events described in clauses (a) through (c) as applicable
and the action which is proposed to be taken with respect thereto and,
simultaneously with the filing thereof, copies of any notice or filing which may
be required by the PBGC or other agency of the United States government with
respect to such of the events described in clauses (a) through (c) as
applicable.

 

-31-

 

 

Section 7.11 Insurance. Borrower shall keep or cause to be kept adequately
insured by financially sound and reputable insurers all of its property usually
insured by Persons engaged in the same or similar businesses. Without limiting
the foregoing, Borrower shall insure the Collateral of Borrower against loss or
damage by fire, theft, burglary, pilferage, loss in transit, business
interruption, product recall, and such other hazards as usual and customary in
Borrower’s industry or as Lender may specify in amounts and under policies by
insurers acceptable to Lender, and all premiums thereon shall be paid by
Borrower and copies of the policies delivered to Lender. If Borrower fails to do
so, Lender may procure such insurance and charge the cost to Borrower’s account.
Each policy of insurance covering the Collateral shall provide that at least 30
days prior written notice of cancellation or notice of lapse must be given to
Lender by the insurer (or at least 10 days if the reason for cancellation is for
non-payment of premium). All insurance policies required under this Section
shall name Lender as an additional named insured and as a lender loss payee, as
applicable. Any proceeds of insurance referred to in this Section which are paid
to Lender shall be, at the option of Lender in its sole and absolute discretion,
either (i) applied to rebuild, restore or replace the damaged or destroyed
property, or (ii) applied to the payment or prepayment of the Obligations.

 

Section 7.12 Payroll Taxes. Borrower shall at all times make all payroll tax
deposits (with such deposits being paid to a payroll company, to the applicable
taxing authority or to a segregated account) for all of its employees on or
before the date when due.

 

Section 7.13 Notice of Certain Matters. Borrower shall provide to Lender prompt
notice of (a) the commencement, to the extent Borrower is aware of the same, of
all actions and proceedings in any court against Borrower or any of the
Collateral, (b) any amendment of any of the organizational documents of
Borrower, including but not limited to certificate of incorporation or bylaws,
(c) any change in the business, financial condition, results of operations or
business prospects of Borrower and any change in the executive officers of
Borrower, (d) any (i) Default or Event of Default, or (ii) event that would
constitute a default or event of default by Borrower under any material
agreement (other than this Agreement) to which Borrower is a party, (e) the
initiation of any litigation, arbitration, governmental investigation or other
action or proceeding, and (f) the occurrence of any event causing any account or
inventory identified by Borrower to Lender as an Eligible Account of Eligible
Inventory to become ineligible for any reason.

 

Section 7.14 Deposit Accounts. Borrower shall cause Lender to at all times have
control (as defined by Section 9.104 of the UCC) with respect to each deposit
account of Borrower other than any deposit account solely maintained for paying
payroll and related withholding taxes.

 

Section 7.15 Producer Payables. Borrower shall pay all Producer Payables within
10 days after such accounts payable are invoiced.

 

ARTICLE VIII - FINANCIAL AND COLLATERAL REPORTING

 

So long as this Agreement shall be in effect or any of the Obligations shall be
outstanding, Borrower covenants and agrees as follows:

 

Section 8.1 Financial Statements.

 

(a) Reviewed Year-End Statements. As soon as available, but in any event within
120 days after the end of each fiscal year of Borrower, Borrower shall furnish
to Lender copies of the reviewed consolidated and consolidating balance sheet of
Borrower and its subsidiaries as of the end of such fiscal year and the related
reviewed consolidated and consolidating statements of income, shareholders’
equity and cash flow for such fiscal year, in each case setting forth in
comparative form the figures for the previous year of Borrower and its
subsidiaries, along with management’s summary written overview and analysis of
the results for such fiscal year, together with a report certified by
independent certified public accountants selected by Borrower and reasonably
acceptable to Lender, and a listing of any adjusting entries. In addition, on or
before such date, Borrower shall provide Lender with copies of all management
reports received from its certified public accountants.

 

-32-

 

 

(b) Monthly Financial Statements. As soon as available, but in any event within
30 days after the end of each month, Borrower shall furnish to Lender copies of
the company prepared consolidated and consolidating balance sheet of Borrower
and its subsidiaries as of the end of such month and the related company
prepared consolidated and consolidating income statement and statement of cash
flow of Borrower and its subsidiaries for such month and for the portion of the
fiscal year of Borrower through such month, along with management’s summary
written overview and analysis of the results for such month, certified by the
chief financial officer of Borrower as presenting fairly the financial condition
and results of operations of Borrower and its subsidiaries as of the date
thereof and for the periods ended on such date, subject to normal year-end
adjustments.

 

(c) Projected Financial Statements. Not more than 60 days, and not less than 30
days prior to the end of each fiscal year of Borrower, Borrower shall furnish to
Lender forecasted financial statements, prepared by Borrower, consisting of
consolidated and consolidating balance sheets, cash flow statements and income
statements of Borrower and its subsidiaries, reflecting projected borrowing
hereunder and setting forth the assumptions on which such forecasted financial
statements were prepared, covering the one-year period until the next fiscal
year end.

 

All such financial statements shall be complete and correct in all material
respects and all such financial statements referred to in clauses (a) and (b)
shall be prepared in accordance with GAAP (except, with respect to interim
financial statements, for the omission of footnotes) applied consistently
throughout the periods reflected therein. Further, all such financial statements
shall be in a form acceptable to Lender.

 

Section 8.2 Compliance Certificate. Together with each delivery of financial
statements required by Sections 8.1(a) and (b), Borrower shall furnish to Lender
a certificate of Borrower’s president or chief financial officer in the form of
Exhibit B or otherwise in a form acceptable to Lender.

 

Section 8.3 Collateral Information and Reports.

 

(a) Schedules of Accounts. Within 15 days after the end of each month, Borrower
shall furnish to Lender a Schedule of Accounts listing all accounts of Borrower
as of the last Business Day of such month setting forth (i) the name of each
Account Debtor together with account balances detailed by invoice number, amount
(and any applicable rebate or discount), invoice date and terms, (ii) aging of
all accounts setting forth accounts 30 days past the invoice date or less,
accounts over 30 days past the invoice date but less than 61 days past the
invoice date, accounts over 60 days past the invoice date but less than 91 days
past the invoice date, accounts over 90 days past the invoice date and less than
121 days past the invoice date and accounts over 120 days past the invoice date,
and (iii) a reconciliation of the Schedule of Accounts to the Borrowing Base
Certificate as of the most recent month end and Borrower’s general ledger as of
such month end.

 

(b) Schedules of Accounts Payable. Within 15 days after the end of each month,
Borrower shall furnish to Lender a schedule of accounts payable of Borrower as
of the last Business Day of such month setting forth (i) a detailed aged trial
balance of all of Borrower’s then existing accounts payable, specifying the name
of and the balance due to each creditor and (ii) a reconciliation to the
schedule of accounts payable to Borrower’s general ledger as of such month end.
Concurrently with the delivery of each Borrowing Base Certificate, Borrower will
deliver a schedule of all Producer Payables specifying the name, balance due and
an aging.

 

(c) Schedule of Inventory. Within 15 days after the end of each month, Borrower
shall furnish to Lender (i) (A) a Schedule of Inventory, based upon Borrower’s
perpetual inventory, as of the last Business Day of such month, itemizing and
describing the kind, type, quantity and location of all inventory of Borrower
and the cost thereof with a summary of inventory by category, (B) a detailed
statement of all inventory that is not located on the premises described on
Schedule 5.1(p), and (C) an inventory turnover report, in form and substance
acceptable to Lender, and (ii) a reconciliation of the Schedule of Inventory to
the Borrowing Base Certificate as of the most recent month end and Borrower’s
general ledger as of such month end.

 

-33-

 

 

(d) Borrowing Base Certificate. Not less often than weekly, Borrower shall
furnish to Lender a Borrowing Base Certificate prepared as of the close of
business on the last Business Day of such week, along with supporting
documentation, in form and substance satisfactory to Lender (including but not
limited to information on sales, credits, collections, adjustments and inventory
changes).

 

(e) Certification. Each of the schedules and certificates delivered to Lender by
Borrower pursuant to this Section 8.3 shall be in a form acceptable to Lender
and shall be signed and certified by the president, chief financial officer or
treasurer of Borrower to be true, correct and complete as of the date indicated
thereon. In the event that any of such schedules or certificates are delivered
electronically or without signature, such schedules and/or certificates shall,
by virtue of their delivery, be deemed to have been signed and certified by the
president of Borrower to be true, correct and complete as of the date indicated
thereon.

 

(f) Other Information. Lender may, in its sole and absolute discretion, from
time to time require Borrower to deliver the schedules and certificates
described in Section 8.3 more or less often and on different schedules than
specified in such Section. Borrower shall also furnish to Lender such other
additional information as Lender may from time to time request.

 

ARTICLE IX - NEGATIVE COVENANTS

 

So long as this Agreement shall be in effect or any of the Obligations shall be
outstanding, Borrower covenants and agrees as follows:

 

Section 9.1 Financial Covenants. Borrower shall maintain and keep in full force
and effect each of the financial covenants set forth below:

 

(a) Minimum Tangible Net Worth. Borrower shall not, directly or indirectly,
permit its consolidated Tangible Net Worth at any time to be less than the
Tangible Net Worth Requirement. As used herein, the term “Tangible Net Worth
Requirement” shall mean negative two hundred fifty six thousand dollars
(-$256,000) from the date of this Agreement to the date of Lender’s receipt of
Borrower’s reviewed financial statements pursuant to Section 8.1(a) (the “Annual
Adjustment Date”), and (ii) as of each Annual Adjustment Date, the Tangible Net
Worth Requirement will be adjusted upward by fifty percent (50%) of Borrower’s
positive Net Income for the immediately preceding fiscal year as reflected in
Borrower’s reviewed financial statements; provided, that the Tangible Net Worth
Requirement will not be adjusted down for any losses.

 

(b) Minimum Fixed Charge Coverage Ratio. Borrower’s Fixed Charge Coverage Ratio
as of each month-end shall be at least 1.10 to 1.00.

 

(c) Maximum Non-Financed Capital Expenditures. Borrower’s Non-Financed Capital
Expenditures shall not exceed $50,000 in any fiscal year.

 

Section 9.2 Prohibited Distributions and Payments, Etc. Borrower shall not,
directly or indirectly, declare or make any Restricted Payment.

 

-34-

 

 

Section 9.3 Debt. Borrower shall not, directly or indirectly, create, assume, or
otherwise become or remain obligated in respect of, or permit or suffer to exist
or to be created, assumed or incurred or to be outstanding, any Debt other than
Permitted Debt.

 

Section 9.4 Liens. Borrower shall not, directly or indirectly, create, assume or
permit or suffer to exist or to be created or assumed any Lien on any of the
property or assets of Borrower, real, personal or mixed, tangible or intangible,
other than Permitted Liens.

 

Section 9.5 Loans. Borrower shall not make any loans or advances to or for the
benefit of any Person (other than the Permitted Affiliate Loan), including,
without limitation, officer, director, manager, shareholder, member, or partner
of Borrower except advances for routine expense allowances in the ordinary
course of business and consistent with past practice. Borrower shall not make
any payment on any obligation owing to or by any officer, director, manager,
shareholder, member, partner or Affiliate of Borrower, except for payments of
salary in the ordinary course consistent with past practice and Restricted
Payments permitted pursuant to Section 9.2.

 

Section 9.6 Merger, Consolidation, Sale of Assets, Acquisitions. Borrower shall
not, directly or indirectly, merge or consolidate with any other Person or sell,
lease or transfer or otherwise dispose of any assets to any Person (other than
sales of inventory in the ordinary course of business) or acquire all or
substantially all of the assets of any Person or the assets constituting the
business or a division or operating unit of any Person.

 

Section 9.7 Transactions with Affiliates. Borrower shall not, directly or
indirectly, effect any transaction with any Affiliate on a basis less favorable
to Borrower than would be the case if such transaction had been effected with a
Person not an Affiliate, unless expressly permitted by Section 9.2; provided
that in no event shall Borrower enter into any lease with any Affiliate.

 

Section 9.8 Contingent Liabilities. Borrower shall not, directly or indirectly,
become or remain liable with respect to any Contingent Liabilities in respect of
Debt not permitted by Section 9.3.

 

Section 9.9 Operating Leases. Borrower shall not, directly or indirectly, suffer
to exist or enter into any lease (other than a Capitalized Lease) which would
cause the annual payment obligations of Borrower under all leases (other than
Capitalized Leases) to exceed $250,000 in the aggregate.

 

Section 9.10 Benefit Plans. Borrower shall not, directly or indirectly, permit,
or take any action which would cause, the Unfunded Vested Liabilities under all
Benefit Plans of Borrower to exceed $0.

 

Section 9.11 Sales and Leasebacks. Borrower shall not, directly or indirectly,
enter into any arrangement with any Person providing for the leasing from such
Person of real or personal property which has been or is to be sold or
transferred, directly or indirectly, by Borrower to such Person.

 

Section 9.12 Investments. Borrower shall not, directly or indirectly, make or
acquire any Investment, except for Permitted Investments.

 

Section 9.13 Amendments. Borrower shall not amend or modify, or permit any
amendment or modification to, whether orally, in writing, or otherwise, to any
agreement evidencing or relating to Subordinated Debt.

 

Section 9.14 No Restrictions on Subsidiary Distributions. Borrower will not
permit directly or indirectly to create or otherwise cause or suffer to exist or
become effective any consensual encumbrance or restriction of any kind on the
ability of any Person to pay dividends or make any other distribution on any of
such Person’s equity interests owned by Borrower.

 

-35-

 

 

Section 9.15 Collateral Locations. Except for Inventory in transit to Borrower
in the ordinary course of business, Borrower will not maintain any Collateral at
any location other than those locations listed on Schedule 5.1(p) unless it
gives Lender at least 30 days’ prior written notice thereof and delivers or
causes to be delivered to Lender all documents that Lender reasonably requests
in connection therewith, including without limitation, in the case of any leased
location, an access and waiver agreement, signed by the owner of such location,
in form and substance satisfactory to Lender.

 

Section 9.16 USA Patriot Act. Borrower shall not (a) be or become subject at any
time to any law, regulation, or list of any government agency (including,
without limitation, the U.S. Office of Foreign Asset Control list) that
prohibits or limits Lender from making any advance or extension of credit to
Borrower or from otherwise conducting business with Borrower or (b) fail to
provide documentary and other evidence of Borrower’s or its corporate officers’
identities as may be requested by Lender at any time to enable Lender to verify
Borrower’s identity or to comply with any Applicable Law, including, without
limitation, Section 326 of the USA Patriot Act of 2001, 31 U.S.C. §5318.

 

Section 9.17 SANCTIONS. Borrower shall not: (a) use any of the Loan proceeds for
the purpose of: (i) providing financing to or otherwise making funds directly or
indirectly available to any Sanctioned Person; or (ii) providing financing to or
otherwise funding any transaction which would be prohibited by Sanctions or
would otherwise cause Lender or Borrower, or any entity affiliated with Lender
or Borrower, to be in breach of any Sanction; or (b) fund any repayment of the
Loan with proceeds derived from any transaction that would be prohibited by
Sanctions or would otherwise cause Lender or Borrower, or any Person affiliated
with Lender or Borrower, to be in breach of any Sanction. Borrower shall notify
Lender in writing not more than one (1) Business Day after becoming aware of any
breach of this Section.

 

ARTICLE X - DEFAULT

 

Section 10.1 Events of Default. The occurrence of any one or more of the
following events shall constitute an Event of Default:

 

(a) the failure or refusal of Borrower to make any payment of the Obligations
when due;

 

(b) the failure of any Obligor to properly observe or perform any obligation,
agreement, covenant, or other provision contained in this Agreement or in any
other Loan Document;

 

(c) the occurrence of any default or event of default under any of the other
Loan Documents;

 

(d) any representation or warranty contained herein or in any of the other Loan
Documents is false or misleading in any material respect when made or deemed
made;

 

(e) an Obligor shall at any time (i) apply for or consent to the appointment of
a receiver, trustee, custodian, intervenor or liquidator of such Obligor or of
all or a substantial part of such Obligor’s assets, (ii) file a voluntary
petition in bankruptcy, (iii) admit in writing that such Obligor is unable to
pay its debts as they become due, (iv) make a general assignment for the benefit
of creditors, (v) file a petition or answer seeking reorganization or an
arrangement with creditors or to take advantage of any bankruptcy or insolvency
proceeding, or (vi) take corporate, company or partnership action for the
purpose of effecting any of the foregoing;

 

-36-

 

 

(f) at any time, either (i) an involuntary petition or complaint shall be filed
against any Obligor seeking its bankruptcy or reorganization or appointment of a
receiver, custodian, trustee, intervenor or liquidator of such Obligor, or of
all or substantially all of such Obligor’s assets, which such Obligor shall
acquiesce to or fail to have dismissed within thirty (30) days, or (ii) an
order, order for relief, judgment or decree shall be entered by any court of
competent jurisdiction or other competent authority approving a petition or
complaint seeking reorganization of such Obligor or appointing an intervenor or
liquidator of such Obligor, or of all or substantially all of its assets;

 

(g) Borrower ceases operations or commences liquidation of its assets;

 

(h) any money judgment in excess of $25,000 (net of insurance coverage as to
which the insurer has been notified of such judgment and has accepted coverage
in writing) is rendered against Borrower that is not paid within thirty (30)
days, or the failure, within a period of ten (10) days after the commencement
thereof, to have discharged any attachment, sequestration, or similar
proceedings against Borrower’s assets;

 

(i) the occurrence of a default or event of default under any other Debt of
Borrower which Debt exceeds $25,000;

 

(j) a loss, theft, damage or destruction occurs with respect to any Collateral
if the amount not covered by insurance exceeds $100,000;

 

(k) an Obligor or any of its senior officers is criminally indicted or convicted
for (i) a felony committed in the conduct of the Obligor’s business, or (ii)
violating any state or federal law (including the Controlled Substances Act,
Money Laundering Control Act of 1986 and Illegal Exportation of War Materials
Act, each as amended) that could lead to forfeiture of any material Property or
any Collateral;

 

(l) Lender shall cease to have a valid, perfected and first priority Lien on any
of the Collateral, except as otherwise expressly permitted herein or consented
to in writing by Lender;

 

(m) any guarantor of the Obligations, or such guarantor’s successors, heirs, or
personal representatives, shall (i) repudiate its or his obligations under, or
commit an anticipatory breach of, its guaranty executed for the benefit of
Lender or (ii) attempt to terminate such guaranty, or (iii) commence any legal
proceeding to terminate or hold invalid in any respect such guaranty;

 

(n) Borrower is enjoined, restrained or in any way prevented by court order from
continuing to conduct all or any material part of its business affairs or
Borrower ceases operations or commences liquidation of its assets;

 

(o) the occurrence of a Change of Control; or

 

(p) a Material Adverse Change shall occur, as determined by Lender in its sole
judgment, or the occurrence of any event which, in Lender’s sole judgment, could
have a Material Adverse Change.

 

-37-

 

 

Section 10.2 Remedies.

 

(a) Automatic Acceleration and Termination of Facilities. Upon the occurrence of
an Event of Default with respect to Borrower under Section 10.1(e) or ID, (i)
the principal of and the accrued interest on the Loans at the time outstanding,
and all other amounts owed to Lender under this Agreement or any of the Loan
Documents and all other Obligations, shall thereupon become due and payable
without presentment, demand, protest, notice of protest and non-payment, notice
of default, notice of acceleration or intention to accelerate, or other notice
of any kind, all of which are expressly waived, anything in this Agreement or
any of the Loan Documents to the contrary notwithstanding, and (ii) the
commitment of Lender to make Loans hereunder shall immediately terminate.

 

(b) Other Remedies. Without limiting the terms of Section 10.2(a) above, if any
Event of Default shall have occurred and be continuing, Lender, in its sole and
absolute discretion, may (i) declare the principal of and accrued interest on
the Loans at the time outstanding, and all other amounts owed to Lender under
this Agreement or any of the Loan Documents and all other Obligations, to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest, notice of protest and non-payment,
notice of default, notice of acceleration or intention to accelerate, or other
notice of any kind, all of which are expressly waived, anything in this
Agreement or the Loan Documents to the contrary notwithstanding; (ii) terminate
any commitment of Lender to make Loans hereunder; (iii) enter upon any premises
where Collateral is located; and (iv) exercise any or all rights and remedies
available under the Loan Documents, at law and/or in equity including, without
limitation, the rights and remedies of a secured party under the UCC (whether or
not the UCC is applicable). Borrower agrees that, to the extent notice of sale
shall be required by law, at least 10 days’ notice to Borrower of the time and
place of any public sale or the time after which any private sale is to be made
shall constitute reasonable notice, but notice given in any other reasonable
manner or at any other reasonable time shall also constitute reasonable
notification.

 

Section 10.3 Application of Proceeds. All proceeds from each sale of, or other
realization upon, all or any part of the Collateral following an Event of
Default shall be applied to the payment of the Obligations (with Borrower
remaining liable for any deficiency) in any order which Lender may elect with
the balance (if any) paid to Borrower or to whomsoever is entitled thereto.

 

Section 10.4 Miscellaneous Provisions Concerning Remedies.

 

(a) Rights Cumulative. The rights and remedies of Lender under the Loan
Documents shall be cumulative and not exclusive of any rights or remedies which
it would otherwise have. In exercising such rights and remedies, Lender may be
selective and no failure or delay by Lender in exercising any right shall
operate as a waiver of such right nor shall any single or partial exercise of
any power or right preclude its other or further exercise or the exercise of any
other power or right.

 

(b) Waiver of Marshaling. Borrower hereby waives any right to require any
marshaling of assets and any similar right.

 

Section 10.5 Trademark License. All trademarks, patents, copyrights, service
marks and licenses owned by Borrower and all trademarks, patents, copyrights,
service marks and software licensed by Borrower, are listed on Schedule 5.1(s).
Borrower hereby grants to Lender the nonexclusive right and license to use all
of the trademarks, patents, copyrights, service marks and licenses described on
Schedule 5.1(s) and any other trademarks, patents, copyrights, service marks and
licenses now or hereafter used by Borrower, following the occurrence and during
the continuance of an Event of Default, for the purposes set forth in Section
10.2 and for the purpose of enabling Lender to realize on the Collateral and to
permit any purchaser of any portion of the Collateral through a foreclosure sale
or any other exercise of Lender’s rights and remedies under the Loan Documents
to use, sell or otherwise dispose of the Collateral bearing any such trademarks,
patents, copyrights, service marks and licenses. Such right and license is
granted free of charge, without the requirement that any monetary payment
whatsoever be made to Borrower or any other Person by Lender.

 

-38-

 

 

ARTICLE XI - MISCELLANEOUS

 

Section 11.1 Notices.

 

(a) Method of Communication. All notices and the communications hereunder and
thereunder shall be in writing or by telephone subsequently confirmed in
writing. Notices in writing shall be delivered personally or sent by overnight
courier service, by certified or registered mail, postage pre-paid, or by
facsimile transmission and shall be deemed received, in the case of personal
delivery, when delivered, in the case of overnight courier service, on the next
Business Day after delivery to such service, in the case of mailing, on the
third day after mailing (or, if such day is a day on which deliveries of mail
are not made, on the next succeeding day on which deliveries of mail are made)
and, in the case of facsimile transmission, upon transmittal; provided that in
the case of notices to Lender, Lender shall be charged with knowledge of the
contents thereof only when such notice is actually received by Lender. A
telephonic notice to Lender as understood by Lender will be deemed to be the
controlling and proper notice in the event of a discrepancy with or failure to
receive a confirming written notice.

 

(b) Addresses for Notices. Notices to any party shall be sent to it at the
following addresses, or any other address of which all the other parties are
notified in writing.

 

If to Borrower:

Ittella International, Inc.

6305 Alondra Blvd.

Paramount, CA 90723

Attn: Salvatore Galletti

    If to Lender:

Marquette Business Credit, LLC Premier Place, Suite 1900

5910 N. Central Expressway Dallas, Texas 75206

Attention: Portfolio Manager, URGENT Facsimile No.: (214) 389-5901

with a complete copy to:

Marquette Business Credit, LLC

333 South Grand Avenue, Suite 2200

Los Angeles, California 90071

Fax No. (213) 625-7875

Attention: Portfolio Manager, URGENT

 

-39-

 

 

Section 11.2 Expenses. Within 10 days after presentation of an invoice for such
costs and expenses, outlining such items in reasonable detail, Borrower agrees
to pay or reimburse all costs and expenses incurred by Lender arising out of or
in connection with this Agreement and the Loans including, without limitation,
(a) the reasonable fees and expenses of counsel in connection with the
negotiation, preparation, execution, delivery, amendment, enforcement and
termination of this Agreement and each of the other Loan Documents, (b) the
out-of-pocket costs and expenses incurred in connection with the administration
and interpretation of this Agreement and the other Loan Documents, (c) the costs
and expenses of appraisals of the Collateral on such basis as Lender shall from
time to time request; provided that Borrower shall not be liable for the cost
and expense of more than one appraisal per calendar year pursuant to this
Section, so long as no Event of Default has occurred and is continuing, (d) the
costs and expenses of lien searches, (e) all stamp, registration, recordation
and similar taxes, fees or charges related to the Collateral and charges of
filing financing statements and continuations and the costs and expenses of
taking other actions to perfect, protect, and continue the security interest of
Lender, (f) costs and expenses related to the preparation, execution and
delivery of any waiver, amendment, supplement or consent by Lender relating to
this Agreement or any of the Loan Documents, (g) sums paid or obligations
incurred in connection with the payment of any amount or taking any action
required of Borrower under the Loan Documents that Borrower fails to pay or
take, (h) costs of inspections and verifications of the Collateral, including,
without limitation, $1,000 per diem per examiner plus out of pocket expenses for
travel, lodging, and meals arising in connection with inspections and
verifications of the Collateral and Borrower’s operations and books and records
by Lender’s employees and agents, (i) costs and expenses of forwarding loan
proceeds, collecting checks and other items of payment, and establishing and
maintaining each account of Borrower maintained with Lender or owned by Lender
for the benefit of Borrower and each Collection Account, (j) the costs of
Borrower’s monthly access to “StuckyNet”, which fee is currently $100.00 per
month (k) costs and expenses of preserving and protecting the Collateral, (1)
costs and expenses related to consulting with and obtaining opinions and
appraisals from one or more Persons, including personal property appraisers,
accountants and lawyers, concerning the value of any Collateral for the
Obligations or related to the nature, scope or value of any right or remedy of
Lender hereunder or under any of the Loan Documents, including any review of
factual matters in connection therewith, which expenses shall include the fees
and disbursements of such Persons, and (m) costs and expenses paid or incurred
to obtain payment of the Obligations, enforce the security interest of Lender,
sell or otherwise realize upon the Collateral, and otherwise enforce the
provisions of the Loan Documents, or to prosecute or defend any claim in any way
arising out of, related to or connected with, this Agreement or any of the Loan
Documents, which expenses shall include the reasonable fees and disbursements of
counsel and of experts and other consultants retained by Lender. Borrower hereby
authorizes Lender to debit Borrower’s loan account by increasing the principal
amount of the Loan, or deduct from Borrower’s accounts maintained with any
Affiliate of Lender, the amount of any costs, fees and expenses owed by Borrower
when due.

 

Section 11.3 Setoff. In addition to any rights now or hereafter granted under
Applicable Law, and not by way of limitation of any such rights, upon and after
the occurrence of any Event of Default, Lender and any participant with Lender
in the Loans are hereby authorized by Borrower at any time or from time to time,
without notice to Borrower or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, time or demand, including, but not limited to,
Debt evidenced by certificates of deposit, whether matured or unmatured) and any
other Debt at any time held or owing by Lender or any participant to or for the
credit or the account of Borrower against and on account of the Obligations
irrespective of whether or not (a) Lender shall have made any demand under this
Agreement or any of the Loan Documents, or (b) Lender shall have declared any or
all of the Obligations to be due and payable as permitted by Section 10.2 and
although such Obligations shall be contingent or unmatured.

 

-40-

 

 

Section 11.4 Venue; Service of Process. BORROWER HEREBY IRREVOCABLY SUBMITS
ITSELF TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED
IN LOS ANGELES COUNTY, CALIFORNIA, AND AGREES AND CONSENTS THAT SERVICE OF
PROCESS MAY BE MADE UPON IT IN ANY LEGAL PROCEEDING RELATING TO THIS AGREEMENT,
ANY BORROWING HEREUNDER OR ANY OTHER RELATIONSHIP BETWEEN LENDER AND BORROWER BY
ANY MEANS ALLOWED UNDER STATE OR FEDERAL LAW. ANY LEGAL PROCEEDING ARISING OUT
OF OR IN ANY WAY RELATED TO THIS AGREEMENT, ANY BORROWING HEREUNDER OR ANY OTHER
RELATIONSHIP BETWEEN LENDER AND BORROWER MAY BE BROUGHT AND LITIGATED IN ANY ONE
OF THE STATE OR FEDERAL COURTS LOCATED IN LOS ANGELES COUNTY, CALIFORNIA, HAVING
JURISDICTION. BORROWER AND LENDER WAIVE AND AGREE NOT TO ASSERT, BY WAY OF
MOTION, AS A DEFENSE OR OTHERWISE, THAT ANY SUCH PROCEEDING IS BROUGHT IN AN
INCONVENIENT FORUM OR THAT THE VENUE THEREOF IS IMPROPER. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF LENDER TO BRING PROCEEDINGS AGAINST BORROWER IN THE COURTS OF
ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY BORROWER AGAINST LENDER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTION WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN LOS
ANGELES, CALIFORNIA. Borrower expressly waives personal service of the summons
and complaint or other process or papers issued therein and agrees that service
of such summons and complaint or other process or papers may be made by
registered or certified mail addressed to Borrower at its address referenced in
Section 11.1, which service shall be deemed to have been made on the date that
receipt is deemed to have occurred for registered or certified mail as provided
in Section 11.1.

 

Section 11.5 Assignment: Participation. All the provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that Borrower may not assign or
transfer any of its rights under this Agreement or delegate any of its duties or
obligations under this Agreement. Lender may assign to one or more Persons, or
sell participations to one or more Persons in, all or a portion of its rights
and obligations hereunder and under this Agreement and any promissory notes
issued pursuant hereto and, in connection with any such assignment or sale of a
participation, may assign its rights and obligations under the Loan Documents.
Borrower agrees that Lender may provide any information that Lender may have
about Borrower or about any matter relating to this Agreement to any of its
Affiliates or their successors, or to any one or more purchasers or potential
purchasers of any of its rights under this Agreement or any one or more
participants or potential participants.

 

Section 11.6 Amendments and Waivers. No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent with respect to any
departure by Borrower therefrom, shall be effective unless the same shall be in
writing and signed by Lender and Borrower and then any such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.

 

Section 11.7 Performance of Borrower’s Duties. If Borrower shall fail to do any
act or thing which it has covenanted to do under this Agreement or any of the
Loan Documents, Lender may (but shall not be obligated to) do the same or cause
it to be done either in the name of Lender or in the name and on behalf of
Borrower, and Borrower hereby irrevocably authorizes Lender so to act.

 

Section 11.8 Indemnification. Borrower shall reimburse Lender and its Affiliates
and their respective officers, employees, directors, shareholders, agents and
legal counsel (collectively, the “Indemnified Parties” and individually, an
“Indemnified Party”) for all reasonable costs and expenses, including legal fees
and expenses, incurred and shall indemnify and hold the Indemnified Parties
harmless from and against all losses suffered by any Indemnified Party, other
than losses resulting from an Indemnified Party’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final
non-appealable judgment, in connection with (a) the exercise by Lender or any of
its Affiliates of any right or remedy granted to it under this Agreement or any
of the Loan Documents or at law, (b) any claim, and the prosecution or defense
thereof, arising out of or in any way connected with this Agreement or any of
the Loan Documents, except in the case of a dispute between Borrower and Lender
in which Borrower prevails in a final non-appealable judgment, and (c) the
collection or enforcement of the Obligations or any of them. BORROWER AND LENDER
EXPRESSLY INTEND THAT THE FOREGOING INDEMNITY SHALL COVER, AND THAT BORROWER
SHALL INDEMNIFY AND HOLD THE INDEMNIFIED PARTIES HARMLESS FROM AND AGAINST,
COSTS, EXPENSES AND LOSSES SUFFERED AS A RESULT OF THE NEGLIGENCE OF ANY
INDEMNIFIED PARTY.

 

-41-

 

 

Section 11.9 All Powers Coupled with Interest. All powers of attorney and other
authorizations granted to Lender and any Persons designated by Lender pursuant
to any provisions of this Agreement or any of the Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied or Lender has any obligations to make
the Loan hereunder.

 

Section 11.10 Severability of Provisions. Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

Section 11.11 GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, THE
INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND OF ANY PROVISION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND OF ANY
ISSUE RELATING TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA NOT
INCLUDING CONFLICTS OF LAWS RULES.

 

Section 11.12 Jury Waiver. BORROWER AND LENDER HEREBY VOLUNTARILY, KNOWINGLY,
IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE
(WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) BETWEEN OR AMONG BORROWER AND
LENDER AND LENDER’S AFFILIATES ARISING OUT OF OR IN ANY WAY RELATED TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY RELATIONSHIP BETWEEN LENDER AND
BORROWER OR BETWEEN BORROWER AND ANY AFFILIATE OF LENDER. THIS PROVISION IS A
MATERIAL INDUCEMENT TO LENDER TO PROVIDE THE FINANCING DESCRIBED HEREIN OR IN
THE OTHER LOAN DOCUMENTS.

 

Section 11.13 Counterparts; Integration. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns, and all of which taken
together shall constitute one and the same agreement. A facsimile or digital
copy of any signed Loan Document, including this Agreement, shall be deemed to
be an original thereof. This Agreement and the other Loan Documents constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.

 

Section 11.14 Time is of the Essence. Time is of the essence of this Agreement
and the other Loan Documents.

 

Section 11.15 Waiver of Consumer Rights. BORROWER HEREBY WAIVES ITS RIGHTS UNDER
THE DECEPTIVE TRADE PRACTICES - CONSUMER PROTECTION ACT, SECTION 17.41 ET. SEQ.
BUSINESS & COMMERCE CODE, A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS AND
PROTECTIONS. AFTER CONSULTATION WITH AN ATTORNEY OF ITS OWN SELECTION, BORROWER
VOLUNTARILY CONSENTS TO THIS WAIVER. BORROWER EXPRESSLY WARRANTS AND REPRESENTS
THAT IT (A) IS NOT IN A SIGNIFICANTLY DISPARATE BARGAINING POSITION RELATIVE TO
LENDER, (B) BORROWER HAS BEEN ADVISED BY LENDER TO SEEK THE ADVICE OF AN
ATTORNEY AND AN ACCOUNTANT IN CONNECTION WITH THIS LOAN, AND (C) BORROWER HAS
HAD THE OPPORTUNITY TO SEEK THE ADVICE OF AN ATTORNEY AND ACCOUNTANT OF
BORROWER’S CHOICE IN CONNECTION WITH THIS LOAN.

 

-42-

 

 

Section 11.16 Patriot Act Notice. IMPORTANT INFORMATION ABOUT PROCEDURES FOR
OPENING A NEW ACCOUNT. To help the government fight the funding of terrorism and
money laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each Person that opens an
account, including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
Borrower: When Borrower opens an account, if Borrower is an individual, Lender
will ask for Borrower’s name, residential address, date of birth, and other
information that will allow Lender to identify Borrower, and if Borrower is not
an individual, Lender will ask for Borrower’s name, employer identification
number, business address, and other information that will allow Lender to
identify Borrower. Lender may also ask, if Borrower is an individual, to see
Borrower’s driver’s license or other identifying documents, and if Borrower is
not an individual, to see Borrower’s legal organizational documents or other
identifying documents.

 

Section 11.17 Press Releases and Related Matters. Borrower consents to the
publication by Lender of customary advertising material relating to the
transactions contemplated by this Agreement and the other Loan Documents,
including on the website of Lender or its Affiliates, using Borrower’s name,
product photographs, logo or trademark, subject to Lender’s prior notice to
Borrower of such advertising material.

 

[Signature Pages Follow]

 

-43-

 

 

THIS WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

  ITTELLA INTERNATIONAL, INC.       By: /s/ Sal Galletti                   
Name:  Sal Galletti   Title: CEO

 

  MARQUETTE BUSINESS CREDIT, LLC       By: /s/ Xavier Gannon   Name:  Xavier
Gannon   Title: Senior Vice President

 

-44-

 

 

EXHIBIT A

 

BORROWING BASE CERTIFICATE

 

 

 

[to be provided by Marquette]

 

- 1 -

 

 

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 

(LOAN AND SECURITY AGREEMENT)

 

Dated: ___________, 20_____ (the “Measurement Date”)

 

TO:Marquette Business Credit, LLC.

Premier Place, Suite 1900

5910 N. Central Expressway

Dallas, Texas 75206

 

The undersigned hereby certifies to you that on the Measurement Date, pursuant
to Section 8.2 of the Loan and Security Agreement dated as of September 25, 2017
(as the same has been or may be amended, restated, extended, supplemented, or
otherwise modified from time to time, the “Loan Agreement”), between ITTELLA
INTERNATIONAL, INC., a California corporation (“Borrower”) and MARQUETTE
BUSINESS CREDIT, LLC, a Delaware limited liability company (“Marquette”), the
following are true, complete and correct:

 

1. Financial Covenants:

 

  Required Actual Compliant (Y/N) (a) Minimum Tangible Net Worth ≥ __________
__________ __________ (b) Minimum Fixed Charge Coverage Ratio ≥ [__________]
__________ __________ (c) Maximum Non-Financed Capital Expenditures ≤
[__________] __________ __________

 

The foregoing actual figures have been determined in accordance with the
definitions set forth under the Loan Agreement. The calculations for arriving at
such actual figures are attached to this Compliance Certificate.

 

2. As of the Measurement Date and except as set forth below: (i) all of the
representations and warranties of Borrower contained in the Loan Agreement and
the other Loan Documents are correct and complete in all material respects,
except for those that speak as of a particular date and except as set forth in
reasonable detail below; (ii) Borrower is in compliance in all material respects
with all of its respective covenants and agreements in the Loan Agreement and
the other Loan Documents; and (iii) no Default or Event of Default exists or
existed during the period covered by the financial statements delivered in
connection herewith.

 

 



 

 

 



 

 

 



 

 

- 1 -

 

 

3. If applicable, the corrective action taken or proposed to be taken to prevent
or cure such Default or Event of Default, or with respect to such representation
or warranty which is not materially correct or complete, or with respect to such
covenant which has not been materially complied with, as applicable, is as
follows:

 

 



 

 

 



 

 

 



 

 

4. The financial statements submitted as of this date have been prepared in
accordance with GAAP, other than the absence of footnotes and the absence of
normal year-end adjustments, and fairly present, in all material respects, the
financial condition and results of operations of Borrower as of the dates and
for the periods indicated therein. All reports submitted as of this date are
true, complete and correct in all material respects.

 

Any and all initially capitalized terms set forth in this certificate without
definition shall have the respective meanings ascribed thereto in the Loan
Agreement.

 

  ITTELL A INTERNATIONAL, INC.       By:                             Name:     
Title:  

 

- 2 -

 

 

SCHEDULE 1.1

 

TORT CLAIMS

 

 

 

N/A

 

 

 

 

SCHEDULE 5.1(a)

 

ORGANIZATION: POWER; QUALIFICATION

 

 

 

FEDERAL IDENTIFICATION NO. 54-2135710

 

STATE IDENTIFICATION NO. C-2498519

 

 

 

 

SCHEDULE 5.1(c)

 

SUBSIDIARIES, PARENTS AND AFFILIATES; CAPITALIZATION

 

 

 

N/A

 

 

 

 

SCHEDULE 5.1(1)

 

DEBT AND GUARANTESS

 

Loan 414 Community Bank  $500,000.00  Loan 499 Community Bank  $23,518.00  Loan
501 Community Bank  $21,774.00  Loan 543 Community Bank  $149,827.00  Seaview
AGI Partners, LLC  $50,000.00  Salvatore Galletti, an Individual  $150,000.00 
Salvatore Galletti, an Individual  $427,990.00  Accrual Interest to Loan 
$58,396.00 

 

 

 

 

SCHEDULE 5(j)

 

LITIGATION

 

 

 

N/A

 

 

 

 

SCHEDULE 5.1(m)

 

ERISA

 

 

 

 

SCHEDULE 5.1(p)

 

LOCATIONS OF INVENTORY AND EQUIPMENT

 

 

 

ITTELLA INTERNATIONAL, INC.
6305 ALONDRA BLVD.
PARAMOUNT, CA 90723

 

AMERICOLD FOGELSVILLE
7150 AMBASSADOR DRIVE
ALLETNOWN PA 18106

 

AMERICOLD DALLAS
5140 CATON DRIVE
DALLAS TX 95227

 

AMERICOLD BELVIDERE
6765 UNRIB DRIVE
VELVIDERE. IL 61008

 

AM ERICOLD ATLANTA
6500 TRADE WATER PKWY
ATALNTA, GA 30336

 

US GROWERS

3141 E.44TH STREET
VERNON. CA 90058

 

CASESTACK C/O KANE IS ABLE
STAUFFER INDUSTRIAL PARK DC#6
SCRANTON PA 18517

 

 

 

 

SCHEDULE 5.1(q)

 

PLACE OF BUSINESS

 

 

 

PARAMOUNT BUSINESS PARK CENTER

 

6305 ALONDRA BLVD.

 

PARAMOUNT, CA 90723

 

 

 

 

SCHEDULE 5.1(r)

 

CORPORATE AND FICTITIOUS NAMES; TRADE NAMES

 

 

 

ITTELLA

 

ITTELLA FOODS

 

STONEGATE FOODS

 

TATTOOED CHEF

 

 

 

 

SCHEDULE 5.1(s)

 

INTELLECTUAL PROPERTY

 

 

 

CAULIFLOWER PIZZA CRUST (PATTON)

 

ITTELLA FOODS.COM (WEBSITE)

 

TATTOOED CHEF ™

 

1TTELLA FOODS ™

 

 

 

 

SCHEDULE 5.1(w)

 

DEPOSIT ACCOUNTS

 

COMMUNITY BANK 2004002247     COMMUNITY BANK FX 301231     BANK OF AMERICA
4957601389     UMB 9872220749     UMB (ITTELLA CHEF) 9872220943

 

 

 

 

SCHEDULE 5.1(y)

 

MATERIAL AGREEMENTS

 

 

 

N/A

 

 

 

 

SCHEDULE 9.3

 

PERMITTED LIENS

 

 

 

N/A

 

 

 



 

 